Exhibit 10.1

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

ELMET TECHNOLOGIES, INC.

 

and

 

THE STOCKHOLDERS NAMED HEREIN

 

and

 

HARBOR ACQUISITION CORPORATION

 

 

Dated as of October 17, 2006

 

--------------------------------------------------------------------------------


 

INDEX

 

 

 

Page

 

 

 

Section 1.

Purchase and Sale of Company Shares and Company Warrants; Continuing
Stockholders; Payment of Discretionary Bonuses

2

 

 

 

1.1

Transfer of Company Shares and Company Warrants

2

1.2

Sale and Purchase; Aggregate Value

2

1.3

Rollover Stockholders; Continuing Stockholders; Put Right

3

1.4

Discretionary Bonuses

4

1.5

Contingent Payment

4

1.6

Working Capital Adjustment to Purchase Price.

8

1.7

Closing

9

1.8

Transfer Taxes

10

1.9

Stockholders’ Representative

10

1.10

Escrow

11

1.11

Rule 145

12

1.12

Tax Treatment; Tax Matters

12

 

 

 

Section 2.

Representations and Warranties of the Company and the Stockholders

12

 

 

 

2.1

Organization and Corporate Power of the Company

13

2.2

Authorization and Non-Contravention

13

2.3

Capitalization

14

2.4

Subsidiaries; Investments

15

2.5

Financial Statements

15

2.6

Absence of Certain Developments

16

2.7

Transactions with Affiliates

17

2.8

Real Property

17

2.9

Tax Matters

18

2.10

Certain Contracts and Arrangements

20

2.11

Intellectual Property

21

2.12

Litigation

22

2.13

Labor Matters

22

2.14

Compliance with Laws

22

2.15

Employee Benefit Plans

23

2.16

Insurance Coverage

24

2.17

Investment Banking; Brokerage

24

2.18

Environmental Matters

24

2.19

Customers and Distributors

25

2.20

Suppliers

25

2.21

Bank Accounts; Credit Cards; Corporate Accounts; Powers of Attorney

25

 

i

--------------------------------------------------------------------------------


 

2.22

Books and Records

26

2.23

Investor Status; Investment Intent

26

2.24

Disclosure

27

2.25

Disclaimer of Other Representations and Warranties

27

 

 

 

Section 3.

Representations and Warranties of Harbor

27

 

 

 

3.1

Existence; Good Standing

28

3.2

Authorization and Non-Contravention

28

3.3

Capitalization

28

3.4

SEC Filings; Financial Statements; Liabilities

29

3.5

[Intentionally Omitted]

30

3.6

Subsidiaries; Investments

30

3.7

Litigation

30

3.8

Investment Banking; Brokerage Fees

30

3.9

Financing

30

3.10

American Stock Exchange Listing

30

3.11

Board Approval; Stockholder Approval; Fairness Opinion

31

3.12

Trust Fund.

31

3.13

Investment Company Act

32

3.14

Business Activities

32

3.15

Inspection

32

3.16

Disclosure

32

3.17

Disclaimer of Other Representations and Warranties

33

 

 

 

Section 4.

Certain Covenants of the Company and Harbor

33

 

 

 

4.1

Conduct of Business Prior to Closing

33

4.2

Access to Information

35

4.3

Confidentiality

35

4.4

Regulatory and Other Authorizations; Consents

35

4.5

Further Action

36

4.6

Public Announcements

36

4.7

No Solicitation

37

4.8

Notice of Claims, Notice of Certain Facts

38

4.9

Management Equity Transfers; Estimated Tax Payments

38

4.10

Proxy Statement; Harbor Stockholder Meeting

38

4.11

Directors and Officers of Harbor On Closing Date

40

4.12

AMEX Matters

40

4.13

Reasonable Efforts

40

4.14

Harbor Common Stock Issuable

40

4.15

No Claim Against Trust Fund

40

4.16

Rule 144 Holding Period.

41

 

 

 

Section 5.

Employee Matters

41

 

 

 

5.1

Employees; Benefits

41

 

ii

--------------------------------------------------------------------------------


 

5.2

Books and Records; Insurance

42

5.3

Officers’ and Directors’ Indemnification

42

 

 

 

Section 6.

Closing Conditions and Deliveries

43

 

 

 

6.1

Conditions to Each Party’s Obligations to Effect the Closing

43

6.2

Conditions to Obligations of Harbor to Effect the Closing

43

6.3

Conditions to Obligations of the Company and the Stockholders to Effect the
Closing.

45

6.4

Deliveries by Harbor to the Company and the Stockholders

45

6.5

Deliveries by the Company and the Stockholders to Harbor

46

 

 

 

Section 7.

Survival of Representations and Warranties; Transaction-Related Indemnification.

47

 

 

 

7.1

Survival of Representations, Warranties and Covenants; Stockholders’ Agreement
Concerning Releases from Escrow Fund.

47

7.2

Transaction-Related Indemnification

48

7.3

Limitations on Transaction-Related Indemnification.

49

7.4

Notice; Payment of Losses; Defense of Claims

50

7.5

Treatment of Indemnity Payments

52

7.6

Exclusive Remedy; Setoff; Order of Application

52

7.7

Limitation on Contribution and Certain Other Rights; Contribution Among
Stockholders for Certain Breaches

53

 

 

 

Section 8.

Termination

53

 

 

 

8.1

Termination

53

8.2

Effect of Termination

54

8.3

Termination Fee

54

8.4

Waiver

54

 

 

 

Section 9.

General

55

 

 

 

9.1

Waivers and Consents; Amendments

55

9.2

Governing Law

55

9.3

Section Headings; Construction

55

9.4

Counterparts

55

9.5

Notices and Demands

56

9.6

Dispute Resolution

57

9.7

Consent to Jurisdiction

58

9.8

Remedies; Severability

58

9.9

Integration

58

9.10

Assignability; Binding Agreement

58

9.11

Expenses

59

9.12

Certain Definitions

59

9.13

Terms Defined Elsewhere

61

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Counterpart Signature Page

Exhibit B

 

Form of Stockholder Release

Exhibit C

 

Form of Harbor Equity Incentive Plan

Exhibit D

 

Form of Registration Rights Agreement

Exhibit E

 

Form of Escrow Agreement

Exhibit F

 

List of Officers and Directors of Harbor at Closing

Exhibit G

 

List of Resigning Officers and Directors of Harbor

Exhibit H

 

Letter Agreement with Rollover Stockholders

Exhibit I

 

Form of Non-Compete and Non-Solicitation Agreement

Exhibit J

 

Form of Opinion of Counsel from Goodwin Procter LLP

Exhibit K

 

Form of Opinion of Counsel from Davis, Malm & D’Agostine, P.C.

 

DISCLOSURE SCHEDULE

 

Schedule A-1

 

List of Stockholders (as of the date of the Agreement)

Schedule A-2

 

List of Stockholders (at Closing)

Schedule 1.6

 

Adjustment to Purchase Price

Schedule 2.1

 

Organization and Corporate Power

Schedule 2.2

 

Authorization and Non-Contravention

Schedule 2.3

 

Capitalization

Schedule 2.4

 

Subsidiaries; Investments

Schedule 2.5

 

Financial Statements

Schedule 2.6

 

Absence of Certain Developments

Schedule 2.7

 

Transactions with Affiliates

Schedule 2.8

 

Real Property

Schedule 2.9

 

Tax Matters

Schedule 2.10

 

Certain Contracts and Arrangements

Schedule 2.11

 

Intellectual Property

Schedule 2.12

 

Litigation

Schedule 2.14

 

Compliance with Laws

Schedule 2.15

 

Employee Benefit Plans

Schedule 2.16

 

Insurance Coverage

Schedule 2.17

 

Investment Banking; Brokerage

Schedule 2.18

 

Environmental Matters

Schedule 2.19

 

Customers and Distributors

Schedule 2.21

 

Bank Accounts; Credit Cards; Corporate Accounts; Powers of Attorney

Schedule 3.4

 

SEC Filings; Financial Statements; Liabilities

Schedule 4.1

 

Conduct of Business Prior to Closing

Schedule 5.1

 

Company Obligations

Schedule 6.1

 

Release of Company Indebtedness

Schedule 6.2(h)

 

Stockholders Executing Non-Compete and Non-Solicitation Agreements

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
October 17, 2006, by and among Elmet Technologies, Inc., a Delaware corporation
(the “Company”), the stockholders of the Company listed on Schedule A-1 attached
hereto and the persons listed on Schedule A-2 attached hereto that are not
listed on Schedule A-1 who become stockholders of the Company and subject to the
terms of this Agreement after the date hereof and prior to the Closing (as
defined in Section 1.7 hereof) (the “Stockholders,” and each individually, a
“Stockholder”), and Harbor Acquisition Corporation, a Delaware corporation
(“Harbor”).

 

WHEREAS, all of the outstanding shares of the Company’s capital stock as of the
date of this Agreement are owned by the Stockholders as set forth on
Schedule A-1 attached hereto;

 

WHEREAS, in connection with the consummation of the transactions contemplated
hereby, the Company will adopt an Employee Cash and Stock Bonus Plan (the
“Company Bonus Plan”) and, subject to Step 1 of Section 4.1 of the Disclosure
Schedules, immediately prior to the Closing the Company may consummate the
Management Equity Transfers (as defined in Section 4.1) and the Discretionary
Bonuses (as defined in Section 1.4);

 

WHEREAS, immediately following the Management Equity Transfers, should they
occur, it is anticipated that all of the outstanding shares of the Company’s
capital stock as of the Closing (as defined in Section 1.7) will be owned by the
Stockholders as set forth on Schedule A-2 attached hereto, which may be amended
from time to time prior to the Closing in accordance with Section 9.1(b) hereof
(collectively, the “Company Shares”);

 

WHEREAS, prior to the Closing, each Stockholder set forth on Schedule A-2 that
is not set forth on Schedule A-1 shall either (a) agree to be bound by the terms
of this Agreement by executing a counterpart signature page to this Agreement in
the form attached hereto as Exhibit A, or (b) enter into a stock award agreement
(an “Award Agreement”) pursuant to the terms of the Company Bonus Plan that
provides that such Stockholder shall be subject to certain of the matters set
forth in this Agreement, including the provisions relating to the working
capital adjustment, indemnification and the escrow, and shall make certain
representations and warranties as to himself or herself;

 

WHEREAS, each Stockholder desires to sell to Harbor and Harbor desires to
acquire from such Stockholder all of the Company Shares (other than the Retained
Shares (as defined in Section 1.3(b)) and the Company Warrants (as defined in
Section 1.2) owned by such Stockholder; and

 

WHEREAS, in connection with and as a condition precedent to the consummation of
the transactions contemplated hereby, among other things (a) Harbor will adopt
the Equity Incentive Plan in the form attached hereto as Exhibit C (the “Equity
Incentive Plan”) pursuant to which Harbor will reserve for issuance thereunder
no fewer than 840,000 shares of Harbor common stock, $.0001 par value (“Harbor
Common Stock”), and (b) Harbor and certain of the

 

--------------------------------------------------------------------------------


 

Stockholders will enter into a registration rights and lock-up agreement in the
form attached hereto as Exhibit D (the “Registration Rights Agreement”).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

Section 1.                                          Purchase and Sale of Company
Shares and Company Warrants; Continuing Stockholders; Payment of Discretionary
Bonuses.

 

1.1                               Transfer of Company Shares and Company
Warrants. At the Closing, the Stockholders shall deliver or cause to be
delivered to Harbor (a) certificates representing all of the Company Shares
(other than the Retained Shares) and (b) all of the Company Warrants (as defined
in Section 1.2(a)). Such stock certificates and Company Warrants shall be duly
endorsed in blank for transfer or shall be presented with stock powers duly
executed in blank, with such other documents as may be reasonably required by
Harbor to effect a valid transfer of such Company Shares and Company Warrants by
the Stockholders to Harbor, free and clear of any and all liens, claims,
options, charges, pledges, security interests, deeds of trust, voting
agreements, voting trusts, encumbrances, rights or restrictions of any nature
(“Encumbrances”) (except for federal and state securities law restrictions of
general applicability).

 

1.2                               Sale and Purchase; Aggregate Value.

 


(A)                                  IN CONSIDERATION OF THE SALE BY THE
STOCKHOLDERS TO HARBOR OF THE COMPANY SHARES (OTHER THAN THE ROLLOVER SHARES AND
THE RETAINED SHARES) AND THE COMPANY WARRANTS (COLLECTIVELY, THE “STOCK SALE”),
AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
STOCKHOLDERS CONTAINED HEREIN AND SUBJECT TO THE SATISFACTION OR WAIVER OF ALL
OF THE CONDITIONS CONTAINED HEREIN, HARBOR AGREES TO PAY TO THE STOCKHOLDERS, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, AN AGGREGATE AMOUNT OF CASH EQUAL
TO:


 

(I)                                     THE CASH PURCHASE PRICE (AS DEFINED IN
SECTION 1.2(B) BELOW), MINUS

 

(II)                                  THE SUM OF (A) THE ESCROW AMOUNT (AS
DEFINED IN SECTION 1.10), PLUS (B) THE AGGREGATE AMOUNT OF SELLING EXPENSES (AS
DEFINED IN SECTION 9.12);

 

allocated among the Stockholders as set forth on Schedule A-2 attached hereto,
as consideration for (I) the Company Shares (other than the Rollover Shares and
the Retained Shares) and (II) all of the issued and outstanding warrants (the
“Company Warrants”) to purchase shares of the Company’s common stock, par value
$0.01 per share (the “Company Common Stock”).

 


(B)                                 THE “AGGREGATE VALUE” IS EQUAL TO
$150,000,000 SUBJECT TO ADJUSTMENT BASED UPON THE CLOSING WORKING CAPITAL
DETERMINED IN ACCORDANCE WITH SECTION 1.6 HEREOF. SUBJECT TO THE COMPANY’S
COMPLIANCE WITH ITS OBLIGATIONS DESCRIBED IN SECTIONS 4.10(A) AND 4.13, THE
AGGREGATE VALUE SHALL INCREASE AUTOMATICALLY AND WITHOUT ANY FURTHER ACTION ON
THE PART OF THE COMPANY, THE STOCKHOLDERS OR HARBOR AS FOLLOWS: (I) IF THE
CLOSING OCCURS DURING THE MONTH

 

2

--------------------------------------------------------------------------------


 


OF JANUARY 2007, THE AGGREGATE VALUE SHALL INCREASE BY $500,000, (II) IF THE
CLOSING OCCURS DURING THE MONTH OF FEBRUARY 2007, THE AGGREGATE VALUE SHALL
INCREASE BY $1,000,000, (III) IF THE CLOSING OCCURS DURING THE MONTH OF
MARCH 2007, THE AGGREGATE VALUE SHALL INCREASE BY $1,500,000, (IV) IF THE
CLOSING OCCURS DURING THE MONTH OF APRIL 2007, THE AGGREGATE VALUE SHALL
INCREASE BY $1,875,000, (V) IF THE CLOSING OCCURS DURING THE MONTH OF MAY 2007,
THE AGGREGATE VALUE SHALL INCREASE BY $2,250,000, (VI) IF THE CLOSING OCCURS
DURING THE MONTH OF JUNE 2007, THE AGGREGATE VALUE SHALL INCREASE BY $2,625,000,
AND (VI) IF THE CLOSING OCCURS ON OR AFTER JULY 1, 2007, THE AGGREGATE VALUE
SHALL INCREASE BY $3,000,000. THE “NET EQUITY VALUE” IS EQUAL TO THE AGGREGATE
VALUE MINUS THE AGGREGATE AMOUNT OF NET COMPANY DEBT (AS DEFINED IN
SECTION 9.12) OUTSTANDING AS OF THE CLOSING. THE “CLOSING CONSIDERATION” IS
EQUAL TO THE NET EQUITY VALUE MINUS THE CONTINGENT PAYMENT AMOUNT (AS DEFINED IN
SECTION 1.5(D)). THE “CASH PURCHASE PRICE” IS EQUAL TO THE CLOSING CONSIDERATION
MULTIPLIED BY A FRACTION EQUAL TO (A) THE TOTAL NUMBER OF COMPANY SHARES (OTHER
THAN THE ROLLOVER SHARES AND THE RETAINED SHARES) PLUS THE NUMBER OF SHARES OF
COMPANY COMMON STOCK ISSUABLE UPON EXERCISE OF THE COMPANY WARRANTS, IN EACH
CASE OUTSTANDING IMMEDIATELY PRIOR TO THE CLOSING, DIVIDED BY (B) THE TOTAL
NUMBER OF SHARES OF COMPANY COMMON STOCK OUTSTANDING ON A FULLY DILUTED BASIS
IMMEDIATELY PRIOR TO THE CLOSING. THE “ROLLOVER STOCKHOLDER VALUE” IS EQUAL TO
THE CLOSING CONSIDERATION MULTIPLIED BY A FRACTION EQUAL TO (I) THE TOTAL NUMBER
OF ROLLOVER SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE CLOSING, DIVIDED BY (II)
THE TOTAL NUMBER OF SHARES OF COMPANY COMMON STOCK OUTSTANDING ON A FULLY
DILUTED BASIS IMMEDIATELY PRIOR TO THE CLOSING. THE “CONTINUING STOCKHOLDER
VALUE” IS EQUAL TO THE CLOSING CONSIDERATION MULTIPLIED BY A FRACTION EQUAL TO
(I) THE TOTAL NUMBER OF RETAINED SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE
CLOSING, DIVIDED BY (II) THE TOTAL NUMBER OF SHARES OF COMPANY COMMON STOCK
OUTSTANDING ON A FULLY DILUTED BASIS IMMEDIATELY PRIOR TO THE CLOSING.


 

1.3                               Rollover Stockholders; Continuing
Stockholders; Put Right.

 


(A)                                  IN CONSIDERATION OF THE TRANSFER BY CERTAIN
STOCKHOLDERS (THE “ROLLOVER STOCKHOLDERS”) TO HARBOR OF A CERTAIN NUMBER OF
COMPANY SHARES (AS SET FORTH OPPOSITE EACH ROLLOVER STOCKHOLDER’S NAME ON
SCHEDULE A-2 HERETO) (THE “ROLLOVER SHARES”), AND IN RELIANCE UPON THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDERS CONTAINED
HEREIN AND IN THE SEVERAL LETTER AGREEMENTS BETWEEN HARBOR AND THE ROLLOVER
STOCKHOLDERS TO BE DELIVERED TO HARBOR AT THE CLOSING IN THE FORM ATTACHED TO
THIS AGREEMENT AS EXHIBIT H (THE “ROLLOVER STOCKHOLDER LETTER AGREEMENTS”), AND
SUBJECT TO THE SATISFACTION OR WAIVER OF ALL OF THE CONDITIONS CONTAINED HEREIN,
HARBOR AGREES TO ISSUE TO EACH ROLLOVER STOCKHOLDER A NUMBER OF SHARES OF HARBOR
COMMON STOCK EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING (I) THE ROLLOVER
STOCKHOLDER VALUE ATTRIBUTABLE TO SUCH ROLLOVER STOCKHOLDER BY (II) $6.00. AS A
CONDITION TO THE ISSUANCE OF THE ROLLOVER SHARES, EACH ROLLOVER STOCKHOLDER
SHALL EXECUTE AND DELIVER TO HARBOR AT THE CLOSING A ROLLOVER STOCKHOLDER LETTER
AGREEMENT.


 


(B)                                 IN CONSIDERATION OF THE STOCK SALE, AND IN
RELIANCE UPON THE MUTUAL REPRESENTATIONS AND WARRANTIES OF HARBOR, THE COMPANY
AND THE STOCKHOLDERS CONTAINED HEREIN AND IN THE LETTER AGREEMENTS REFERRED TO
IN THIS SECTION 1.3(B), AND SUBJECT TO THE SATISFACTION OR WAIVER OF ALL OF THE
CONDITIONS CONTAINED HEREIN, CERTAIN STOCKHOLDERS (THE “CONTINUING
STOCKHOLDERS”) AGREE TO CONTINUE TO HOLD A CERTAIN NUMBER OF COMPANY SHARES (AS
SET FORTH OPPOSITE EACH CONTINUING STOCKHOLDER’S NAME ON SCHEDULE A-2 HERETO)
(THE “RETAINED SHARES”)

 

3

--------------------------------------------------------------------------------


 


AND EACH CONTINUING STOCKHOLDER SHALL HAVE THE RIGHT (THE “PUT RIGHT”), AT ANY
TIME AND FROM TIME TO TIME AFTER THE SIXTH MONTH ANNIVERSARY OF THE CLOSING DATE
(AS DEFINED IN SECTION 1.7), TO EXCHANGE A NUMBER OF RETAINED SHARES (AS
DESIGNATED BY SUCH CONTINUING STOCKHOLDER PURSUANT TO A WRITTEN NOTICE TO HARBOR
(A “PUT NOTICE”)) FOR THAT THAT NUMBER OF SHARES OF HARBOR COMMON STOCK EQUAL TO
THE QUOTIENT OBTAINED BY DIVIDING (I) THE CONTINUING STOCKHOLDER VALUE
ATTRIBUTABLE TO THE RETAINED SHARES SO DESIGNATED BY THE CONTINUING STOCKHOLDER
BY (II) $6.00 (THE “PUT RIGHT EXCHANGE RATIO”). EACH CONTINUING STOCKHOLDER
AGREES THAT HE, SHE OR IT SHALL NOT SELL, TRANSFER, ASSIGN OR PLEDGE HIS, HER OR
ITS RETAINED SHARES (OTHER THAN PURSUANT TO THE PUT RIGHT) WITHOUT THE PRIOR
WRITTEN CONSENT OF HARBOR OTHER THAN THE FOLLOWING WHICH SHALL NOT REQUIRE
HARBOR’S CONSENT: (A) A DELIVERY OF ANY SUCH RETAINED SHARES TO HARBOR IN
CONNECTION WITH THE EXERCISE OF PUT RIGHT, (B) A TRANSFER OF SUCH RETAINED
SHARES TO A FAMILY MEMBER, TRUST OR FAMILY LIMITED PARTNERSHIP, PROVIDED THE
TRANSFEREE OR TRANSFEREES THEREOF AGREE IN WRITING TO BE BOUND BY THIS
RESTRICTION IN ADVANCE OF SUCH TRANSFER, (C) A TRANSFER OF SUCH RETAINED SHARES
TO A TRANSFEREE OR TRANSFEREES AS A BONA FIDE GIFT OR GIFTS, PROVIDED THE
TRANSFEREE OR TRANSFEREES THEREOF AGREE IN WRITING TO BE BOUND BY THIS
RESTRICTION IN ADVANCE OF SUCH TRANSFER, AND (D) A DISTRIBUTION OF SUCH RETAINED
SHARES BY A LIMITED PARTNERSHIP TO ITS PARTNERS THAT DOES NOT VIOLATE THE ACT,
PROVIDED THIS RESTRICTION IS COMMUNICATED TO SUCH PARTNERS AND THEY ARE INFORMED
THAT THE RETAINED SHARES ARE BOUND BY SUCH RESTRICTION. IT SHALL BE A
PREREQUISITE TO THE EFFECTIVENESS OF A TRANSFER WHICH DOES NOT REQUIRE HARBOR’S
CONSENT FOR THE TRANSFEROR AND TRANSFEREE TO DELIVER EXECUTED INSTRUMENTS
EVIDENCING SUCH TRANSFER AND COMPLIANCE WITH THE SECURITIES ACT, IN SUCH FORM AS
MAY BE REASONABLY REQUESTED BY HARBOR.


 

1.4                               Discretionary Bonuses. Immediately prior to
the Closing, the Company may pay cash bonuses to certain employees of the
Company pursuant to the Company Bonus Plan in an amount that shall not exceed
$2,600,000 in the aggregate, inclusive of Taxes (as defined in Section 2.9(b))
required to be withheld by the Company (the “Discretionary Bonuses”).

 

1.5                               Contingent Payment. As additional
consideration for the transactions contemplated by this Agreement, Harbor agrees
to make additional payments (if any) to the Stockholders at the times, on the
basis and subject to the limitations provided in this Section 1.5 (each a
“Contingent Payment”):

 


(A)                                  WITH RESPECT TO THE FIRST MEASUREMENT
PERIOD, THE CONTINGENT PAYMENT SHALL BE AN AMOUNT EQUAL TO (I) THE CONTINGENT
PAYMENT AMOUNT MULTIPLIED BY ONE-HALF (1/2) IF 2007 EBITDA IS EQUAL TO
$18,000,000 OR (II) THE FULL CONTINGENT PAYMENT AMOUNT IF 2007 EBITDA IS EQUAL
TO OR GREATER THAN $21,000,000. IN THE EVENT THAT 2007 EBITDA IS GREATER THAN
$18,000,000 BUT LESS THAN $21,000,000, THE CONTINGENT PAYMENT SHALL BE AN AMOUNT
EQUAL TO (A) $14,000,000 PLUS (B) $14,000,000 MULTIPLIED BY A FRACTION (WHICH
SHALL NOT BE GREATER THAN 1) (I) THE NUMERATOR OF WHICH IS 2007 EBITDA MINUS
$18,000,000, AND (II) THE DENOMINATOR OF WHICH IS $3,000,000; PROVIDED THAT IN
NO EVENT WILL THE CONTINGENT PAYMENT WITH RESPECT TO THE FIRST MEASUREMENT
PERIOD EXCEED THE CONTINGENT PAYMENT AMOUNT.


 


(B)                                 IN THE EVENT THAT THE CONTINGENT PAYMENT
AMOUNT HAS BEEN PAID IN FULL PURSUANT TO SECTION 1.5(A) HERETO, THIS
SECTION 1.5(B) SHALL NOT BE APPLICABLE. WITH RESPECT TO THE SECOND MEASUREMENT
PERIOD, THE CONTINGENT PAYMENT SHALL BE AN AMOUNT EQUAL TO (I) THE 2007
CONTINGENT PAYMENT SHORTFALL MULTIPLIED BY ONE-HALF (1/2) IF 2007/2008 EBITDA IS
EQUAL TO

 

4

--------------------------------------------------------------------------------


 


$37,000,000 OR (II) THE FULL 2007 CONTINGENT PAYMENT SHORTFALL IF 2007/2008
EBITDA IS EQUAL TO OR GREATER THAN $39,000,000. IN THE EVENT THAT 2007/2008
EBITDA IS GREATER THAN $37,000,000 BUT LESS THAN $39,000,000, THE CONTINGENT
PAYMENT SHALL BE AN AMOUNT EQUAL TO (A) ONE-HALF OF THE 2007 CONTINGENT PAYMENT
SHORTFALL PLUS (B) ONE-HALF OF THE 2007 CONTINGENT PAYMENT SHORTFALL MULTIPLIED
BY A FRACTION (WHICH SHALL NOT BE GREATER THAN 1) (I) THE NUMERATOR OF WHICH IS
2007/2008 EBITDA MINUS $37,000,000, AND (II) THE DENOMINATOR OF WHICH IS
$2,000,000; PROVIDED THAT IN NO EVENT WILL THE CONTINGENT PAYMENT WITH RESPECT
TO THE SECOND MEASUREMENT PERIOD EXCEED THE 2007 CONTINGENT PAYMENT SHORTFALL.
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 1.5(B), NO CONTINGENT
PAYMENT SHALL BE MADE PURSUANT TO THIS SECTION 1.5(B) UNLESS 2008 EBITDA EXCEEDS
2007 EBITDA BY AT LEAST FIVE PERCENT (5%).


 


(C)                                  CONTINGENT PAYMENTS SHALL BE PAYABLE WITHIN
TEN (10) BUSINESS DAYS FOLLOWING THE RESPECTIVE DATES ON WHICH THE AMOUNT OF
SUCH CONTINGENT PAYMENTS ARE DETERMINED IN ACCORDANCE WITH THIS SECTION 1.5 AND
SHALL CONSIST OF SIXTY PERCENT (60%) IN CASH AND FORTY PERCENT (40%) IN HARBOR
COMMON STOCK. THE NUMBER OF SHARES OF HARBOR COMMON STOCK PAYABLE IN RESPECT OF
A CONTINGENT PAYMENT SHALL BE AN AMOUNT EQUAL TO (A) FORTY PERCENT (40%) OF THE
AMOUNT OF THE APPLICABLE CONTINGENT PAYMENT DIVIDED BY (B) THE AVERAGE CLOSING
PRICE OF A SHARE OF HARBOR COMMON STOCK ON THE AMERICAN STOCK EXCHANGE (THE
“AMEX”) (OR SUCH OTHER EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH HARBOR
COMMON STOCK IS THEN LISTED OR QUOTED) FOR THE TWENTY (20) TRADING DAYS
IMMEDIATELY PRECEDING THE DATE ON WHICH THE CONTINGENT PAYMENT IS PAYABLE (AS
REPORTED IN THE WALL STREET JOURNAL, OR IF NOT REPORTED THEREIN, IN ANOTHER
AUTHORITATIVE SOURCE). IN THE EVENT THAT HARBOR IS PROHIBITED BY ITS LENDERS OR
OTHER FINANCING SOURCES FROM MAKING THE CASH PORTION OF ANY CONTINGENT PAYMENT
WHEN DUE, THEN HARBOR SHALL PROMPTLY ISSUE A PROMISSORY NOTE (THE “CONTINGENT
PAYMENT NOTE”) TO THE STOCKHOLDERS’ REPRESENTATIVE, ON BEHALF OF THE
STOCKHOLDERS, IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE UNPAID CASH PORTION
OF THE CONTINGENT PAYMENT, WHICH PROVIDES FOR INTEREST THEREON FROM THE DATE
SUCH CONTINGENT PAYMENT WAS ORIGINALLY DUE UNTIL SUCH AMOUNT IS PAID AT AN
INTEREST RATE PER ANNUM EQUAL TO THE THEN PRIME RATE REPORTED IN THE WALL STREET
JOURNAL. THE CONTINGENT PAYMENT NOTE SHALL MATURE ON THE FIRST BUSINESS DAY
FOLLOWING THE DATE ON WHICH HARBOR IS NO LONGER PROHIBITED BY ITS LENDERS OR
OTHER FINANCING SOURCES FROM MAKING SUCH PAYMENT AND HARBOR SHALL PROMPTLY PAY
THE AGGREGATE PRINCIPAL AMOUNT OF THE CONTINGENT PAYMENT NOTE (PLUS INTEREST
THEREON) TO THE STOCKHOLDERS’ REPRESENTATIVE, AND THE STOCKHOLDERS’
REPRESENTATIVE SHALL DISTRIBUTE TO EACH STOCKHOLDER AN AMOUNT EQUAL TO ITS PRO
RATA SHARE (AS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON SCHEDULE A-2
HERETO) OF SUCH AMOUNT.


 


(D)                                 FOR PURPOSES OF THIS SECTION 1.5:


 

(I)                                     “CONTINGENT PAYMENT AMOUNT” MEANS
$28,000,000.

 

(II)                                  “COMPANY EBITDA” MEANS, IN THE EVENT THAT
THE CLOSING OCCURS AFTER DECEMBER 31, 2006, FOR THE PERIOD FROM JANUARY 1, 2007
UP TO AND INCLUDING THE CLOSING DATE, AN AMOUNT EQUAL TO THE SUM OF

 

(A) THE NET INCOME (OR DEFICIT) OF THE COMPANY AS REPORTED IN THE COMPANY’S
FINANCIAL STATEMENTS FOR SUCH PERIOD AFTER DEDUCTION OF ALL EXPENSES, TAXES (AS
DEFINED IN SECTION 2.9(B)(I)), AND OTHER PROPER CHARGES, DETERMINED IN
ACCORDANCE WITH GAAP, BUT EXCLUDING, IN EACH CASE TO THE EXTENT INCLUDED IN THE
DETERMINATION OF NET INCOME, GAIN OR LOSS RESULTING FROM SALES OF ASSETS OUTSIDE
OF

 

5

--------------------------------------------------------------------------------


 

THE ORDINARY COURSE OR FROM THE EXTINGUISHMENT OF DEBT, GAIN OR LOSS RESULTING
FROM CHANGES IN FAIR VALUE OF INTEREST RATE SWAPS OR FROM CHANGES IN THE VALUE
OF DERIVATIVE SECURITIES, EFFECTS OF CHANGES IN ACCOUNTING PRINCIPLES AND GAIN
OR LOSS FROM EXTRAORDINARY ITEMS, PLUS

 

(B) IN EACH CASE TO THE EXTENT DEDUCTED IN THE CALCULATION OF NET INCOME FOR
SUCH PERIOD AND WITHOUT DUPLICATION, (I) TAXES ON INCOME FOR SUCH PERIOD, (II)
DEPRECIATION FOR SUCH PERIOD, (III) AMORTIZATION FOR SUCH PERIOD, AND (IV)
INTEREST EXPENSE FOR SUCH PERIOD.

 

IN THE EVENT THAT THE CLOSING OCCURS IN 2007 AND (X) THE MANAGEMENT EQUITY
TRANSFERS OCCUR IN 2007, AND/OR (Y) THE DISCRETIONARY BONUSES ARE PAID IN 2007,
COMPANY EBITDA SHALL BE DETERMINED WITHOUT GIVING EFFECT TO THE MANAGEMENT
EQUITY TRANSFERS AND DISCRETIONARY BONUSES, AS APPLICABLE.

 

(III)                               “FIRST MEASUREMENT PERIOD” MEANS THE TWELVE
(12) MONTH PERIOD ENDING ON DECEMBER 31, 2007;

 

(IV)                              “HARBOR EBITDA” MEANS, FOR ANY PERIOD, AN
AMOUNT EQUAL TO THE SUM OF

 

(A) THE NET INCOME (OR DEFICIT) OF HARBOR AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS AS REPORTED IN HARBOR’S AUDITED FINANCIAL STATEMENTS FOR SUCH PERIOD AFTER
DEDUCTION OF ALL EXPENSES, TAXES (AS DEFINED IN SECTION 2.9(B)(I)), AND OTHER
PROPER CHARGES, DETERMINED IN ACCORDANCE WITH GAAP, BUT EXCLUDING, IN EACH CASE
TO THE EXTENT INCLUDED IN THE DETERMINATION OF NET INCOME, GAIN OR LOSS
RESULTING FROM SALES OF ASSETS OUTSIDE OF THE ORDINARY COURSE OR FROM THE
EXTINGUISHMENT OF DEBT, GAIN OR LOSS RESULTING FROM CHANGES IN FAIR VALUE OF
INTEREST RATE SWAPS OR FROM CHANGES IN THE VALUE OF DERIVATIVE SECURITIES,
EFFECTS OF CHANGES IN ACCOUNTING PRINCIPLES AND GAIN OR LOSS FROM EXTRAORDINARY
ITEMS, PLUS

 

(B) IN EACH CASE TO THE EXTENT DEDUCTED IN THE CALCULATION OF NET INCOME FOR
SUCH PERIOD AND WITHOUT DUPLICATION, (I) TAXES ON INCOME FOR SUCH PERIOD, (II)
DEPRECIATION FOR SUCH PERIOD, (III) AMORTIZATION FOR SUCH PERIOD, (IV) INTEREST
EXPENSE FOR SUCH PERIOD AND (V) ANY PUBLIC COMPANY EXPENSES FOR SUCH PERIOD.

 

IN THE EVENT THAT HARBOR CONSUMMATES ONE OR MORE BUSINESS COMBINATIONS OR OTHER
ACQUISITIONS DURING THE MEASUREMENT PERIOD, THE EXPENSES RELATED TO ANY SUCH
BUSINESS COMBINATION OR OTHER ACQUISITION AND THE OPERATIONS OF ANY SUCH
BUSINESS ACQUIRED SHALL BE EXCLUDED FROM THE CALCULATION OF HARBOR EBITDA.

 

(V)                                 “MEASUREMENT PERIOD” MEANS THE FIRST
MEASUREMENT PERIOD AND/OR THE SECOND MEASUREMENT PERIOD;

 

(VI)                              “PUBLIC COMPANY EXPENSES” MEANS ANY AND ALL
EXPENSES ATTRIBUTABLE TO HARBOR’S OPERATIONS AS A PUBLIC COMPANY THAT WOULD NOT
OTHERWISE HAVE BEEN INCURRED IN THE EVENT THAT NEITHER HARBOR NOR THE COMPANY
WAS A PUBLIC COMPANY,

 

6

--------------------------------------------------------------------------------


 

INCLUDING INCREMENTAL AUDIT COSTS ASSOCIATED WITH THE AUDIT OF THE COMPANY’S
INTERNAL CONTROLS, CONSULTING AND OTHER PROFESSIONAL FEES INCURRED IN CONNECTION
WITH PUBLIC COMPANY COMPLIANCE WITH THE SARBANES-OXLEY ACT OF 2002, ANY FEES
PAID TO STOCK EXCHANGES, AND LEGAL AND ACCOUNTING FEES ASSOCIATED WITH
PREPARATION OF REPORTS (THAT ARE INCREMENTAL TO ORDINARY AUDIT COSTS) FILED
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND THE RULES AND
REGULATIONS THEREUNDER (THE “EXCHANGE ACT”). PUBLIC COMPANY EXPENSES SHALL NOT
TO EXCEED $600,000 FOR EACH MEASUREMENT PERIOD;

 

(VII)                           “SECOND MEASUREMENT PERIOD” MEANS THE
TWENTY-FOUR (24) MONTH PERIOD ENDING ON DECEMBER 31, 2008;

 

(VIII)                        “2007 CONTINGENT PAYMENT SHORTFALL” MEANS AN
AMOUNT EQUAL TO (A) THE CONTINGENT PAYMENT AMOUNT MINUS (B) THE AMOUNT OF THE
CONTINGENT PAYMENT PAYABLE IN RESPECT OF THE FIRST MEASUREMENT PERIOD;

 

(IX)                                “2007 EBITDA” MEANS (A) IN THE EVENT THAT
THE CLOSING OCCURS AFTER DECEMBER 31, 2006, THE SUM OF (I) COMPANY EBITDA AND
(II) HARBOR EBITDA FOR THE PERIOD BEGINNING ON THE FIRST DAY FOLLOWING THE
CLOSING DATE UP TO AND INCLUDING DECEMBER 31, 2007, AND (B) IN THE EVENT THE
CLOSING OCCURS ON OR PRIOR TO DECEMBER 31, 2006, HARBOR EBITDA FOR THE FIRST
MEASUREMENT PERIOD; AND

 

(X)                                   “2007/2008 EBITDA” MEANS (A) IN THE EVENT
THAT THE CLOSING OCCURS AFTER DECEMBER 31, 2006, THE SUM OF (I) COMPANY EBITDA,
(II) HARBOR EBITDA FOR THE PERIOD BEGINNING ON THE FIRST DAY FOLLOWING THE
CLOSING DATE UP TO AND INCLUDING DECEMBER 31, 2007, AND (III) HARBOR EBITDA FOR
THE TWELVE (12) MONTH PERIOD ENDING ON DECEMBER 31, 2008, AND (B) IN THE EVENT
THE CLOSING OCCURS ON OR PRIOR TO DECEMBER 31, 2006, HARBOR EBITDA FOR THE
SECOND MEASUREMENT PERIOD.

 

(XI)                                “2008 EBITDA” MEANS HARBOR EBITDA FOR THE
CALENDAR YEAR ENDING DECEMBER 31, 2008.

 


(E)                                  ON OR BEFORE THE DATE THAT IS THIRTY (30)
DAYS FOLLOWING THE DELIVERY BY HARBOR’S AUDITORS OF THEIR AUDIT REPORT ON
HARBOR’S FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON THE LAST DAY OF THE
APPLICABLE MEASUREMENT PERIOD, HARBOR SHALL PREPARE AND DELIVER TO THE
STOCKHOLDERS’ REPRESENTATIVE (AS DEFINED IN SECTION 1.9(A)) A REPORT (A
“CONTINGENT PAYMENT REPORT”) SETTING FORTH (I) 2007 EBITDA OR 2007/2008 EBITDA,
AS APPLICABLE, AND THE AMOUNT OF THE CONTINGENT PAYMENT, IF ANY, AND
(II) HARBOR’S REASONABLY DETAILED COMPUTATION OF 2007 EBITDA OR 2007/2008
EBITDA, AS APPLICABLE. FOLLOWING EACH MEASUREMENT PERIOD, THE STOCKHOLDERS’
REPRESENTATIVE AND/OR A FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS DESIGNATED BY THE
STOCKHOLDERS’ REPRESENTATIVE (THE “STOCKHOLDERS’ REPRESENTATIVE ACCOUNTANT”), AT
THE STOCKHOLDERS’ EXPENSE, WILL BE ENTITLED TO REASONABLE ACCESS DURING NORMAL
BUSINESS HOURS TO THE RECORDS AND WORKING PAPERS RELEVANT TO THE PREPARATION OF
THE CONTINGENT PAYMENT REPORT AND TO SUCH PERSONNEL OF HARBOR AS THE
STOCKHOLDERS’ REPRESENTATIVE MAY REASONABLY REQUEST; PROVIDED THAT SUCH ACCESS
IS SCHEDULED IN ADVANCE. THE PARTIES MAY AGREE TO SCHEDULE SUCH ACCESS AT OTHER
TIMES IN ORDER TO MINIMIZE THE DISRUPTION TO HARBOR’S OPERATIONS. THE CONTINGENT
PAYMENT REPORT WILL BE DEEMED TO BE ACCEPTED BY AND SHALL BE CONCLUSIVE FOR
PURPOSES OF DETERMINING ANY CONTINGENT PAYMENT EXCEPT TO THE EXTENT, IF ANY,
THAT THE STOCKHOLDERS’ REPRESENTATIVE, OR THE

 

7

--------------------------------------------------------------------------------


 


STOCKHOLDERS’ REPRESENTATIVE ACCOUNTANT ON BEHALF OF THE STOCKHOLDERS’
REPRESENTATIVE, SHALL HAVE DELIVERED WITHIN THIRTY (30) DAYS AFTER THE DATE ON
WHICH THE CONTINGENT PAYMENT REPORT IS DELIVERED TO THE STOCKHOLDERS’
REPRESENTATIVE, A WRITTEN NOTICE TO HARBOR STATING EACH AND EVERY ITEM TO WHICH
THE STOCKHOLDERS’ REPRESENTATIVE TAKES EXCEPTION, SPECIFYING IN REASONABLE
DETAIL THE NATURE AND EXTENT OF EACH SUCH EXCEPTION (IT BEING UNDERSTOOD THAT
ANY AMOUNTS RELATING TO CONTINGENT PAYMENTS NOT DISPUTED SHALL BE PAID
PROMPTLY). IF A CHANGE PROPOSED BY THE STOCKHOLDERS’ REPRESENTATIVE IS DISPUTED
BY HARBOR, THEN THE STOCKHOLDERS’ REPRESENTATIVE AND HARBOR SHALL NEGOTIATE IN
GOOD FAITH TO RESOLVE SUCH DISPUTE. IF, AFTER A PERIOD OF TWENTY (20) DAYS
FOLLOWING THE DATE ON WHICH THE STOCKHOLDERS’ REPRESENTATIVE GIVES HARBOR NOTICE
OF ANY SUCH PROPOSED CHANGE, HARBOR AND THE STOCKHOLDERS’ REPRESENTATIVE CANNOT
AGREE ON ANY SUCH PROPOSED CHANGE, HARBOR AND THE STOCKHOLDERS’ REPRESENTATIVE
SHALL SELECT AN INDEPENDENT ACCOUNTING FIRM MUTUALLY SATISFACTORY TO HARBOR AND
THE STOCKHOLDERS’ REPRESENTATIVE TO RESOLVE SUCH DISPUTE (THE “NEUTRAL
AUDITOR”). THE NEUTRAL AUDITOR SHALL REVIEW THE CALCULATIONS OF THE CONTINGENT
PAYMENT AND, WITHIN SIXTY (60) DAYS OF ITS APPOINTMENT, SHALL MAKE ANY
ADJUSTMENTS NECESSARY THERETO, AND, UPON COMPLETION OF SUCH REVIEW, THE
DETERMINATION OF THE NEUTRAL AUDITOR SHALL BE BINDING UPON THE PARTIES. THE FEES
AND EXPENSES ASSOCIATED WITH SUCH A REVIEW SHALL BE BORNE EQUALLY BY HARBOR AND
THE STOCKHOLDERS.


 


1.6                               WORKING CAPITAL ADJUSTMENT TO PURCHASE
PRICE.(A)           PRIOR TO THE CLOSING DATE, THE COMPANY SHALL IN GOOD FAITH
PREPARE, WITH THE ASSISTANCE OF HARBOR, AN ESTIMATED BALANCE SHEET OF THE
COMPANY AS OF THE CLOSING DATE (THE “ESTIMATED CLOSING DATE BALANCE SHEET”). THE
ESTIMATED CLOSING DATE BALANCE SHEET SHALL BE PREPARED IN ACCORDANCE WITH GAAP
(AS DEFINED IN SECTION 9.12) CONSISTENTLY APPLIED, AND OTHERWISE CONSISTENT WITH
THE METHODOLOGY DESCRIBED IN SECTION 1.6 OF THE DISCLOSURE SCHEDULE. NOT LATER
THAN FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER
TO HARBOR THE ESTIMATED CLOSING DATE BALANCE SHEET, TOGETHER WITH WORKSHEETS AND
DATA THAT SUPPORT THE ESTIMATED CLOSING DATE BALANCE SHEET AND ANY OTHER
INFORMATION THAT HARBOR MAY REASONABLY REQUEST IN ORDER TO VERIFY THE AMOUNTS
REFLECTED ON THE ESTIMATED CLOSING DATE BALANCE SHEET. AS PROVIDED IN
SECTION 1.2(B) HEREOF, THE AGGREGATE VALUE SHALL BE ADJUSTED, DOLLAR FOR DOLLAR,
UP OR DOWN, AS APPROPRIATE, TO THE EXTENT THAT THE WORKING CAPITAL SET FORTH ON
THE ESTIMATED CLOSING DATE BALANCE SHEET (THE “ESTIMATED CLOSING WORKING
CAPITAL”) EXCEEDS OR IS LESS THAN THE BASE WORKING CAPITAL, AS APPLICABLE. “BASE
WORKING CAPITAL” SHALL EQUAL (I) $12,303,000 MINUS (II) AN AMOUNT EQUAL TO THE
LESSER OF (A) $3,100,000 AND (B) THE SUM OF (X) THE DISCRETIONARY BONUSES
ACTUALLY PAID, PLUS (Y) THE EMPLOYER PAYROLL TAXES ON THE MANAGEMENT EQUITY
TRANSFERS AND THE DISCRETIONARY BONUSES.


 


(B)                                 AS SOON AS PRACTICAL AFTER THE CLOSING DATE,
AT THE ELECTION OF HARBOR, EITHER (I) BERRY, DUNN, MCNEIL & PARKER, (II) VITALE,
CATURANO & COMPANY, OR (III) WITH THE PRIOR CONSENT OF THE STOCKHOLDERS’
REPRESENTATIVE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, SUCH OTHER
NATIONALLY OR REGIONALLY RECOGNIZED INDEPENDENT ACCOUNTING FIRM (THE
“ACCOUNTANT”) SHALL AUDIT THE COMPANY’S BOOKS AND RECORDS AND ALSO SHALL REVIEW
THE ESTIMATED CLOSING DATE BALANCE SHEET IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED AND OTHERWISE CONSISTENT WITH THE METHODOLOGY USED TO PREPARE THE BASE
BALANCE SHEET (AS DEFINED IN SECTION 2.5(A)(II)) AND MAKE ANY ADJUSTMENTS
NECESSARY THERETO (THE “POST-CLOSING AUDITED BALANCE SHEET”) CONSISTENT WITH THE
PROVISIONS OF THIS SECTION 1.6. ALL FEES AND EXPENSES OF THE ACCOUNTANT SHALL BE
PAID BY HARBOR. HARBOR SHALL, WITHIN SIXTY (60) DAYS OF THE CLOSING DATE,
DELIVER THE POST-CLOSING AUDITED BALANCE SHEET AND THE CALCULATION OF WORKING
CAPITAL (AS DEFINED IN SECTION 1.6(E)) AT THE CLOSING REFLECTED THEREON, TO THE
STOCKHOLDERS’ REPRESENTATIVE, TOGETHER WITH WORKSHEETS

 

8

--------------------------------------------------------------------------------


 


WHICH DETAIL ANY ADJUSTMENTS AND THE BASIS THEREOF. THE STOCKHOLDERS’
REPRESENTATIVE SHALL HAVE TWENTY-ONE (21) DAYS FROM THE DATE OF RECEIPT OF THE
POST-CLOSING AUDITED BALANCE SHEET AND THE CALCULATION OF WORKING CAPITAL AT THE
CLOSING REFLECTED THEREON, TO RAISE ANY OBJECTIONS THERETO BY DELIVERY OF A
WRITTEN NOTICE TO HARBOR SETTING FORTH SUCH OBJECTIONS IN REASONABLE DETAIL,
INCLUDING ANY SPECIFIC AMOUNTS THAT THE STOCKHOLDERS’ REPRESENTATIVE ASSERTS ARE
INCORRECT IN THE CALCULATION OF WORKING CAPITAL. IN THE EVENT THAT THE
STOCKHOLDERS’ REPRESENTATIVE FAILS TO RAISE ANY OBJECTIONS TO THE POST-CLOSING
AUDITED BALANCE SHEET AND THE CALCULATION OF WORKING CAPITAL AT THE CLOSING
REFLECTED THEREON WITHIN SUCH 21-DAY PERIOD, THEN THE POST-CLOSING AUDITED
BALANCE SHEET AND THE CALCULATION OF WORKING CAPITAL REFLECTED THEREON DELIVERED
BY HARBOR SHALL BE DEEMED FINAL AND BINDING ON THE PARTIES FOR PURPOSES OF THIS
SECTION 1.6. IF THE STOCKHOLDERS’ REPRESENTATIVE DOES NOT AGREE WITH THE
POST-CLOSING AUDITED BALANCE SHEET AND THE CALCULATION OF WORKING CAPITAL AT THE
CLOSING REFLECTED THEREON, AND HARBOR AND THE STOCKHOLDERS’ REPRESENTATIVE
CANNOT MUTUALLY AGREE ON THE SAME, THEN WITHIN FIFTEEN (15) DAYS FOLLOWING
RECEIPT BY HARBOR OF THE WRITTEN OBJECTION OF THE STOCKHOLDERS’ REPRESENTATIVE,
HARBOR AND THE STOCKHOLDERS’ REPRESENTATIVE SHALL SELECT A NEUTRAL AUDITOR TO
RESOLVE SUCH DISPUTE. THE NEUTRAL AUDITOR SHALL REVIEW THE POST-CLOSING AUDITED
BALANCE SHEET AND, WITHIN SIXTY (60) DAYS OF ITS APPOINTMENT, SHALL MAKE ANY
ADJUSTMENTS NECESSARY THERETO, AND, UPON COMPLETION OF SUCH REVIEW, SUCH
POST-CLOSING AUDITED BALANCE SHEET AND THE CALCULATION OF WORKING CAPITAL AT THE
CLOSING REFLECTED THEREON AS DETERMINED BY THE NEUTRAL AUDITOR SHALL BE BINDING
UPON THE PARTIES. THE FEES AND EXPENSES ASSOCIATED WITH SUCH A REVIEW BY THE
NEUTRAL AUDITOR SHALL BE BORNE EQUALLY BY HARBOR AND THE STOCKHOLDERS. THE
“CLOSING WORKING CAPITAL” SHALL BE THE WORKING CAPITAL AT THE CLOSING REFLECTED
ON THE POST-CLOSING AUDITED BALANCE SHEET AS FINALLY DETERMINED IN ACCORDANCE
WITH THIS SECTION 1.6(B).


 


(C)                                  WITHIN THREE (3) BUSINESS DAYS FOLLOWING
DETERMINATION OF THE CLOSING WORKING CAPITAL IN ACCORDANCE WITH SECTION 1.6(B),
(I) IN THE EVENT THE CLOSING WORKING CAPITAL IS LESS THAN THE ESTIMATED CLOSING
WORKING CAPITAL, HARBOR SHALL RECOVER AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
SUCH AMOUNTS FROM THE ESCROW FUND (AS DEFINED IN SECTION 7.6(B)), AND (II) IN
THE EVENT THE CLOSING WORKING CAPITAL IS GREATER THAN THE ESTIMATED CLOSING
WORKING CAPITAL, HARBOR SHALL PAY TO THE STOCKHOLDERS’ REPRESENTATIVE, ON BEHALF
OF THE STOCKHOLDERS, THE DIFFERENCE BETWEEN SUCH AMOUNTS, IN EACH CASE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS OR BANK CERTIFIED CHECK AND THE
STOCKHOLDERS’ REPRESENTATIVE SHALL DISTRIBUTE TO EACH STOCKHOLDER AN AMOUNT
EQUAL TO ITS PRO RATA SHARE (AS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON
SCHEDULE A-2 HERETO) OF SUCH AMOUNT. THE DIFFERENCE BETWEEN THE BASE WORKING
CAPITAL AND THE CLOSING WORKING CAPITAL IS REFERRED TO AS THE “NET WORKING
CAPITAL ADJUSTMENT AMOUNT.”


 


(D)                                 AS USED IN THIS SECTION 1.6 “WORKING
CAPITAL” SHALL BE COMPUTED AS DESCRIBED IN SECTION 1.6 OF THE DISCLOSURE
SCHEDULE.


 

1.7                               Closing. The closing of the transactions
contemplated herein (the “Closing”) shall take place at a mutually agreeable
location within two (2) business days of the satisfaction or, if permitted,
waiver of the conditions set forth in Section 6 hereof (the “Closing Date”). At
the Closing, in addition to the other documents described in Sections 6.4 and
6.5, (a) the Stockholders shall deliver or cause to be delivered to Harbor
(i) stock certificates representing all of the Company Shares (other than the
Retained Shares), and (ii) certificates, if any, representing the Company
Warrants, in each case free and clear of any and all Encumbrances, and
(b) Harbor shall deliver the Cash Purchase Price and shares of Harbor Common
Stock in respect of the

 

9

--------------------------------------------------------------------------------


 

Rollover Shares. All cash payments hereunder shall be made by wire transfer of
same day available funds.

 

1.8                               Transfer Taxes. All transfer taxes, fees and
duties under applicable law incurred in connection with the sale and transfer of
the Company Shares under this Agreement will be borne and paid by the
Stockholders, provided, however, that any state, city or local real estate
transfer taxes payable as a result of the transactions contemplated by this
Agreement shall be borne and paid by Harbor.

 

1.9                               Stockholders’ Representative.

 


(A)                                  BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH STOCKHOLDER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS KNUTE C.
ALBRECHT AS HIS, HER OR ITS TRUE AND LAWFUL AGENT AND ATTORNEY-IN-FACT
(TOGETHER, THE “STOCKHOLDERS’ REPRESENTATIVE”), WITH FULL POWER OF SUBSTITUTION
TO ACT IN SUCH STOCKHOLDER’S NAME, PLACE AND STEAD WITH RESPECT TO ALL
TRANSACTIONS CONTEMPLATED BY AND ALL TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE ESCROW AGREEMENT (AS DEFINED IN SECTION 1.10), AND TO ACT ON SUCH
STOCKHOLDER’S BEHALF IN ANY DISPUTE, LITIGATION OR ARBITRATION INVOLVING THIS
AGREEMENT, AND TO DO OR REFRAIN FROM DOING ALL SUCH FURTHER ACTS AND THINGS, AND
EXECUTE ALL SUCH DOCUMENTS AS THE STOCKHOLDERS’ REPRESENTATIVE SHALL DEEM
NECESSARY OR APPROPRIATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ESCROW AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
POWER:


 

(I)                                     TO WAIVE ANY CONDITION TO THE
OBLIGATIONS OF SUCH STOCKHOLDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT;

 

(II)                                  TO MAKE ANY AND ALL DECISIONS ENTITLED TO
BE MADE THEREBY UNDER THE ESCROW AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY
AND ALL DECISIONS ABOUT DISTRIBUTION OF ANY AMOUNTS OUT OF THE ESCROW FUND;

 

(III)                               TO EXECUTE AND DELIVER ALL ANCILLARY
AGREEMENTS, CERTIFICATES AND DOCUMENTS, AND TO MAKE REPRESENTATIONS AND
WARRANTIES THEREIN, ON BEHALF OF SUCH STOCKHOLDER WHICH THE STOCKHOLDERS’
REPRESENTATIVE DEEMS NECESSARY OR APPROPRIATE IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ESCROW
AGREEMENT; AND

 

(IV)                              TO DO OR REFRAIN FROM DOING ANY FURTHER ACT OR
DEED ON BEHALF OF SUCH STOCKHOLDER WHICH THE STOCKHOLDERS’ REPRESENTATIVE DEEMS
NECESSARY OR APPROPRIATE IN ITS SOLE DISCRETION RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT AND THE ESCROW AGREEMENT, AS FULLY AND COMPLETELY AS SUCH
STOCKHOLDER COULD DO IF PERSONALLY PRESENT.

 


(B)                                 THE APPOINTMENT OF THE STOCKHOLDERS’
REPRESENTATIVE SHALL BE DEEMED COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE, AND HARBOR, ITS AFFILIATES AND ANY OTHER PERSON (AS DEFINED IN
SECTION 9.12) MAY CONCLUSIVELY AND ABSOLUTELY RELY, WITHOUT INQUIRY, UPON ANY
ACTION OF THE STOCKHOLDERS’ REPRESENTATIVE ON BEHALF OF THE STOCKHOLDERS IN ALL
MATTERS REFERRED TO HEREIN. ALL NOTICES DELIVERED BY HARBOR OR THE COMPANY
(FOLLOWING THE CLOSING) TO THE STOCKHOLDERS’ REPRESENTATIVE (WHETHER PURSUANT
HERETO OR OTHERWISE) FOR THE BENEFIT OF THE

 

10

--------------------------------------------------------------------------------


 


STOCKHOLDERS SHALL CONSTITUTE NOTICE TO THE STOCKHOLDERS. THE STOCKHOLDERS’
REPRESENTATIVE SHALL ACT FOR THE STOCKHOLDERS ON ALL OF THE MATTERS SET FORTH IN
THIS AGREEMENT IN THE MANNER THE STOCKHOLDERS’ REPRESENTATIVE BELIEVES TO BE IN
THE BEST INTERESTS OF THE STOCKHOLDERS AND CONSISTENT WITH HIS OBLIGATIONS UNDER
THIS AGREEMENT, BUT THE STOCKHOLDERS’ REPRESENTATIVE SHALL NOT BE RESPONSIBLE TO
THE STOCKHOLDERS FOR ANY LOSS OR DAMAGES THEY MAY SUFFER BY REASON OF THE
PERFORMANCE BY THE STOCKHOLDERS’ REPRESENTATIVE OF HIS DUTIES UNDER THIS
AGREEMENT, OTHER THAN LOSS OR DAMAGE ARISING FROM WILLFUL VIOLATION OF THE LAW.


 


(C)                                  EACH STOCKHOLDER AGREES TO INDEMNIFY AND
HOLD HARMLESS THE STOCKHOLDERS’ REPRESENTATIVE FROM ANY LOSS, DAMAGE OR EXPENSE
ARISING FROM THE PERFORMANCE OF ITS DUTIES AS THE STOCKHOLDERS’ REPRESENTATIVE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE COST OF LEGAL COUNSEL RETAINED BY
THE STOCKHOLDERS’ REPRESENTATIVE ON BEHALF OF THE STOCKHOLDERS, BUT EXCLUDING
ANY LOSS OR DAMAGE ARISING FROM WILLFUL VIOLATION OF THE LAW.


 


(D)                                 ALL ACTIONS, DECISIONS AND INSTRUCTIONS OF
THE STOCKHOLDERS’ REPRESENTATIVE TAKEN, MADE OR GIVEN PURSUANT TO THE AUTHORITY
GRANTED TO THE STOCKHOLDERS’ REPRESENTATIVE PURSUANT TO THIS SECTION 1.9 SHALL
BE CONCLUSIVE AND BINDING UPON EACH STOCKHOLDER, AND NO STOCKHOLDER SHALL HAVE
THE RIGHT TO OBJECT, DISSENT, PROTEST OR OTHERWISE CONTEST THE SAME. IN ALL
QUESTIONS ARISING UNDER THIS AGREEMENT OR THE ESCROW AGREEMENT, THE
STOCKHOLDERS’ REPRESENTATIVE MAY RELY ON THE ADVICE OF COUNSEL, AND THE
STOCKHOLDERS’ REPRESENTATIVE WILL NOT BE LIABLE TO ANYONE FOR ANYTHING DONE,
OMITTED OR SUFFERED IN GOOD FAITH BY THE STOCKHOLDERS’ REPRESENTATIVE BASED ON
SUCH ADVICE.


 


(E)                                  THE PROVISIONS OF THIS SECTION 1.9 ARE
INDEPENDENT AND SEVERABLE, SHALL CONSTITUTE AN IRREVOCABLE POWER OF ATTORNEY,
COUPLED WITH AN INTEREST AND SURVIVING DEATH OR DISSOLUTIONS, GRANTED BY THE
STOCKHOLDERS TO THE STOCKHOLDERS’ REPRESENTATIVE AND SHALL BE BINDING UPON THE
EXECUTORS, HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF EACH
STOCKHOLDER.


 


(F)                                    HARBOR SHALL BE ENTITLED TO RELY ON ANY
WRITTEN COMMUNICATION DELIVERED TO HARBOR FROM THE STOCKHOLDERS’ REPRESENTATIVE
WHICH IT REASONABLY BELIEVES TO BE GENUINE. THE STOCKHOLDERS SHALL INDEMNIFY AND
HOLD HARBOR HARMLESS FROM ANY ACT OR FAILURE TO ACT BASED UPON SUCH RELIANCE.


 

1.10                        Escrow. At the Closing, the Company, the
Stockholders, Harbor and Mellon Trust of New England, N.A. (the “Escrow Agent”),
as escrow agent, will execute an Escrow Agreement, substantially in the form of
Exhibit E hereto (the “Escrow Agreement”), in accordance with which Harbor will
deposit in escrow with the Escrow Agent an aggregate amount equal to five
percent (5%) of the Net Equity Value (the “Escrow Amount”). In the event a
Contingent Payment is made pursuant to Section 1.5(a) or 1.5(b) of this
Agreement, an amount equal to five percent (5%) of such Contingent Payment shall
be released from the escrow. Sixty percent (60%) of the Escrow Amount, following
the release (if applicable) from the escrow actually made pursuant to the prior
sentence, shall be released on the date which is eighteen (18) months from the
Closing Date (the “First Escrow Release Date”). One hundred percent (100%) of
the remaining Escrow Amount shall be released on the date that is twenty four
(24) months from the Closing Date (the “Second Escrow Release Date”), as more
fully set forth in (and subject to the terms of) the Escrow Agreement. Except as
set forth in Section 7.3, the Escrow

 

11

--------------------------------------------------------------------------------


 

Amount shall be the sole and exclusive remedy for any claims by Harbor for
indemnification under Section 7, and, except for written claims for breach that
are made prior to the First Escrow Release Date or Second Escrow Release Date,
as applicable, in accordance with Section 7.1, shall be subject to release
immediately following the First Escrow Release Date or Second Escrow Release
Date, as applicable, in accordance with the procedures specified in the Escrow
Agreement. Releases from escrow shall be subject to any prior claim made
pursuant to Section 7 hereof.

 

1.11                        Rule 145. In addition to the resale restrictions set
forth in Section 1.3(b) hereof and the Rollover Stockholder Letter Agreements,
all shares of Harbor Common Stock issued or to be issued pursuant to this
Agreement to the Stockholders will be subject to certain resale restrictions
under Rule 145 under the Securities Act of 1933, as amended, and the rules and
regulations thereunder (the “Securities Act”), and all certificates representing
such shares shall bear an appropriate restrictive legend. At the Closing, Harbor
and certain of the Stockholders shall execute and deliver the Registration
Rights Agreement, covering all shares of Harbor Common Stock issued to such
Stockholders or to be issued pursuant to this Agreement (including shares of
Harbor Common Stock issuable upon exercise of the Put Right pursuant to
Section 1.3) that would otherwise be restricted as to resale thereof.

 

1.12                        Tax Treatment; Tax Matters.

 


(A)                                  THE STOCKHOLDERS’ RIGHT TO THE CONTINGENT
PAYMENTS AND THE ESCROW AMOUNT AND SHALL BE TREATED AS DEFERRED CONTINGENT
PURCHASE PRICE ELIGIBLE FOR INSTALLMENT SALE TREATMENT UNDER SECTION 453 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND ANY CORRESPONDING
PROVISION OF FOREIGN, STATE OR LOCAL LAW, AS APPROPRIATE. ANY INCOME EARNED WITH
RESPECT TO THE ESCROW AMOUNT SHALL BE INCLUDED IN THE GROSS INCOME OF HARBOR FOR
INCOME TAX PURPOSES. NEITHER HARBOR NOR THE COMPANY SHALL TAKE A POSITION IN ANY
TAX RETURN OR EXAMINATION OR OTHER ADMINISTRATIVE OR JUDICIAL PROCEEDING
(INCLUDING ANY RULING REQUEST) RELATING TO ANY TAX THAT IS INCONSISTENT WITH
SUCH TREATMENT.


 


(B)                                 IN THE EVENT THAT FOR FEDERAL TAX PURPOSES
HARBOR ELECTS TO INCLUDE THE COMPANY IN AN “AFFILIATED GROUP” AS DEFINED IN CODE
SECTION 1504, OR IF THE TAX YEAR OF THE COMPANY ENDS AS OF THE CLOSING DATE
PURSUANT TO TREASURY REGULATIONS, SECTION 1.1502-76, OR OTHERWISE, THE
STOCKHOLDERS SHALL COOPERATE WITH HARBOR AND SHALL PROVIDE TO HARBOR SUCH
INFORMATION AND RECORDS AS ARE REASONABLY NECESSARY TO ALLOW HARBOR TO TIMELY
AND PROPERLY FILE (OR TO CAUSE THE COMPANY TO FILE) WITH THE APPROPRIATE TAX
AUTHORITIES (I) A SHORT-YEAR INCOME TAX RETURN FOR THE COMPANY FOR THE TAX
PERIOD ENDING ON THE CLOSING DATE, (II) CONSOLIDATED FEDERAL INCOME TAX RETURN
FOR THE AFFILIATED GROUP INCLUDING THE COMPANY FOR THE TAX PERIOD IMMEDIATELY
AFTER THE CLOSING DATE, AND (III) CORRESPONDING STATE AND LOCAL INCOME TAX
RETURNS, AS REQUIRED BY LAW.


 

Section 2.                                          Representations and
Warranties of the Company and the Stockholders.

 

In order to induce Harbor to enter into this Agreement and consummate the
transactions contemplated hereby, the Company and the Stockholders hereby make
to Harbor the representations and warranties contained in this Section 2.
Notwithstanding the foregoing, the

 

12

--------------------------------------------------------------------------------


 

representations and warranties set forth in Sections 2.2(b) and 2.3(b) are made
solely by the Stockholders, and in each case such representations and warranties
are made solely by each individual Stockholder as to himself, herself or itself.
The representations and warranties contained in this Section 2 are subject to
the qualifications and exceptions set forth in the disclosure schedule delivered
to Harbor pursuant to this Agreement (the “Disclosure Schedule”). For purposes
hereof, unless otherwise indicated, all references to the Company shall include
the Company Subsidiary (as defined in Section 2.4). References to the knowledge
or awareness of the Company are deemed to mean the actual knowledge of the
executive officers of the Company assuming reasonable inquiry.

 

2.1                               Organization and Corporate Power of the
Company. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified or
registered to do business as a foreign corporation (a) in each jurisdiction
listed in Section 2.1 of the Disclosure Schedule and (b) in each jurisdiction in
which the failure to be so duly qualified or registered has had, or is
reasonably likely to have, a Material Adverse Effect on the Company. The Company
has all required corporate power and authority to carry on its business as
presently conducted, to enter into and perform this Agreement and the agreements
contemplated hereby to which it is a party and to carry out the transactions
contemplated hereby and thereby. Copies of the Company’s Certificate of
Incorporation, as amended through the date hereof (the “Company Charter”), and
the bylaws of the Company, as amended through the date hereof (the “Company
Bylaws”), have been furnished to Harbor by the Company, are correct and complete
as of the date of this Agreement, and the Company is not in violation of any
term of the Company Charter or Company Bylaws.

 

2.2                               Authorization and Non-Contravention.

 


(A)                                  THIS AGREEMENT AND ALL AGREEMENTS,
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY THE COMPANY PURSUANT HERETO
ARE VALID AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED BY THE COMPANY PURSUANT HERETO HAVE BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE OR OTHER ACTION OF THE COMPANY. EXCEPT FOR FILINGS,
PERMITS, AUTHORIZATIONS, CONSENTS AND APPROVALS THAT MAY BE REQUIRED UNDER THE
HSR ACT (AS DEFINED IN SECTION 4.4(A)), THE SECURITIES ACT OR ANY STATE
SECURITIES LAWS, THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY THE COMPANY
PURSUANT HERETO AND THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS, DO NOT AND WILL
NOT: (I) VIOLATE OR RESULT IN A VIOLATION OF, CONFLICT WITH OR CONSTITUTE OR
RESULT IN A VIOLATION OF ANY PROVISION OF THE COMPANY CHARTER OR COMPANY BYLAWS;
(II) VIOLATE, CONFLICT WITH OR RESULT IN A VIOLATION OF, OR CONSTITUTE A DEFAULT
(WHETHER AFTER THE GIVING OF NOTICE, LAPSE OF TIME OR BOTH) UNDER, ANY PROVISION
OF ANY LAW, REGULATION OR RULE, OR ANY ORDER OF, OR ANY RESTRICTION IMPOSED BY,
ANY COURT OR GOVERNMENTAL AGENCY APPLICABLE TO THE COMPANY; (III) REQUIRE FROM
THE COMPANY ANY NOTICE TO, DECLARATION OR FILING WITH, OR CONSENT OR APPROVAL OF
ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY (THAT HAS NOT ALREADY BEEN
OBTAINED); (IV) EXCEPT AS SET FORTH IN SECTION 2.2 OF THE DISCLOSURE
SCHEDULE (WHICH, IN EACH CASE, WOULD NOT INDIVIDUALLY

 

13

--------------------------------------------------------------------------------


 


OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY), VIOLATE OR
RESULT IN A VIOLATION OF, OR CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF
NOTICE, LAPSE OF TIME OR BOTH) UNDER, ACCELERATE ANY OBLIGATION UNDER, OR GIVE
RISE TO A RIGHT OF TERMINATION OF, ANY CONTRACT, AGREEMENT, PERMIT, LICENSE OR
AUTHORIZATION TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY IS BOUND;
OR (V) RESULT IN THE CREATION OR IMPOSITION OF ANY ENCUMBRANCES UPON ANY OF THE
PROPERTIES OR ASSETS OF THE COMPANY OR ANY COMPANY SHARES.


 


(B)                                 THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS
AND INSTRUMENTS EXECUTED AND DELIVERED BY ANY STOCKHOLDER PURSUANT HERETO ARE
VALID AND BINDING OBLIGATIONS OF SUCH STOCKHOLDER ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS. EACH STOCKHOLDER HAS FULL RIGHT, AUTHORITY, POWER AND
CAPACITY TO ENTER INTO THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED BY SUCH STOCKHOLDER PURSUANT HERETO AND TO
CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH STOCKHOLDER OF THIS AGREEMENT AND ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY SUCH STOCKHOLDER
PURSUANT HERETO AND THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS DO NOT AND WILL
NOT:  (I) VIOLATE OR RESULT IN A VIOLATION OF, CONFLICT WITH OR CONSTITUTE OR
RESULT IN A VIOLATION OF ANY PROVISION OF SUCH STOCKHOLDER’S ORGANIZATIONAL
DOCUMENTS, IF APPLICABLE; (II) VIOLATE OR RESULT IN A VIOLATION OF, OR
CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF NOTICE, LAPSE OF TIME OR BOTH)
UNDER, ANY PROVISION OF ANY LAW, REGULATION OR RULE, OR ANY ORDER OF, OR ANY
RESTRICTION IMPOSED BY, ANY COURT OR GOVERNMENTAL AGENCY APPLICABLE TO SUCH
STOCKHOLDER; (III) REQUIRE FROM SUCH STOCKHOLDER ANY NOTICE TO, DECLARATION OR
FILING WITH, OR CONSENT OR APPROVAL OF, ANY GOVERNMENTAL AUTHORITY OR OTHER
THIRD PARTY (THAT HAS NOT ALREADY BEEN OBTAINED); (IV) VIOLATE OR RESULT IN A
VIOLATION OF, OR CONSTITUTE A DEFAULT (WHETHER AFTER THE GIVING OF NOTICE, LAPSE
OF TIME OR BOTH) UNDER, ACCELERATE ANY OBLIGATION UNDER, OR GIVE RISE TO A RIGHT
OF TERMINATION OF, ANY AGREEMENT, PERMIT, LICENSE OR AUTHORIZATION TO WHICH SUCH
STOCKHOLDER IS A PARTY OR BY WHICH SUCH STOCKHOLDER IS BOUND; OR (V) RESULT IN
THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE UPON ANY OF THE COMPANY SHARES
OWNED BY SUCH STOCKHOLDER.


 

2.3                               Capitalization.

 


(A)                                  AS OF THE DATE OF THIS AGREEMENT, THE
AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY IS SET FORTH IN
SECTION 2.3 OF THE DISCLOSURE SCHEDULE. ALL OF THE ISSUED AND OUTSTANDING SHARES
OF CAPITAL STOCK OF THE COMPANY ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE. AS OF THE DATE OF THIS AGREEMENT AND EXCEPT AS SET FORTH IN
SECTION 2.3 OF THE DISCLOSURE SCHEDULE, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS OR OTHER RIGHTS OF ANY KIND TO ACQUIRE ANY ADDITIONAL SHARES OF CAPITAL
STOCK OF THE COMPANY OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR
WHICH OTHERWISE CONFER ON THE HOLDER THEREOF ANY RIGHT TO ACQUIRE, ANY SUCH
ADDITIONAL SHARES, NOR IS THE COMPANY COMMITTED TO ISSUE ANY SUCH OPTION,
WARRANT, RIGHT OR SECURITY. EXCEPT AS SET FORTH IN SECTION 2.3 OF THE DISCLOSURE
SCHEDULE, THERE ARE NO AGREEMENTS OR UNDERSTANDINGS TO WHICH THE COMPANY IS A
PARTY WITH RESPECT TO THE VOTING OF ANY SHARES OF CAPITAL STOCK OF THE COMPANY
OR WHICH RESTRICT THE TRANSFER OF ANY SUCH SHARES. EXCEPT AS SET FORTH IN
SECTION 2.3 OF THE DISCLOSURE SCHEDULE, THERE ARE NO OUTSTANDING CONTRACTUAL
OBLIGATIONS OF THE COMPANY TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY SHARES
OF CAPITAL STOCK, OTHER EQUITY INTERESTS OR ANY OTHER SECURITIES OF THE COMPANY.
EXCEPT AS SET FORTH IN SECTION 2.3 OF THE DISCLOSURE SCHEDULE, THE COMPANY IS
NOT UNDER ANY OBLIGATION BY REASON OF

 

14

--------------------------------------------------------------------------------


 


ANY AGREEMENT TO REGISTER THE OFFER AND SALE OR RESALE OF ANY OF ITS SECURITIES
UNDER THE SECURITIES ACT. AT THE CLOSING, ALL OF THE COMPANY SHARES (OTHER THAN
THE RETAINED SHARES) AND THE COMPANY WARRANTS SOLD OR EXCHANGED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL REPRESENT ALL OF THE
OUTSTANDING CAPITAL STOCK OF THE COMPANY (OTHER THAN THE RETAINED SHARES) AND
ALL OUTSTANDING OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE CAPITAL STOCK OF
THE COMPANY. EXCEPT FOR THE COMPANY WARRANTS TO BE TRANSFERRED TO HARBOR AT THE
CLOSING, AT THE CLOSING THERE SHALL BE NO OUTSTANDING OPTIONS, WARRANTS OR OTHER
RIGHTS OF ANY KIND TO ACQUIRE ANY ADDITIONAL SHARES OF CAPITAL STOCK OF THE
COMPANY OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL
STOCK OF THE COMPANY OR SUCH OPTIONS, WARRANTS OR RIGHTS.


 


(B)                                 IMMEDIATELY PRIOR TO THE CLOSING, EACH
STOCKHOLDER WILL BE THE SOLE RECORD AND BENEFICIAL OWNER OF THE COMPANY SHARES
SET FORTH OPPOSITE HIS, HER OR ITS NAME ON SCHEDULE A-2 HERETO, FREE AND CLEAR
OF ANY ENCUMBRANCES. AT THE CLOSING, EACH STOCKHOLDER SHALL DELIVER THE COMPANY
SHARES (OTHER THAN THE RETAINED SHARES) SET FORTH OPPOSITE HIS, HER OR ITS NAME
ON SCHEDULE A-2 HERETO TO HARBOR FREE AND CLEAR OF ANY ENCUMBRANCES.


 

2.4                               Subsidiaries; Investments. The Company does
not own or control, directly or indirectly, any interest in any subsidiary other
than Elmet Energy Services, LLC, a Maine limited liability company (the “Company
Subsidiary”). The Company has not made any investment and does not hold any
interest in or have any outstanding loan or advance to or from, any person,
including, without limitation, any officer, director or stockholder of the
Company, except as set forth in Section 2.4 of the Disclosure Schedule. The
Company Subsidiary is wholly-owned directly by the Company and there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights,
agreements, arrangements or commitments of any kind relating to the issuance or
sale of, or outstanding securities convertible into or exercisable or
exchangeable for, any shares of capital stock of any class or other equity
interests of the Company Subsidiary. The Company Subsidiary does not have any
assets or liabilities.

 

2.5                               Financial Statements.

 


(A)                                  THE COMPANY HAS DELIVERED TO HARBOR THE
FOLLOWING FINANCIAL STATEMENTS, COPIES OF WHICH ARE INCLUDED IN SECTION 2.5 OF
THE DISCLOSURE SCHEDULE (COLLECTIVELY, THE “FINANCIAL STATEMENTS”):


 

(I)                                     AUDITED BALANCE SHEET OF THE COMPANY AS
OF DECEMBER 31, 2005 AND 2004, AND STATEMENTS OF INCOME AND RETAINED EARNINGS
AND STATEMENTS OF CASH FLOWS FOR EACH OF THE YEARS THEN ENDED;

 

(II)                                  UNAUDITED ADJUSTED BALANCE SHEET OF THE
COMPANY AS OF THE END OF THE FISCAL PERIOD ENDED JULY 31, 2006 (THE “BASE
BALANCE SHEET”); AND

 

(III)                               UNAUDITED ADJUSTED STATEMENT OF INCOME OF
THE COMPANY THROUGH THE END OF THE FISCAL PERIOD ENDED JULY 31, 2006.

 

Subject to the absence of footnotes and year-end audit adjustments with respect
to any unaudited Financial Statements, the Financial Statements have been
prepared in accordance with

 

15

--------------------------------------------------------------------------------


 

GAAP consistently applied, and present fairly in all material respects the
financial condition and results of operations of the Company.

 


(B)                                 AS OF THE DATE OF THIS AGREEMENT, ALL
LIABILITIES AND OBLIGATIONS OF THE COMPANY OF A TYPE THAT WOULD BE REQUIRED TO
BE SHOWN ON THE FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP HAVE BEEN
(I) STATED OR ADEQUATELY RESERVED AGAINST ON THE BASE BALANCE SHEET OR THE NOTES
THERETO, (II) REFLECTED IN SECTION 2.5 OF THE DISCLOSURE SCHEDULE, OR
(III) INCURRED AFTER THE DATE OF THE BASE BALANCE SHEET IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICES, EXCEPT FOR LIABILITIES AND
OBLIGATIONS WHICH ARE NOT REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 

2.6                               Absence of Certain Developments. Since the
date of the Base Balance Sheet and through the date of this Agreement, the
Company has conducted its business only in the ordinary course consistent with
past practice and, except as set forth in Section 2.6 of the Disclosure
Schedule, there has not been:

 


(A)                                  ANY CHANGE IN THE ASSETS, LIABILITIES,
FINANCIAL CONDITION, PROPERTIES, BUSINESS OR OPERATIONS OF THE COMPANY, WHICH
CHANGE BY ITSELF OR IN CONJUNCTION WITH ALL OTHER SUCH CHANGES, WHETHER OR NOT
ARISING IN THE ORDINARY COURSE OF BUSINESS, HAS HAD OR COULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY;


 


(B)                                 ANY MORTGAGE, LIEN OR OTHER ENCUMBRANCE
PLACED ON ANY OF THE PROPERTIES OF THE COMPANY, OTHER THAN PURCHASE MONEY LIENS
AND LIENS FOR TAXES NOT YET DUE AND PAYABLE;


 


(C)                                  ANY PURCHASE, SALE OR OTHER DISPOSITION, OR
ANY AGREEMENT OR OTHER ARRANGEMENT FOR THE PURCHASE, SALE OR OTHER DISPOSITION,
OF ANY PROPERTIES OR ASSETS (OTHER THAN RAW MATERIAL AND GOODS FOR RESALE) BY
THE COMPANY, INCLUDING ANY OF ITS INTELLECTUAL PROPERTY RIGHTS (AS DEFINED IN
SECTION 2.11), INVOLVING THE PAYMENT OR RECEIPT OF MORE THAN $50,000;


 


(D)                                 ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR
NOT COVERED BY INSURANCE, THAT HAS HAD OR COULD BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY;


 


(E)                                  ANY DECLARATION, SETTING ASIDE OR PAYMENT
OF ANY DIVIDEND BY THE COMPANY, OR THE MAKING OF ANY OTHER DISTRIBUTION IN
RESPECT OF THE CAPITAL STOCK OF THE COMPANY, OR ANY DIRECT OR INDIRECT
REDEMPTION, PURCHASE OR OTHER ACQUISITION BY THE COMPANY OF ITS OWN CAPITAL
STOCK;


 


(F)                                    ANY RESIGNATION, TERMINATION OR REMOVAL
OF ANY OFFICER OF THE COMPANY;


 


(G)                                 ANY MATERIAL CHANGE IN ACCOUNTING METHODS OR
PRACTICES, COLLECTION POLICIES, PRICING POLICIES OR PAYMENT POLICIES OF THE
COMPANY OTHER THAN SUCH CHANGES REQUIRED BY GAAP THAT HAVE BEEN DISCLOSED TO
HARBOR;


 


(H)                                 ANY AMENDMENT OR TERMINATION OF ANY MATERIAL
CONTRACT OR AGREEMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND;


 


(I)                                     ANY AMENDMENT TO THE COMPANY CHARTER OR
COMPANY BYLAWS;

 

16

--------------------------------------------------------------------------------


 


(J)                                     ANY WRITE-OFF AS UNCOLLECTIBLE OF ANY
NOTES OR ACCOUNTS RECEIVABLE, EXCEPT FOR WRITE-OFFS IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PAST PRACTICE;


 


(K)                                  EXCEPT FOR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, ANY MATERIAL CHANGE IN THE RATE OF COMPENSATION OF ANY OFFICERS
OR EMPLOYEES (INCLUDING ANY SUCH CHANGE PURSUANT TO ANY BONUS, PENSION,
PROFIT-SHARING OR OTHER PLAN OR COMMITMENT) OR ANY AGREEMENT TO CHANGE THE
COMPENSATION PAYABLE OR TO BECOME PAYABLE TO ANY OFFICER OR EMPLOYEE;


 


(L)                                     ANY CANCELLATION OF ANY DEBTS OR ANY
WAIVER OR LAPSE OF ANY CLAIMS OR RIGHTS OF SUBSTANTIAL VALUE; OR


 


(M)                               ANY AGREEMENT OR UNDERSTANDING WHETHER IN
WRITING OR OTHERWISE, FOR THE COMPANY TO TAKE ANY OF THE ACTIONS SPECIFIED IN
PARAGRAPHS (A) THROUGH (L) ABOVE.


 

2.7                               Transactions with Affiliates. Except as set
forth in Section 2.7 of the Disclosure Schedule, there are no loans, leases or
other agreements or transactions between the Company or any stockholder,
director, officer or employee of the Company, or to the knowledge of the Company
any member of such officer’s, director’s, employee’s or stockholder’s immediate
family, or any person controlled by such officer, director, employee or
stockholder or his or her immediate family. No stockholder, director, officer or
employee of the Company, or to the knowledge of the Company any of their
respective spouses or family members, owns directly or indirectly, on an
individual or joint basis, any interest in, or serves as an officer or director
or in another similar capacity of, any competitor, customer or supplier of the
Company.

 

2.8                               Real Property.

 


(A)                                  SECTION 2.8 OF THE DISCLOSURE SCHEDULE SETS
FORTH A LIST AND DESCRIPTION OF ALL REAL PROPERTY OWNED BY THE COMPANY OR THE
COMPANY SUBSIDIARY AND ALL REAL PROPERTY LEASED BY THE COMPANY OR THE COMPANY
SUBSIDIARY (THE “REAL PROPERTY”). ALL LEASES RELATING TO REAL PROPERTY ARE
IDENTIFIED IN SECTION 2.8 OF THE DISCLOSURE SCHEDULE (THE “LEASES”) AND TRUE AND
COMPLETE COPIES THEREOF HAVE BEEN MADE AVAILABLE TO HARBOR. EXCEPT AS SET FORTH
IN SECTION 2.8 OF THE DISCLOSURE SCHEDULE OR AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, THE COMPANY HAS
GOOD AND MARKETABLE TITLE TO ALL OF THE OWNED REAL PROPERTY. WITH RESPECT TO
EACH LEASE LISTED IN SECTION 2.8 OF THE DISCLOSURE SCHEDULE:


 

(I)                                     THE COMPANY HAS GOOD, VALID AND
ENFORCEABLE LEASEHOLD INTERESTS TO THE LEASEHOLD ESTATE IN THE LEASED REAL
PROPERTY GRANTED TO THE COMPANY PURSUANT TO EACH PERTINENT LEASE, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO
CREDITORS’ RIGHTS AND GENERAL PRINCIPLES OF EQUITY;

 

(II)                                  EACH OF SAID LEASES HAS BEEN DULY
AUTHORIZED AND EXECUTED BY THE COMPANY AND IS IN FULL FORCE AND EFFECT; AND

 

(III)                               THE COMPANY IS NOT IN DEFAULT UNDER ANY
MATERIAL TERM OF SAID LEASES, NOR, TO THE COMPANY’S KNOWLEDGE, HAS ANY EVENT
OCCURRED WHICH, WITH NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD GIVE RISE TO
SUCH A DEFAULT BY THE COMPANY.

 

17

--------------------------------------------------------------------------------


 


(B)                                 TO THE COMPANY’S KNOWLEDGE, EXCEPT AS SET
FORTH IN SECTION 2.8 OF THE DISCLOSURE SCHEDULE OR AS SPECIFICALLY DISCLOSED IN
THE BASE BALANCE SHEET, AND EXCEPT WITH RESPECT TO LEASED PERSONAL PROPERTY, THE
COMPANY HAS GOOD, MARKETABLE TITLE TO ALL OF ITS TANGIBLE PERSONAL PROPERTY AND
ASSETS SHOWN ON THE BASE BALANCE SHEET OR ACQUIRED AFTER THE DATE OF THE BASE
BALANCE SHEET, FREE AND CLEAR OF ANY ENCUMBRANCES, EXCEPT FOR (I) INVENTORY AND
OBSOLETE ASSETS THAT HAVE BEEN DISPOSED OF TO NONAFFILIATED THIRD PARTIES SINCE
THE DATE OF THE BASE BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS,
(II) ENCUMBRANCES REFLECTED IN THE BASE BALANCE SHEET, (III) ENCUMBRANCES OF
RECORD OR IMPERFECTIONS OF TITLE WHICH ARE NOT, INDIVIDUALLY OR IN THE
AGGREGATE, MATERIAL IN CHARACTER, AMOUNT OR EXTENT AND WHICH DO NOT MATERIALLY
DETRACT FROM THE VALUE OR MATERIALLY INTERFERE WITH THE PRESENT OR PRESENTLY
CONTEMPLATED USE OF THE ASSETS SUBJECT THERETO OR AFFECTED THEREBY, AND
(IV) ENCUMBRANCES FOR CURRENT TAXES (AS DEFINED IN SECTION 2.9(B)) NOT YET DUE
AND PAYABLE.


 

2.9                               Tax Matters.

 


(A)                                  EXCEPT AS SET FORTH IN SECTION 2.9 OF THE
DISCLOSURE SCHEDULE:


 

(I)                                     THE COMPANY HAS FILED WITH THE
APPROPRIATE GOVERNMENTAL AGENCIES ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX
RETURNS (AS DEFINED IN SECTION 2.9(B)) REQUIRED TO BE FILED BY IT, HAS PAID IN
FULL OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF ALL TAXES (AS DEFINED IN
SECTION 2.9(B)), TOGETHER WITH INTEREST, PENALTIES, ASSESSMENTS AND DEFICIENCIES
OWED BY IT (WHETHER OR NOT SHOWN ON ANY TAX RETURNS), AND ALL SUCH TAX RETURNS
WERE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS;

 

(II)                                  THE COMPANY IS NOT CURRENTLY THE
BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURNS;

 

(III)                               THE COMPANY HAS PREVIOUSLY PROVIDED HARBOR
WITH TRUE AND COMPLETE COPIES OF ALL SUCH TAX RETURNS FOR THE COMPANY FILED
SINCE ITS INCEPTION;

 

(IV)                              THERE ARE NO EXISTING TAX LIENS (OTHER THAN
FOR TAXES NOT YET DUE AND PAYABLE) UPON ANY PROPERTY OR ASSETS OF THE COMPANY;

 

(V)                                 THE COMPANY HAS NOT WAIVED ANY STATUTE OF
LIMITATIONS IN RESPECT OF TAXES OR EXECUTED OR FILED WITH ANY GOVERNMENTAL
AUTHORITY ANY AGREEMENT EXTENDING THE PERIOD FOR THE ASSESSMENT OR COLLECTION OF
ANY TAXES, AND IT IS NOT A PARTY TO ANY PENDING OR, TO THE COMPANY’S KNOWLEDGE,
THREATENED ACTION OR PROCEEDING BY ANY GOVERNMENTAL AUTHORITY FOR THE ASSESSMENT
OR COLLECTION OF TAXES;

 

(VI)                              THERE IS NO UNRESOLVED WRITTEN CLAIM BY A
GOVERNMENTAL AUTHORITY IN ANY JURISDICTION WHERE THE COMPANY DOES NOT FILE TAX
RETURNS THAT THE COMPANY IS OR MAY BE SUBJECT TO TAXATION BY SUCH JURISDICTION;

 

(VII)                           THERE HAS BEEN NO EXAMINATION OR AUDIT BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO TAXES WITH RESPECT TO ANY PERIOD;

 

(VIII)                        NEITHER THE INTERNAL REVENUE SERVICE (THE “IRS”)
NOR ANY OTHER TAX AUTHORITY HAS, BY WRITTEN NOTICE TO THE COMPANY, OR TO THE
COMPANY’S KNOWLEDGE,

 

18

--------------------------------------------------------------------------------


 

PROPOSED OR THREATENED TO EXAMINE OR AUDIT THE RETURNS OF THE COMPANY, OR TO
ASSERT ANY DEFICIENCY OR CLAIM FOR ANY ADDITIONAL TAXES;

 

(IX)                                THE COMPANY HAS WITHHELD AND PAID TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND
PAID IN CONNECTION WITH ALL AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT
CONTRACTOR, CREDITOR, THE STOCKHOLDERS OR OTHER THIRD PARTY;

 

(X)                                   THE UNPAID TAXES OF THE COMPANY DID NOT,
AS OF THE DATE OF THE BASE BALANCE SHEET, EXCEED THE RESERVE FOR TAX LIABILITY
SET FORTH ON THE FACE OF THE BASE BALANCE SHEET (RATHER THAN ANY NOTES THERETO);

 

(XI)                                THE COMPANY HAS NOT FILED A CONSENT UNDER
SECTION 341(F) OF THE CODE CONCERNING COLLAPSIBLE CORPORATIONS. THE COMPANY HAS
DISCLOSED ON ITS FEDERAL INCOME TAX RETURNS ALL POSITIONS TAKEN THEREIN THAT
COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT OF FEDERAL INCOME TAX WITHIN THE
MEANING OF CODE SECTION 6662;

 

(XII)                             THE COMPANY HAS NOT BEEN A MEMBER OF AN
AFFILIATED GROUP FILING A CONSOLIDATED FEDERAL INCOME TAX RETURN;

 

(XIII)                          THE COMPANY HAS NOT ACCRUED OR MADE ANY PAYMENT,
IS NOT OBLIGATED TO MAKE ANY PAYMENT, AND IS NOT A PARTY TO ANY AGREEMENT THAT
COULD OBLIGATE IT TO MAKE ANY PAYMENT (INCLUDING WITHOUT LIMITATION ANY PAYMENTS
OR TRANSFERS MADE IN CONNECTION WITH THE MANAGEMENT EQUITY TRANSFERS AND THE
DISCRETIONARY BONUSES), THAT IS OR WILL NOT BE DEDUCTIBLE UNDER CODE
SECTION 280G; AND

 

(XIV)                         THE COMPANY HAS ADOPTED THE ACCRUAL METHOD OF
ACCOUNTING FOR INCOME TAX PURPOSES, AND HAS NOT ADOPTED OR CONSENTED TO ANY
CHANGE IN METHODS OF ACCOUNTING REQUIRING ADJUSTMENTS UNDER CODE SECTION 481 (OR
ANY COMPARABLE PROVISIONS OF STATE AND LOCAL INCOME TAX LAWS).

 


(B)                                 FOR THE PURPOSES OF THIS AGREEMENT:


 

(I)                                     “TAXES” SHALL MEAN ANY AND ALL TAXES OF
EVERY NATURE, INCLUDING BUT NOT LIMITED TO INCOME, SALES, FRANCHISE, EXCISE AND
WITHHOLDING TAXES, AS WELL AS ALL, CHARGES, FEES, LEVIES OR OTHER ASSESSMENTS,
IMPOSED BY THE IRS OR ANY TAXING AUTHORITY, AND SUCH TERM SHALL INCLUDE ANY
INTEREST WHETHER PAID OR RECEIVED, FINES, PENALTIES, ASSESSMENTS, DEFICIENCIES
OR ADDITIONAL AMOUNTS ATTRIBUTABLE TO, OR IMPOSED UPON, OR WITH RESPECT TO, ANY
SUCH TAXES, CHARGES, FEES, LEVIES OR OTHER ASSESSMENTS; AND

 

(II)                                  “TAX RETURNS” SHALL MEAN ANY REPORT,
RETURN, DOCUMENT OR OTHER FILING REQUIRED TO BE SUPPLIED TO ANY TAXING AUTHORITY
OR JURISDICTION (FOREIGN OR DOMESTIC) WITH RESPECT TO TAXES.

 


(C)                                  THE TAXABLE YEAR OF THE COMPANY FOR FEDERAL
AND STATE INCOME TAX PURPOSES IS THE FISCAL YEAR ENDED DECEMBER 31.

 

19

--------------------------------------------------------------------------------


 


(D)                                 IF ANY MANAGEMENT EQUITY TRANSFERS AND
DISCRETIONARY BONUSES ARE MADE, THEN THE DIFFERENCE BETWEEN (I) THE COMPANY’S
CUMULATIVE FEDERAL AND STATE INCOME TAX LIABILITY (FOR ALL TAXABLE YEARS OF THE
COMPANY BEGINNING ON OR BEFORE DECEMBER 31, 2007) NOT TAKING INTO ACCOUNT THE
DEDUCTIONS FOR THE MANAGEMENT EQUITY TRANSFERS, DISCRETIONARY BONUSES, AND
EMPLOYER PAYROLL TAXES RELATED THERETO, AND (II) THE COMPANY’S ACTUAL CUMULATIVE
FEDERAL AND STATE INCOME TAX LIABILITY (FOR ALL TAXABLE YEARS OF THE COMPANY
BEGINNING ON OR BEFORE DECEMBER 31, 2007), SHALL BE AT LEAST EQUAL TO THE AMOUNT
THAT THE BASE WORKING CAPITAL IS REDUCED BY CLAUSE (II) OF THE LAST SENTENCE OF
SECTION 1.6(A). THE FOREGOING DETERMINATION SHALL BE CALCULATED BY INCLUDING THE
FEDERAL AND STATE INCOME TAX LIABILITY OF ALL MEMBERS OF ANY “AFFILIATED GROUP”
WITHIN THE MEANING OF SECTION 1504(A) OF THE CODE OF WHICH THE COMPANY IS A
MEMBER AND WHICH GROUP FILES A CONSOLIDATED FEDERAL INCOME TAX RETURN.  THE
REPRESENTATION CONTAINED IN THIS SECTION 2.9(D) IS EXPRESSLY CONDITIONED ON THE
ASSUMPTION THAT (I) NO ELECTION TO FORGO CARRYBACKS OF NET OPERATING LOSSES
UNDER SECTION 172(B)(3) OF THE CODE WILL BE MADE, AND (II) THE MANAGEMENT EQUITY
TRANSFERS, THE DISCRETIONARY BONUSES AND THE EMPLOYER PAYROLL TAXES RELATED
THERETO WILL BE DEDUCTED ON THE TAX RETURNS (INCLUDING ANY AMENDED TAX RETURNS)
OF THE COMPANY FOR THE TAXABLE YEAR OF THE COMPANY BEGINNING ON JANUARY 1, 2007,
EXCEPT TO THE EXTENT THE CLAIMING OF SUCH DEDUCTIONS ARE NOT PERMITTED BY LAW.
“EMPLOYER PAYROLL TAXES” MEANS FICA, MEDICAID, FUTA AND SUTA TAXES, AND ANY
STATE COUNTERPARTS, IMPOSED ON AND PAID BY THE COMPANY.


 


(E)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS SECTION 2.9 SHALL CONSTITUTE THE ONLY REPRESENTATIONS AND
WARRANTIES BY THE COMPANY WITH RESPECT TO TAXES.


 

2.10                        Certain Contracts and Arrangements. Except as set
forth in Section 2.10 of the Disclosure Schedule, the Company is not a party or
subject to or bound by:

 


(A)                                  ANY CONTRACT OR AGREEMENT INVOLVING A
POTENTIAL COMMITMENT OR PAYMENT BY THE COMPANY IN EXCESS OF $50,000;


 


(B)                                 ANY CONTRACT CONTAINING COVENANTS DIRECTLY
OR EXPLICITLY LIMITING IN ANY RESPECT THE FREEDOM OF THE COMPANY TO COMPETE IN
ANY LINE OF BUSINESS OR WITH ANY PERSON OR ENTITY;


 


(C)                                  ANY INDENTURE, MORTGAGE, PROMISSORY NOTE,
LOAN AGREEMENT, GUARANTY OR OTHER AGREEMENT OR COMMITMENT FOR BORROWING OR ANY
PLEDGE OR SECURITY ARRANGEMENT;


 


(D)                                 ANY STOCK REDEMPTION OR PURCHASE AGREEMENTS
OR OTHER AGREEMENTS AFFECTING OR RELATING TO THE CAPITAL STOCK OF THE COMPANY;


 


(E)                                  ANY PENSION, PROFIT SHARING, RETIREMENT OR
STOCK OPTION PLANS;


 


(F)                                    ANY ACQUISITION, MERGER OR SIMILAR
AGREEMENT;


 


(G)                                 ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER
AGREEMENT WITH ANY LABOR UNION OR OTHER EMPLOYEE REPRESENTATIVE OF A GROUP OF
EMPLOYEES;

 

20

--------------------------------------------------------------------------------


 


(H)                                 ANY CONTRACT WITH A SOLE-SOURCE SUPPLIER OF
SIGNIFICANT GOODS OR SERVICES (OTHER THAN UTILITIES AND COMMODITY GASES); OR


 


(I)                                     ANY OTHER MATERIAL CONTRACT, WHICH
INVOLVES CONSIDERATION IN EXCESS OF $50,000.


 

Neither the Company nor, to the knowledge of the Company, any other party is in
default in complying with any provisions of any such contract, agreement, lease
or instrument, or any other contract, agreement, lease or instrument, the breach
of which could reasonably be expected to have a Material Adverse Effect on the
Company, and no condition or event or fact exists which, with notice, lapse of
time or both, could constitute a default thereunder on the part of the Company,
except for any such default, condition, event or fact that, individually or in
the aggregate, that could not reasonably be expected to have a Material Adverse
Effect on the Company.

 

2.11                        Intellectual Property.

 


(A)                                  EXCEPT AS SET FORTH IN SECTION 2.11 OF THE
DISCLOSURE SCHEDULE, THE COMPANY IS THE OWNER OF, OR HAS THE RIGHT TO USE, ALL
INTELLECTUAL PROPERTY RIGHTS (AS DEFINED BELOW) AS ARE RELEVANT TO THE COMPANY’S
BUSINESS AS CURRENTLY CONDUCTED, WITHOUT PAYMENT TO ANY THIRD PARTY (EXCEPT WITH
RESPECT TO COMMERCIALLY AVAILABLE THIRD-PARTY SOFTWARE), EXCEPT WHERE THE
FAILURE TO OWN OR HAVE THE RIGHT TO USE SUCH INTELLECTUAL PROPERTY RIGHTS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY. SECTION 2.11 OF THE DISCLOSURE SCHEDULE CONTAINS A LIST OF ALL ISSUED
PATENTS, PATENT APPLICATIONS, REGISTERED TRADEMARKS AND REGISTERED COPYRIGHTS
OWNED OR PURPORTED TO BE OWNED BY THE COMPANY. TO THE COMPANY’S KNOWLEDGE,
OPERATION OF THE COMPANY’S BUSINESS AS CURRENTLY CONDUCTED OR PROPOSED TO BE
CONDUCTED DOES NOT OR WOULD NOT INFRINGE OR CONFLICT WITH THE RIGHTS OF OTHERS
UNDER ANY INTELLECTUAL PROPERTY RIGHTS. THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT BREACH, VIOLATE OR CONFLICT WITH ANY INSTRUMENT OR
AGREEMENT CONCERNING ANY MATERIAL INTELLECTUAL PROPERTY RIGHT OR CAUSE THE
COMPANY TO INFRINGE OR CONFLICT WITH THE RIGHTS OF OTHERS UNDER ANY INTELLECTUAL
PROPERTY RIGHT.


 


(B)                                 THE COMPANY HAS PAID IN FULL ALL LICENSE
FEES, ROYALTIES AND OTHER PAYMENTS THAT ARE DUE AND PAYABLE WITH RESPECT TO ANY
INTELLECTUAL PROPERTY RIGHTS AND THE COMPANY IS NOT IN DEFAULT UNDER ANY
AGREEMENT RELATING TO ANY OF THE INTELLECTUAL PROPERTY ASSETS, EXCEPT AS WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT ON THE COMPANY. TO THE KNOWLEDGE OF THE
COMPANY, NO EMPLOYEE OF THE COMPANY HAS ENTERED INTO ANY AGREEMENT THAT
RESTRICTS OR LIMITS IN ANY WAY THE SCOPE OR TYPE OF WORK IN WHICH THE EMPLOYEE
MAY BE ENGAGED THAT IS RELATED TO THE BUSINESS OF THE COMPANY OR REQUIRES THE
EMPLOYEE TO TRANSFER, ASSIGN, OR DISCLOSE INFORMATION CONCERNING HIS WORK TO
ANYONE OTHER THAN THE COMPANY.


 


(C)                                  THE COMPANY HAS TAKEN ALL REASONABLE
PRECAUTIONS TO PROTECT THE SECRECY, CONFIDENTIALITY, AND VALUE OF ITS TRADE
SECRETS. THE COMPANY HAS GOOD TITLE AND VALID RIGHTS TO USE THE TRADE SECRETS
WITHOUT COMPENSATION TO, OR CONSENT FROM, ANY THIRD PARTY. TO THE COMPANY’S
KNOWLEDGE, THE TRADE SECRETS HAVE NOT BEEN USED, DIVULGED, OR APPROPRIATED
EITHER FOR THE BENEFIT OF ANY PERSON (OTHER THAN THE COMPANY) OR TO THE
DETRIMENT OF THE COMPANY. THE

 

21

--------------------------------------------------------------------------------


 


COMPANY HAS NOT RECEIVED WRITTEN NOTICE TO THE EFFECT THAT ANY OF ITS TRADE
SECRETS IS SUBJECT TO ANY ADVERSE CLAIM OR HAS BEEN CHALLENGED OR THREATENED IN
ANY WAY.


 


(D)                                 FOR PURPOSES OF THIS AGREEMENT,
“INTELLECTUAL PROPERTY RIGHT” INCLUDES:  (I) THE COMPANY’S NAME AND VARIATIONS
THEREOF, ALL FICTIONAL BUSINESS NAMES, TRADING NAMES, REGISTERED AND
UNREGISTERED TRADEMARKS, SERVICE MARKS, AND APPLICATIONS; (II) ALL PATENTS,
PATENT APPLICATIONS, AND INVENTIONS AND DISCOVERIES THAT MAY BE PATENTABLE;
(III) ALL COPYRIGHTS (WHETHER REGISTERED OR UNREGISTERED) IN BOTH PUBLISHED
WORKS AND UNPUBLISHED WORKS; AND (IV) ALL KNOW-HOW, TRADE SECRETS, CONFIDENTIAL
INFORMATION, CUSTOMER LISTS, SOFTWARE, TECHNICAL INFORMATION, FORMULAE, DATA,
PROCESS TECHNOLOGY, PLANS, DRAWINGS, AND BLUEPRINTS (COLLECTIVELY, “TRADE
SECRETS”), OWNED, USED, OR LICENSED BY THE COMPANY AS LICENSEE OR LICENSOR.


 

2.12                        Litigation. Except as set forth in Section 2.12 of
the Disclosure Schedule, there is no litigation or governmental or
administrative proceeding or investigation pending as of the date of this
Agreement or, to the knowledge of the Company, threatened in writing as of the
date of this Agreement against the Company or affecting the properties or assets
of the Company, or, as to matters related to the Company, against any officer or
director of the Company in their respective capacities in such positions.
Section 2.12 of the Disclosure Schedule includes a description of all
litigation, claims or proceedings (except for collections or similar actions for
amounts of less than $50,000) involving the Company or any of its officers or
directors in connection with the business of the Company occurring, arising or
existing since January 1, 2004.

 

2.13                        Labor Matters. The Company employs fifty (50) exempt
employees and one hundred and seventy-eight (178) non-exempt employees as of the
date hereof. The Company is not delinquent in payments to any of its employees
for any wages, salaries, commissions, bonuses or other direct compensation for
any services performed for the Company as of the date of this Agreement or
amounts required to be reimbursed to such employees. The Company is in
compliance in all material respects with all of its collective bargaining
agreements and all applicable laws and regulations respecting labor, employment,
fair employment practices, immigration, terms and conditions of employment,
occupational safety and health, and wages and hours, including youth employment
laws. There are no charges of employment discrimination or unfair labor
practices or strikes or stoppages of work, workers compensation claims or
government inspections, audits or investigations existing, pending or, to the
knowledge of the Company, threatened against or involving the Company as of the
date of this Agreement. There are no changes pending or, to the knowledge of the
Company, threatened with respect to (including, without limitation, the
resignation of) any executive officer of the Company nor has the Company
received any notice or information concerning any prospective change with
respect to any such executive officer. The Company has not implemented any plant
closing or mass layoff of employees as those terms are defined in the Worker
Adjustment Retraining and Notification Act of 1988, as amended (“WARN”), or any
similar state or local law or regulation since January 1, 2004, and no layoffs
that could implicate such laws or regulations are currently contemplated.

 

2.14                        Compliance with Laws. Except as set forth in Section
2.14 of the Disclosure Schedule, the Company is in compliance in all material
respects with all applicable statutes,

 

22

--------------------------------------------------------------------------------


 

ordinances, orders, rules and regulations promulgated by any U.S. federal,
state, municipal or other governmental authority, which apply to the conduct of
its business. The Company is not subject to any judgment, consent decree,
compliance order or administrative order with respect to any aspect of the
business, affairs, properties or assets of the Company and as of the date of
this Agreement has not received any written notice, demand letter,
administrative inquiry or formal complaint or claim from any regulatory agency
with respect to the business, affairs, properties or assets of the Company.
Notwithstanding the foregoing, this Section 2.14 shall not constitute a
representation or warranty as to Tax, Labor, Employee Benefit or Environmental
Matters which are limited to those representations and warranties set forth in
Sections 2.9, 2.13, 2.15 and 2.18 hereof, respectively, as contemplated by
Sections 2.9(e), 2.15(b) and 2.18(g) hereof, respectively. A list of all
permits, approvals, licenses, certificates, franchises, authorizations, consents
and orders necessary to the operation of the business of the Company in the
manner in which it is presently conducted (“Permits”) is set forth on Section
2.14 of the Disclosure Schedule. All such Permits are valid and in full force
and effect. To the Company’s knowledge, the Company has not engaged in any
activity that would cause revocation or suspension of any such Permits and no
action or proceeding is currently pending, or to the knowledge of the Company
threatened, contemplating the revocation or suspension of any thereof.

 

2.15                        Employee Benefit Plans.

 


(A)                                  WITH RESPECT TO ALL THE EMPLOYEE BENEFIT
PLANS, PROGRAMS AND ARRANGEMENTS MAINTAINED FOR THE BENEFIT OF ANY CURRENT OR
FORMER EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY AS OF THE DATE OF THIS
AGREEMENT (THE “BENEFIT PLANS”), EXCEPT AS SET FORTH IN SECTION 2.15 OF THE
DISCLOSURE SCHEDULE, EACH BENEFIT PLAN HAS BEEN OPERATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE TERMS AND REQUIREMENTS OF APPLICABLE LAW. EXCEPT
AS SET FORTH IN SECTION 2.15 OF THE DISCLOSURE SCHEDULE, (I) NO BENEFIT PLAN IS
SUBJECT TO TITLE IV OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”), OR IS A MULTIEMPLOYER PLAN WITHIN THE MEANING OF SECTION
3(37) OF ERISA AND (II) EACH BENEFIT PLAN AND ANY RELATED TRUST INTENDED TO BE
QUALIFIED UNDER SECTIONS 401(A) AND 501(A) OF THE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE IRS THAT IT IS SO QUALIFIED. TO THE COMPANY’S
KNOWLEDGE, NO TRANSACTION PROHIBITED BY SECTION 406 OF ERISA AND NO PROHIBITED
TRANSACTION UNDER SECTION 4975(C) OF THE CODE HAS OCCURRED WITH RESPECT TO ANY
OF THE BENEFIT PLANS. NO LIABILITY EXISTS FROM THE COMPANY TO THE IRS WITH
RESPECT TO THE ANY OF THE BENEFIT PLANS. EXCEPT AS SET FORTH IN SECTION 2.15 OF
THE DISCLOSURE SCHEDULE, ALL FILINGS REQUIRED BY ERISA AND THE CODE AS TO EACH
BENEFIT PLAN HAVE BEEN TIMELY FILED AND ALL NOTICES AND DISCLOSURES TO
PARTICIPANTS REQUIRED BY ERISA OR THE CODE HAVE BEEN TIMELY PROVIDED. TO THE
COMPANY’S KNOWLEDGE, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT COULD
RESULT IN A MATERIAL INCREASE IN PREMIUM COST OF THOSE BENEFIT PLANS THAT ARE
INSURED, OR A MATERIAL INCREASE IN BENEFIT COSTS OF THOSE BENEFIT PLANS THAT ARE
SELF-INSURED. TO THE COMPANY’S KNOWLEDGE, OTHER THAN CLAIMS FOR BENEFITS
SUBMITTED BY PARTICIPANTS OR BENEFICIARIES, NO CLAIMS AGAINST, OR LEGAL
PROCEEDINGS INVOLVING, ANY BENEFIT PLAN IS PENDING OR THREATENED. NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT IS REASONABLY LIKELY TO CAUSE THE HOURLY OR
SALARY 401(K) PLAN OR THEIR TRUSTS TO LOSE THEIR QUALIFICATION OR TAX-EXEMPT
STATUS, RESPECTIVELY.

 

23

--------------------------------------------------------------------------------


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS SECTION 2.15 SHALL CONSTITUTE THE ONLY REPRESENTATIONS AND WARRANTIES BY
THE COMPANY WITH RESPECT TO ANY BENEFIT PLANS.


 

2.16                        Insurance Coverage. Section 2.16 of the Disclosure
Schedule contains a summary of the insurance policies maintained by the Company
as of the date of this Agreement. There are no claims pending against the
Company as of the date of this Agreement under any such insurance policies
covering the property, business or employees of the Company, and all premiums
due and payable with respect to the policies maintained by the Company have been
paid to date. To the Company’s knowledge, such policies have coverage that is
reasonable for the size and nature of the Company’s business and there is no
threatened termination of any such policies or arrangements.

 

2.17                        Investment Banking; Brokerage. Except as set forth
in Section 2.17 of the Disclosure Schedule, there are no claims for investment
banking fees, brokerage commissions, broker’s or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
payable by the Company or based on any arrangement or agreement made by or on
behalf of the Company. All of the fees and costs payable pursuant to any
agreement listed in Section 2.17 of the Disclosure Schedule shall be paid by the
Company at or prior to the Closing, and shall be included in the definition of
Selling Expenses.

 

2.18                        Environmental Matters. Except as set forth in
Section 2.18 of the Disclosure Schedule, or as would not be reasonably likely to
have a Material Adverse Effect on the Company:

 


(A)                                  THE COMPANY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS (AS DEFINED BELOW) APPLICABLE TO
ITS OPERATION AND USE OF THE REAL PROPERTY;


 


(B)                                 THE COMPANY HAS NOT GENERATED, TRANSPORTED,
TREATED, STORED, OR DISPOSED OF OR ARRANGED, BY CONTRACT, AGREEMENT OR
OTHERWISE, FOR THE TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIALS (AS DEFINED
BELOW) EXCEPT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;


 


(C)                                  THE COMPANY HAS NOT (I) RECEIVED NOTICE
UNDER THE CITIZEN SUIT PROVISIONS OF ANY ENVIRONMENTAL LAW; (II) RECEIVED ANY
WRITTEN REQUEST FOR INFORMATION, NOTICE, DEMAND LETTER, ADMINISTRATIVE INQUIRY
OR WRITTEN COMPLAINT OR CLAIM UNDER ANY ENVIRONMENTAL LAW OR RELATING TO ANY
PERMIT UNDER ENVIRONMENTAL LAW OR (III) BEEN SUBJECT TO OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED WITH ANY GOVERNMENTAL OR CITIZEN ENFORCEMENT ACTION WITH
RESPECT TO ANY ENVIRONMENTAL LAW;


 


(D)                                 THE COMPANY HAS, AND AS OF THE DATE OF THIS
AGREEMENT THERE ARE IN FULL FORCE AND EFFECT, ALL PERMITS REQUIRED UNDER ANY
ENVIRONMENTAL LAW FOR THE COMPANY’S ACTIVITIES AND OPERATIONS AT THE REAL
PROPERTY, WHICH PERMITS ARE LISTED IN SECTION 2.18 OF THE DISCLOSURE SCHEDULE,
AND THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH SUCH PERMITS AND
HAS NOT ENGAGED IN ANY ACTIVITY THAT WOULD CAUSE REVOCATION OR SUSPENSION OF ANY
SUCH PERMITS AND NO ACTION OR PROCEEDING LOOKING TO OR CONTEMPLATING THE
REVOCATION OR SUSPENSION OF ANY THEREOF IS PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED; AND

 

24

--------------------------------------------------------------------------------


 


(E)                                  TO THE KNOWLEDGE OF THE COMPANY, ALL
WRITTEN INFORMATION THE COMPANY HAS FURNISHED TO HARBOR CONCERNING THE
ENVIRONMENTAL CONDITIONS OF THE REAL PROPERTY, PRIOR USES OF THE REAL PROPERTY,
AND THE OPERATIONS OF THE COMPANY RELATED TO COMPLIANCE WITH ENVIRONMENTAL LAWS
IS MATERIALLY ACCURATE.


 


(F)                                    FOR PURPOSES OF THIS AGREEMENT:


 

(I)                                     “ENVIRONMENT” MEANS SOIL, SURFACE
WATERS, GROUNDWATER, LAND, STREAM SEDIMENTS, SURFACE OR SUBSURFACE STRATA AND
AMBIENT AIR AND BIOTA LIVING IN OR ON SUCH MEDIA.

 

(II)                                  “ENVIRONMENTAL LAWS” MEANS ALL LAWS
RELATING TO PROTECTION OF THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, THE
FEDERAL COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT,
THE RESOURCE CONSERVATION AND RECOVERY ACT, THE CLEAN AIR ACT, THE CLEAN WATER
ACT, THE TOXIC SUBSTANCES CONTROL ACT, THE ENDANGERED SPECIES ACT AND SIMILAR
FEDERAL, STATE AND LOCAL LAWS.

 

(III)                               “HAZARDOUS MATERIAL” MEANS ANY TOXIC
SUBSTANCE, HAZARDOUS WASTE, HAZARDOUS MATERIAL, HAZARDOUS SUBSTANCE, POLLUTANT,
CONTAMINANT, PETROLEUM OR PETROLEUM-CONTAINING MATERIALS, RADIATION AND
RADIOACTIVE MATERIALS, POLYCHLORINATED BIPHENYLS AND ASBESTOS AND
ASBESTOS-CONTAINING MATERIAL AS DEFINED IN, OR LISTED UNDER, ANY ENVIRONMENTAL
LAW.

 


(G)                                 THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS SECTION 2.18 SHALL CONSTITUTE THE ONLY REPRESENTATIONS AND WARRANTIES BY
THE COMPANY WITH RESPECT TO ENVIRONMENTAL MATTERS.


 

2.19                        Customers and Distributors. Section 2.19 of the
Disclosure Schedule sets forth the name of each customer and distributor of the
Company who accounted for more than ten percent (10%) of the revenues of the
Company for each of the fiscal years ended December 31, 2004 and December 31,
2005 and/or for the six (6) months ended June 30, 2006 (the “Customers” and
“Distributors”, respectively). No Customer or Distributor of the Company has
canceled or otherwise terminated its relationship with the Company or has
materially decreased its usage or purchase of the services or products of the
Company.

 

2.20                        Suppliers. Within the last twelve (12) months, no
supplier that the Company has paid or is under contract to pay $50,000 or more
has canceled, materially modified, or otherwise terminated its relationship with
the Company, or materially decreased its services, supplies or materials to the
Company.

 

2.21                        Bank Accounts; Credit Cards; Corporate Accounts;
Powers of Attorney. Section 2.21 of the Disclosure Schedule contains a complete
and accurate list of (a) the name of each bank in which the Company has an
account or safe deposit box and the name(s) of all persons authorized to draw
thereon or have access thereto, (b) the name of each credit card issuer with
whom the Company has an account and the name(s) of all persons authorized to use
such accounts or have access thereto, and (c) the name(s) of all persons, if
any, holding powers of attorney from the Company.

 

25

--------------------------------------------------------------------------------


 

2.22                        Books and Records. All of the accounts, books,
ledgers and other records material to the Company’s business and operations have
been properly and accurately kept and are complete in all material respects, and
there are no material inaccuracies or discrepancies of any kind contained or
reflected therein. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that: (i) the Company’s
material transactions are executed in accordance with management’s general or
specific authorization; (ii) the Company’s transactions are recorded as
necessary to permit the preparation of the financial statements in conformity
with GAAP and to maintain accountability for assets; (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for the Company’s
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

2.23                        Investor Status; Investment Intent

 

(a)                                  Each of the Stockholders as of the date of
this Agreement (as listed on Schedule A-1 hereto) is an “accredited investor”
(as that term is defined in Rule 501(a) of Regulation D under the Securities
Act). Each such Stockholder has undertaken such investigation, and has been
provided with and has evaluated such documents and information including,
without limitation, the Harbor SEC Reports (as defined in Section 3.4(a)), as it
or he has deemed appropriate to enable such Stockholder to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the transactions contemplated hereby including, in the case
of all such Stockholders, the potential future receipt of shares of Harbor
Common Stock pursuant to the Contingent Payment and, in the case of the
Continuing Stockholders, the potential future receipt of shares of Harbor Common
Stock upon exercise of the Put Right. Each such Stockholder also acknowledges
that it or he has received all materials relating to the business of Harbor as
such Stockholder has requested and has been afforded the opportunity to obtain
any additional information necessary to verify the accuracy of any such
information or of any representation or warranty made by Harbor hereunder or to
otherwise evaluate the merits of the transactions contemplated hereby. Without
limiting the generality of the foregoing, each such Stockholder acknowledges
that Harbor makes no representation or warranty with respect to (i) any
projections, estimates or budgets delivered to or made available to the Company
or the Stockholders of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of Harbor or the future business and operations of Harbor or
(ii) any other information or documents made available to the Company, the
Stockholders or their counsel, accountants or advisors with respect to Harbor or
any of its business, assets, liabilities or operations, except as expressly set
forth in this Agreement.

 

(b)                                 Each of the Rollover Stockholders (as now
listed, or will be listed prior to the Closing, on Schedule A-2 hereto) shall,
in connection with the placement of shares of Harbor Common Stock with such
Stockholder in exchange for the Company Shares which such Rollover Stockholder
may receive from the Company immediately prior to the Closing in connection with
the Management Equity Transfers, confirm through the Rollover Stockholder Letter
Agreement which such Stockholder shall deliver to Harbor in connection with the
Closing, such Rollover Stockholder’s investor status and receipt of information
relating to Harbor.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Each of the Stockholders as of the date of
this Agreement hereby represents and warrants, and each of the Rollover
Stockholders will represent and warrant through their Rollover Stockholder
Letter Agreements, that all shares of Harbor Common Stock which they may receive
pursuant to this Agreement and the transactions described herein, whether (i)
pursuant to the Contingent Payment (in the case of all Stockholders), (ii)
exercise of the Put Right (in the case of the Continuing Stockholders), or (iii)
at the Closing in exchange for Rollover Shares (in the case of the Rollover
Stockholders), will be acquired for investment and without a view to any future
sale or other transfer except as may be registered under the Securities Act and
any applicable state securities laws or pursuant to an exemption from the
registration requirements under the Securities Act and any applicable state
securities laws.

 

2.24                        Disclosure. To the Company’s knowledge, the
representations, warranties and statements contained in this Agreement and the
Disclosure Schedule delivered by the Company to Harbor pursuant to this
Agreement do not contain any untrue statement of a material fact and do not omit
to state a material fact required to be stated herein or therein to make such
representations, warranties or statements not misleading in any material respect
in light of the circumstances under which they were made.

 

2.25                        Disclaimer of Other Representations and Warranties.

 


(A)                                  NONE OF THE COMPANY, ITS REPRESENTATIVES OR
THE STOCKHOLDERS HAVE MADE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, OF ANY NATURE WHATSOEVER RELATING TO THE COMPANY OR THE BUSINESS OF THE
COMPANY OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NONE OF THE COMPANY, SUCH REPRESENTATIVES OF THE COMPANY OR THE
STOCKHOLDERS HAS MADE, AND SHALL NOT BE DEEMED TO HAVE MADE, ANY REPRESENTATIONS
OR WARRANTIES IN THE MATERIALS RELATING TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES MADE AVAILABLE TO HARBOR OR IN ANY PRESENTATION OF THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND NO STATEMENT CONTAINED IN ANY OF SUCH MATERIALS OR MADE
IN ANY SUCH PRESENTATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER
OR OTHERWISE. IT IS UNDERSTOOD THAT ANY COST ESTIMATES, PROJECTIONS OR OTHER
PREDICTIONS, ANY DATA, ANY FINANCIAL INFORMATION OR ANY MEMORANDA OR OFFERING
MATERIALS OR PRESENTATIONS, INCLUDING BUT NOT LIMITED TO, THE CONFIDENTIAL
DESCRIPTIVE MEMORANDUM MADE AVAILABLE BY THE COMPANY AND ITS REPRESENTATIVES ARE
NOT AND SHALL NOT BE DEEMED TO BE OR TO INCLUDE REPRESENTATIONS OR WARRANTIES OF
THE COMPANY.


 

Section 3.                                          Representations and
Warranties of Harbor. In order to induce the Company and the Stockholders to
enter into this Agreement and consummate the transactions contemplated hereby,
Harbor hereby makes to the Company and the Stockholders the representations and
warranties contained in this Section 3. The representations and warranties
contained in this Section 3 are subject to the qualifications and exceptions set
forth in the Disclosure Schedule

 

27

--------------------------------------------------------------------------------


 

delivered to the Company and the Stockholders pursuant to this Agreement.
References to the knowledge or awareness of Harbor are deemed to mean the actual
knowledge of the executive officers of Harbor assuming reasonable inquiry.

 

3.1                               Existence; Good Standing. Harbor is a
corporation, validly existing and in good standing under the laws of the State
of Delaware. Harbor is duly licensed or qualified to do business as a foreign
corporation under the laws of any other jurisdiction in which the character of
its properties or in which the transaction of its business makes such
qualification necessary, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a material adverse effect on
the ability of Harbor to perform its obligations under this Agreement. Harbor
has all requisite corporate power and authority to own, operate, lease and
encumber its properties and carry on its business as currently conducted.

 

3.2                               Authorization and Non-Contravention. Harbor
has full right, authority and power under its respective organizational
documents, including Harbor’s Certificate of Incorporation, as amended through
the date hereof (the “Harbor Charter”) and Harbor’s bylaws, as amended through
the date hereof (the “Harbor Bylaws”), to enter into this Agreement and all
agreements, documents and instruments executed by Harbor pursuant hereto and to
carry out the transactions contemplated hereby and thereby. This Agreement and
all agreements, documents and instruments executed by Harbor pursuant hereto are
valid and binding obligations of Harbor enforceable in accordance with their
respective terms. Except for filings, permits, authorizations, consents and
approvals that may be required under the HSR Act (as defined in Section 4.4(a)),
the Securities Act or any state securities laws, and except for the Harbor
Stockholder Approval (as defined in Section 4.10(d)), the execution, delivery
and performance of this Agreement and all agreements, documents and instruments
executed by Harbor pursuant hereto have been duly authorized by all necessary
action under the Harbor Charter and Harbor Bylaws. The execution, delivery and
performance by Harbor of this Agreement and all agreements, documents and
instruments to be executed and delivered by Harbor pursuant hereto do not and
will not: (a) violate or result in a violation of, conflict with or constitute
or result in a violation of any provision of the Harbor Charter or Harbor
Bylaws; (b) violate or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of any law, regulation or rule, or any order of, or any restriction imposed by,
any court or governmental agency applicable to Harbor; (c) require from Harbor
any notice to, declaration or filing with, or consent or approval of, any
governmental authority or other third party (that has not already been made or
obtained or may be required in the future under the Proxy Statement, the Escrow
Agreement, the Registration Rights Agreement or in connection with the
Contingent Payment); or (d) violate or result in a violation of, or constitute a
default (whether after the giving of notice, lapse of time or both) under,
accelerate any obligation under, or give rise to a right of termination of, any
contract, agreement, permit, license or authorization to which Harbor is a party
or by which Harbor is bound, except in each case, as would not individually or
in the aggregate, have a Material Adverse Effect on Harbor.

 

3.3                               Capitalization. As of the date of this
Agreement, the authorized, issued and outstanding capital stock of Harbor is set
forth in the Harbor SEC Reports (as defined in Section 3.4(a)). All of the
issued and outstanding shares of capital stock of Harbor are duly authorized,
validly issued, fully paid and nonassessable. As of the date of this Agreement
and except as set

 

28

--------------------------------------------------------------------------------


 

forth in the Harbor SEC Reports, there are no outstanding options, warrants or
other rights of any kind to acquire any additional shares of capital stock of
Harbor or securities convertible into or exchangeable for, or which otherwise
confer on the holder thereof any right to acquire, any such additional shares,
nor is Harbor committed to issue any such option, warrant, right or security.
Except as set forth in the Harbor SEC Reports, there are no agreements or
understandings to which Harbor is a party with respect to the voting of any
shares of capital stock of Harbor or which restrict the transfer of any such
shares. Except as set forth in the Harbor SEC Reports, there are no outstanding
contractual obligations of Harbor to repurchase, redeem or otherwise acquire any
shares of capital stock, other equity interests or any other securities of
Harbor. Except as set forth in the Harbor SEC Reports, Harbor is not under any
obligation by reason of any agreement to register the offer and sale or resale
of any of its securities under the Securities Act.

 

3.4                               SEC Filings; Financial Statements;
Liabilities.

 


(A)                                  HARBOR HAS MADE AVAILABLE TO THE COMPANY
AND THE STOCKHOLDERS’ REPRESENTATIVE A CORRECT AND COMPLETE COPY OF EACH REPORT,
REGISTRATION STATEMENT AND DEFINITIVE PROXY STATEMENT FILED BY HARBOR WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “HARBOR SEC REPORTS”), WHICH ARE ALL THE
FORMS, REPORTS AND DOCUMENTS REQUIRED TO BE FILED BY HARBOR WITH THE SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) PRIOR TO THE DATE OF THIS AGREEMENT. AS OF
THEIR RESPECTIVE DATES THE HARBOR SEC REPORTS:  (I) WERE PREPARED IN ACCORDANCE
AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES
ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND THE RULES AND REGULATIONS OF
THE SEC THEREUNDER APPLICABLE TO SUCH HARBOR SEC REPORTS, AND (II) DID NOT AT
THE TIME THEY WERE FILED (AND IF AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE
DATE OF THIS AGREEMENT THEN ON THE DATE OF SUCH FILING AND AS SO AMENDED OR
SUPERSEDED) CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING. EXCEPT TO THE EXTENT SET FORTH IN THE PRECEDING SENTENCE, HARBOR
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER CONCERNING THE HARBOR SEC REPORTS
AS OF ANY TIME OTHER THAN THE TIME THEY WERE FILED.


 


(B)                                 EACH SET OF FINANCIAL STATEMENTS (INCLUDING,
IN EACH CASE, ANY RELATED NOTES THERETO) CONTAINED IN THE HARBOR SEC REPORTS,
INCLUDING EACH HARBOR SEC REPORT FILED AFTER THE DATE HEREOF UNTIL THE CLOSING,
COMPLIED OR WILL COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO, WAS OR WILL BE PREPARED
IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO OR, IN THE CASE OF
UNAUDITED STATEMENTS, DO NOT CONTAIN FOOTNOTES AS PERMITTED BY FORM 10-Q UNDER
THE EXCHANGE ACT) AND EACH FAIRLY PRESENTS OR WILL FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF HARBOR AT THE RESPECTIVE DATES
THEREOF AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS
INDICATED, EXCEPT THAT THE UNAUDITED INTERIM FINANCIAL STATEMENTS WERE OR WILL
BE ARE SUBJECT TO NORMAL ADJUSTMENTS WHICH WERE NOT OR ARE NOT EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT ON HARBOR TAKEN AS A WHOLE.


 


(C)                                  AS OF THE DATE OF THIS AGREEMENT, ALL
LIABILITIES OF HARBOR OF A TYPE THAT WOULD BE REQUIRED TO BE SHOWN ON THE
FINANCIAL STATEMENTS INCLUDED IN THE HARBOR SEC REPORTS HAVE BEEN (I) STATED OR
ADEQUATELY RESERVED AGAINST IN THE FINANCIAL STATEMENTS INCLUDED IN THE

 

29

--------------------------------------------------------------------------------


 


HARBOR SEC REPORTS, (II) REFLECTED IN SECTION 3.4 OF THE DISCLOSURE SCHEDULE, OR
(III) INCURRED AFTER JUNE 30, 2006 IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES, EXCEPT FOR LIABILITIES WHICH ARE NOT REASONABLY LIKELY TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT ON HARBOR.


 

3.5                               [Intentionally Omitted].

 

3.6                               Subsidiaries; Investments. Harbor does not own
or control, directly or indirectly, any interest in any Subsidiary, except as
set forth in the Harbor SEC Reports. Harbor has not made any investment and does
not hold any interest in or have any outstanding loan or advance to or from, any
person, including, without limitation, any officer, director or stockholder of
Harbor, except for advances that may be made by management for business expenses
in the ordinary course. Except as set forth in Harbor SEC Reports, any
Subsidiary of Harbor is wholly-owned, directly or indirectly, by Harbor and
there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights, agreements, arrangements or commitments of any kind relating
to the issuance or sale of, or outstanding securities convertible into or
exercisable or exchangeable for, any shares of capital stock of any class or
other equity interests of any such Subsidiary.

 

3.7                               Litigation. There is no litigation, action,
suit, proceeding, claim, arbitration or investigation pending or, to Harbor’s
knowledge, threatened in writing, against Harbor, as to which there is a
reasonable likelihood of an adverse determination and which, if adversely
determined (a) would delay, hinder or prevent the consummation of the
transactions contemplated by this Agreement, or (b) would have in the aggregate
a material adverse effect on the ability of Harbor to perform its obligations
under this Agreement.

 

3.8                               Investment Banking; Brokerage Fees. Harbor has
not incurred or become liable for any investment banking fees, brokerage
commissions, broker’s or finder’s fees or similar compensation (exclusive of
professional fees to lawyers and accountants and payments relating to the
fairness opinion described in Section 3.11(c)) in connection with the
transactions contemplated by this Agreement.

 

3.9                               Financing. Harbor heretofore furnished the
Company and the Stockholders with true and complete copies of balance sheets of
Harbor and a financing commitment from Harbor’s third party financing sources,
representing evidence of Harbor’s ability to purchase the Company Shares (other
than the Rollover Shares and the Retained Shares) and the Company Warrants on
the terms and conditions contemplated by this Agreement.

 

3.10                        American Stock Exchange Listing. Harbor Common Stock
is listed on the AMEX. There is no action or proceeding pending or, to Harbor’s
knowledge, threatened against Harbor by AMEX or NASD, Inc. (the “NASD”) with
respect to any intention by such entities to delist Harbor Common Stock from the
AMEX.

 

30

--------------------------------------------------------------------------------


 

3.11                        Board Approval; Stockholder Approval; Fairness
Opinion.

 


(A)                                  THE BOARD OF DIRECTORS OF HARBOR (INCLUDING
ANY REQUIRED COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS OF HARBOR) (THE
“HARBOR BOARD”) HAS, AS OF THE DATE OF THIS AGREEMENT, UNANIMOUSLY (I) DECLARED
THE ADVISABILITY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND APPROVED
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) DETERMINED THAT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS IN THE BEST INTERESTS OF THE
STOCKHOLDERS OF HARBOR.


 


(B)                                 THE HARBOR BOARD, BY RESOLUTIONS DULY
ADOPTED UNANIMOUSLY AT A MEETING DULY CALLED AND HELD, HAS DULY (I) DETERMINED
THAT THIS AGREEMENT AND THE RESPECTIVE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE ADVISABLE, FAIR TO AND IN THE BEST INTERESTS OF HARBOR AND HARBOR
STOCKHOLDERS, (II) APPROVED THIS AGREEMENT AND THE RESPECTIVE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND DECLARED THEIR ADVISABILITY, AND
(III) RECOMMENDED THAT THE HARBOR STOCKHOLDERS ADOPT THIS AGREEMENT AND DIRECTED
THAT THIS AGREEMENT BE SUBMITTED FOR CONSIDERATION BY THE HARBOR STOCKHOLDERS AT
THE HARBOR STOCKHOLDER MEETING (AS DEFINED IN SECTION 4.10(D)). THE AFFIRMATIVE
VOTE OF THE HOLDERS OF A MAJORITY IN VOTING POWER OF SHARES OF OUTSTANDING
HARBOR COMMON STOCK IS THE ONLY VOTE OF THE HOLDERS OF ANY CLASS OR SERIES OF
CAPITAL STOCK OF HARBOR NECESSARY TO ADOPT OR APPROVE THIS AGREEMENT AND THE
EQUITY INCENTIVE PLAN AND THE RESPECTIVE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, PROVIDED THAT, IN ADDITION TO SUCH AFFIRMATIVE VOTE, HOLDERS OF NOT
MORE THAN NINETEEN AND NINETY-NINE ONE HUNDREDTHS PERCENT (19.99%) OF THE SHARES
OF HARBOR COMMON STOCK ISSUED IN HARBOR’S INITIAL PUBLIC OFFERING OF SECURITIES
AND OUTSTANDING IMMEDIATELY BEFORE THE CLOSING SHALL HAVE EXERCISED THEIR RIGHTS
TO CONVERT THEIR SHARES INTO A PRO RATA SHARE OF THE TRUST FUND IN ACCORDANCE
WITH THE HARBOR CHARTER FOR THE TRANSACTIONS CONTEMPLATED HEREBY TO PROCEED.


 


(C)                                  HARBOR HAS RECEIVED THE WRITTEN OPINION OF
HOULIHAN SMITH & COMPANY INC. (THE “HARBOR FINANCIAL ADVISOR”) TO THE EFFECT
THAT, AS OF THE DATE OF THE OPINION, THE CONSIDERATION PAYABLE BY HARBOR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS FAIR TO THE
HARBOR STOCKHOLDERS FROM A FINANCIAL POINT OF VIEW. HARBOR HAS MADE AVAILABLE TO
THE COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE AN EXECUTED COPY OF SUCH
OPINION. HARBOR HAS OBTAINED THE AUTHORIZATION OF THE HARBOR FINANCIAL ADVISOR
TO INCLUDE A COPY OF SUCH OPINION IN THE PROXY STATEMENT (AS DEFINED IN SECTION
4.10(A)).


 


3.12                        TRUST FUND.


 


(A)                                  AS OF THE DATE HEREOF AND AT THE CLOSING
DATE, HARBOR HAS AND WILL HAVE NO LESS THAN $69,200,000 INVESTED IN GOVERNMENT
SECURITIES OR IN MONEY MARKET FUNDS MEETING CERTAIN CONDITIONS UNDER RULE 2A-7
PROMULGATED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), IN A TRUST ACCOUNT (THE “TRUST FUND”) ADMINISTERED BY
CONTINENTAL STOCK TRANSFER & TRUST COMPANY (THE “TRUSTEE”), LESS SUCH AMOUNTS,
IF ANY, AS HARBOR IS REQUIRED TO PAY TO STOCKHOLDERS WHO ELECT TO HAVE THEIR
SHARES CONVERTED INTO CASH IN ACCORDANCE WITH THE PROVISIONS OF THE HARBOR
CHARTER.


 


(B)                                 UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND NOTICE THEREOF TO THE TRUSTEE, THE TRUST FUND
WILL TERMINATE AND THE TRUSTEE SHALL THEREUPON BE OBLIGATED TO RELEASE AS
PROMPTLY AS PRACTICABLE TO HARBOR THE FUNDS AND GOVERNMENT SECURITIES HELD IN
THE TRUST FUND, WHICH FUNDS AND GOVERNMENT SECURITIES WILL BE FREE OF ANY
ENCUMBRANCES WHATSOEVER AND, AFTER TAKING INTO ACCOUNT ANY FUNDS PAID TO HOLDERS
OF HARBOR COMMON STOCK

 

31

--------------------------------------------------------------------------------


 


WHO ELECT TO HAVE THEIR SHARES CONVERTED INTO CASH IN ACCORDANCE WITH THE
PROVISIONS OF THE HARBOR CHARTER, WILL BE AVAILABLE FOR USE IN THE BUSINESSES OF
HARBOR AND THE COMPANY.


 


(C)                                  EFFECTIVE AS OF THE CLOSING, THE
OBLIGATIONS OF HARBOR TO DISSOLVE OR LIQUIDATE WITHIN A SPECIFIED TIME PERIOD
CONTAINED IN THE HARBOR CHARTER WILL TERMINATE, AND EFFECTIVE AS OF THE CLOSING
HARBOR SHALL HAVE NO OBLIGATION WHATSOEVER TO DISSOLVE AND LIQUIDATE THE ASSETS
OF HARBOR BY REASON OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND FOLLOWING THE CLOSING NO HARBOR STOCKHOLDER SHALL BE ENTITLED TO
RECEIVE FUNDS FROM THE TRUST FUND EXCEPT TO THE EXTENT SUCH STOCKHOLDER VOTES
AGAINST THE APPROVAL OF TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ELECTS,
CONTEMPORANEOUS WITH SUCH VOTE, TO HAVE HIS, HER OR ITS SHARES CONVERTED INTO
CASH IN ACCORDANCE WITH THE PROVISIONS OF THE HARBOR CHARTER.


 

3.13                        Investment Company Act. Harbor is not, and will not
be after the Closing, an “investment company” or a person directly or indirectly
“controlled” by or acting on behalf of an “investment company,” in each case
within the meaning of the Investment Company Act.

 

3.14                        Business Activities. Since its organization, Harbor
has not conducted any business activities other than activities directed toward
the accomplishment of a business combination. Except as set forth in the Harbor
Charter, there is no agreement, commitment, judgment, injunction, order or
decree binding upon Harbor or to which Harbor is a party which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of Harbor, any acquisition of property by Harbor or the
conduct of business by Harbor as currently conducted.

 

3.15                        Inspection. Harbor is an informed and sophisticated
purchaser, and has engaged expert advisors, experienced in the evaluation and
purchase of securities, including securities issued by companies such as the
Company as contemplated hereunder. Harbor has undertaken such investigation and
has been provided with and has evaluated such documents and information as it
has deemed necessary to enable it to make an informed and intelligent decision
with respect to the execution, delivery and performance of this Agreement and
the transactions contemplated hereby. Harbor has received all materials relating
to the business of the Company which it has requested and has been afforded the
opportunity to obtain any additional information necessary to verify the
accuracy of any such information or of any representation or warranty made by
the Company and the Stockholders hereunder or to otherwise evaluate the merits
of the transactions contemplated hereby. Without limiting the generality of the
foregoing, Harbor acknowledges that the Company makes no representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to Harbor of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any
component thereof) of the Company or the future business and operations of the
Company or (ii) any other information or documents made available to Harbor or
its counsel, accountants or advisors with respect to the Company or any of its
respective businesses, assets, liabilities or operations, except as expressly
set forth in this Agreement.

 

3.16                        Disclosure. To Harbor’s knowledge, the
representations, warranties and statements contained in this Agreement and the
Disclosure Schedule delivered by Harbor to the

 

32

--------------------------------------------------------------------------------


 

Company pursuant to this Agreement do not contain any untrue statement of a
material fact and do not omit to state a material fact required to be stated
herein or therein to make such representations, warranties or statements not
misleading in any material respect in light of the circumstances under which
they were made.

 

3.17                        Disclaimer of Other Representations and Warranties.
NONE OF HARBOR, ITS OFFICERS, DIRECTORS OR REPRESENTATIVES, HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY NATURE WHATSOEVER
RELATING TO THE HARBOR OR THE BUSINESS OF HARBOR OR OTHERWISE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS.

 

Section 4.                                          Certain Covenants of the
Company and Harbor.

 

4.1                               Conduct of Business Prior to Closing. Except
as described in Section 4.1 of the Disclosure Schedule or as otherwise
contemplated by this Agreement, during the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to its terms or the Closing, each of the Company and Harbor shall,
except to the extent that the other party shall otherwise consent in writing,
carry on its business in the usual, regular and ordinary course consistent with
past practices, in substantially the same manner as heretofore conducted and in
compliance with all applicable laws and regulations. In addition, except as
required or permitted by the terms of this Agreement, without the prior written
consent of Harbor, during the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
its terms or the Closing, the Company shall refrain from:

 


(A)                                  CHANGING OR INTRODUCING ANY METHOD OF
MANAGEMENT OR OPERATIONS EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PRIOR PRACTICES;


 


(B)                                 MAKING ANY CHANGE TO THE COMPANY CHARTER OR
COMPANY BYLAWS OR THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY SUBSIDIARY, OR
CHANGING THE AUTHORIZED OR ISSUED CAPITAL STOCK OR EQUITY INTERESTS OF THE
COMPANY OR THE COMPANY SUBSIDIARY;


 


(C)                                  (I) DECLARING, SETTING ASIDE OR PAYING ANY
DIVIDEND, MAKING ANY OTHER DISTRIBUTION IN RESPECT OF ITS CAPITAL STOCK, SHARES
OR OWNERSHIP INTERESTS, (II) MAKING ANY DIRECT OR INDIRECT REDEMPTION, PURCHASE
OR OTHER ACQUISITION OF ITS STOCK OR OWNERSHIP INTERESTS OR (III) ISSUING,
GRANTING, AWARDING, SELLING, PLEDGING, DISPOSING OF OR ENCUMBERING OR
AUTHORIZING THE ISSUANCE, GRANT, AWARD, SALE, PLEDGE, DISPOSITION OR ENCUMBRANCE
OF ANY SHARES OF, OR SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR, OR OPTIONS,
WARRANTS, CALLS, COMMITMENTS OR RIGHTS OF ANY KIND TO ACQUIRE, ANY SHARES OF ITS
CAPITAL STOCK OF ANY CLASS THEREOF;


 


(D)                                 (I) PREPAYING ANY LOANS (IF ANY) FROM ITS
STOCKHOLDERS, OFFICERS OR DIRECTORS OR ANY PERSON AFFILIATED WITH ANY OF THE
FOREGOING, (II) MAKING ANY CHANGE IN ITS BORROWING ARRANGEMENTS,
(III) MODIFYING, AMENDING OR TERMINATING ANY OF ITS MATERIAL CONTRACTS EXCEPT AS

 

33

--------------------------------------------------------------------------------


 


SPECIFICALLY PROVIDED IN THIS AGREEMENT OR IN THE ORDINARY COURSE OF BUSINESS,
OR (IV) WAIVING, RELEASING OR ASSIGNING ANY MATERIAL RIGHTS OR CLAIMS, OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  MATERIALLY CHANGING ACCOUNTING POLICIES OR
PROCEDURES, EXCEPT AS MAY BE REQUIRED BY GAAP;


 


(F)                                    INCREASING THE RATES OF DIRECT
COMPENSATION OR BONUS COMPENSATION PAYABLE OR TO BECOME PAYABLE TO ANY OFFICER,
EMPLOYEE, AGENT OR CONSULTANT OF THE COMPANY OR THE COMPANY SUBSIDIARY, EXCEPT
IN THE ORDINARY COURSE OF BUSINESS OR IN ACCORDANCE WITH THE EXISTING TERMS OF
CONTRACTS ENTERED INTO PRIOR TO THE DATE OF THIS AGREEMENT;


 


(G)                                 MAKING ANY CAPITAL EXPENDITURE OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS;


 


(H)                                 ACQUIRING OR AGREEING TO ACQUIRE BY MERGING
OR CONSOLIDATING WITH, OR BY PURCHASING A SUBSTANTIAL PORTION OF THE ASSETS OF,
OR BY ANY OTHER MANNER, ANY EQUITY INTEREST IN OR BUSINESS OF ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, ASSOCIATION OR OTHER BUSINESS ORGANIZATION OR
DIVISION THEREOF;


 


(I)                                     ENTERING INTO ANY AGREEMENT,
ARRANGEMENT, TRANSACTION OR INDEBTEDNESS IN WHICH THE COMPANY OR ITS DIRECTORS,
OFFICERS, STOCKHOLDERS OR AFFILIATES, OR ANY OF THEIR RESPECTIVE AFFILIATES OR
IMMEDIATE FAMILY MEMBERS HAVE A DIRECT OR INDIRECT FINANCIAL INTEREST;


 


(J)                                     AGREEING TO SELL, TRANSFER, DELIVER,
LEASE, LICENSE, SUBLICENSE, MORTGAGE, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF
(IN WHOLE OR IN PART), OR CREATE, INCUR, ASSUME OR ALLOW SECURITY INTEREST, LIEN
OR ENCUMBRANCE ON, ANY OF ITS PROPERTIES OR ASSETS (INCLUDING ANY COMPANY
INTELLECTUAL PROPERTY) OTHER THAN (I) IN THE ORDINARY COURSE OF BUSINESS, BUT IN
NO EVENT SHALL SUCH DISPOSITIONS EXCEED $50,000 INDIVIDUALLY OR $100,000 IN THE
AGGREGATE FOR THE COMPANY, OR (II) AS REQUIRED PURSUANT TO THE TERMS OF ANY
MATERIAL CONTRACT SET FORTH IN THE DISCLOSURE SCHEDULE;


 


(K)                                  EXCEPT WITH RESPECT TO THE MANAGEMENT
EQUITY TRANSFERS (AS DEFINED BELOW) AND THE COMPANY BONUS PLAN, (I)
ESTABLISHING, ADOPTING, ENTERING INTO OR AMENDING, MODIFYING OR TERMINATING ANY
BENEFIT PLANS, INCLUDING ANY BONUS, PROFIT SHARING, COMPENSATION, STOCK OPTION,
WARRANT, PENSION, RETIREMENT, DEFERRED COMPENSATION, EMPLOYMENT, SEVERANCE,
TERMINATION, CHANGE IN CONTROL, INDEMNIFICATION, RETENTION BONUS OR OTHER
EMPLOYEE BENEFIT PLAN, AGREEMENT, TRUST FUND OR ARRANGEMENT FOR THE BENEFIT OR
WELFARE OF ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, CONSULTANT OR OTHER
INDIVIDUAL PERFORMING SERVICES FOR THE COMPANY OR THE COMPANY SUBSIDIARY, EXCEPT
TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE LAW, (II) AGREEING TO ANY
INCREASE IN THE COMPENSATION OR BENEFITS, INCLUDING CASH, EQUITY, AND OTHER
FORMS OF COMPENSATION PAYABLE OR TO BECOME PAYABLE TO, OR ANY INCREASE IN THE
CONTRACTUAL TERM OF EMPLOYMENT OF, ANY OFFICER, DIRECTOR, STOCKHOLDER OR
CONSULTANT OR SALARIED EMPLOYEE (OTHER THAN FOR NON-MANAGEMENT EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS), (III) PAYING ANY BENEFIT NOT REQUIRED BY ANY
BENEFIT PLAN OR OTHER PLAN OR AGREEMENT, (IV) AMENDING IN ANY RESPECT ITS
COLLECTIVE BARGAINING AGREEMENT, OR ANY OTHER AGREEMENT OR COMMITMENT TO OR
RELATING TO ANY LABOR UNION OR ADOPTING OR ESTABLISHING ANY NEW COLLECTIVE
BARGAINING AGREEMENT, OR (V) MAKING ANY DETERMINATIONS UNDER ANY COLLECTIVE
BARGAINING AGREEMENT;


 


(L)                                     GRANTING ANY IRREVOCABLE POWER OF
ATTORNEY; OR

 

34

--------------------------------------------------------------------------------


 


(M)                               ENTERING INTO ANY EXECUTORY AGREEMENT,
COMMITMENT OR UNDERTAKING TO DO ANY OF THE ACTIVITIES PROHIBITED BY THE
FOREGOING PROVISIONS.


 

Notwithstanding the foregoing, prior to the Closing the Company shall be
permitted to (i) pay down existing indebtednesses in the ordinary course of
business; (ii) subject to Step 1 of Section 4.1 of the Disclosure Schedules,
effect a transfer of capital stock (or the value represented thereby) from the
Stockholder identified on Schedule A-2 hereto as the “Contributing Stockholder”
to members of the Company’s management and certain other employees of the
Company by (A) accepting a contribution of up to 1,730,740 shares of Company
Common Stock from the Contributing Stockholder, and (B) issuing up to 1,730,740
shares of Company Common Stock (but not more than the shares contributed by the
Contributing Stockholder) to the Persons (who will thereafter become
Stockholders) identified on Schedule A-2 hereto (the “Management Equity
Transfers”); (iii) pay all unpaid dividends that were declared prior to the date
of this Agreement; and (iv) pay the Discretionary Bonuses. The transactions
contemplated by clauses (ii) and (iv) of the preceding sentence are more fully
described in Section 4.1 of the Disclosure Schedule.

 

4.2                               Access to Information.

 


(A)                                  WITHOUT UNDUE DISRUPTION OF ITS BUSINESS,
BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING DATE, THE COMPANY SHALL GIVE
HARBOR AND ITS REPRESENTATIVES REASONABLE ACCESS UPON REASONABLE NOTICE AND
DURING TIMES MUTUALLY CONVENIENT TO HARBOR AND TO THE EXECUTIVE OFFICERS OF THE
COMPANY TO THE FACILITIES, PROPERTIES, EMPLOYEES, BOOKS, AND RECORDS OF THE
COMPANY AND THE COMPANY SUBSIDIARY AS FROM TIME TO TIME MAY BE REASONABLY
REQUESTED.


 


(B)                                 ANY SUCH INVESTIGATION BY HARBOR SHALL NOT
UNREASONABLY INTERFERE WITH ANY OF THE BUSINESSES OR OPERATIONS OF THE COMPANY
AND THE COMPANY SUBSIDIARY. HARBOR SHALL NOT, PRIOR TO THE CLOSING DATE, HAVE
ANY CONTACT WHATSOEVER WITH RESPECT TO THE COMPANY OR THE COMPANY SUBSIDIARY OR
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH ANY
PARTNER, LENDER, GROUND LESSOR, VENDOR, SUPPLIER, EMPLOYEE OR CONSULTANT OF THE
COMPANY OR THE COMPANY SUBSIDIARY, EXCEPT IN CONSULTATION WITH THE COMPANY AND
THEN ONLY WITH THE EXPRESS PRIOR APPROVAL OF THE COMPANY, WHICH SHALL NOT
UNREASONABLY BE WITHHELD. HARBOR SHALL NOT BE PERMITTED TO CONDUCT ANY INVASIVE
TESTS ON ANY REAL PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 

4.3                               Confidentiality. The parties shall continue to
be bound by the terms and conditions of that certain Confidentiality,
Non-Disclosure and Non-Solicitation Agreement, dated May 24, 2006 by and between
the Company and Harbor until the Closing Date (the “Confidentiality Agreement”).

 

4.4                               Regulatory and Other Authorizations; Consents.

 


(A)                                  THE COMPANY AND HARBOR SHALL USE THEIR GOOD
FAITH COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE AUTHORIZATIONS, CONSENTS,
ORDERS AND APPROVALS NECESSARY FOR THEIR EXECUTION AND DELIVERY OF, AND THE
PERFORMANCE OF THEIR OBLIGATIONS PURSUANT TO, THIS AGREEMENT. IF REQUIRED BY THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE

 

35

--------------------------------------------------------------------------------


 


“HSR ACT”) AND IF THE APPROPRIATE FILING OF A PRE-MERGER NOTIFICATION AND REPORT
FORM PURSUANT TO THE HSR ACT HAS NOT BEEN FILED PRIOR TO THE DATE OF THIS
AGREEMENT, EACH PARTY HERETO AGREES TO MAKE AN APPROPRIATE FILING OF A
PRE-MERGER NOTIFICATION AND REPORT FORM WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE OF
THIS AGREEMENT AND TO SUPPLY PROMPTLY ANY ADDITIONAL INFORMATION AND DOCUMENTARY
MATERIAL THAT MAY BE REQUESTED PURSUANT TO THE HSR ACT. THE PARTIES HERETO WILL
NOT TAKE ANY ACTION THAT WILL HAVE THE EFFECT OF DELAYING, IMPAIRING OR IMPEDING
THE RECEIPT OF ANY REQUIRED APPROVALS AND SHALL PROMPTLY RESPOND TO ANY REQUESTS
FOR ADDITIONAL INFORMATION FROM ANY GOVERNMENTAL AUTHORITY (AS DEFINED IN
SECTION 9.12) OR FILINGS IN RESPECT THEREOF. HARBOR SHALL PAY ALL FILING AND
RELATED FEES IN CONNECTION WITH ANY SUCH FILINGS WHICH MUST BE MADE BY ANY OF
THE PARTIES UNDER THE HSR ACT. HARBOR HEREBY COVENANTS AND AGREES TO USE ITS
REASONABLE BEST EFFORTS TO SECURE EARLY TERMINATION OF ANY WAITING PERIODS UNDER
THE HSR ACT, INCLUDING WITHOUT LIMITATION, IF NECESSARY, PROMPTLY OFFERING TO
SELL ANY OF ITS ASSETS OR BUSINESS AS MAY BE NECESSARY TO SECURE SUCH
TERMINATION.


 


(B)                                 HARBOR AND THE COMPANY SHALL USE THEIR GOOD
FAITH COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENTS OF THIRD PARTIES
LISTED IN SECTION 2.2 OF THE DISCLOSURE SCHEDULE, INCLUDING (I) PROVIDING TO
SUCH THIRD PARTIES SUCH FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION AS
SUCH THIRD PARTIES MAY REASONABLY REQUEST, (II) AGREEING TO COMMERCIALLY
REASONABLE ADJUSTMENTS TO THE TERMS OF THE AGREEMENTS WITH SUCH THIRD PARTIES
(PROVIDED THAT NEITHER PARTY HERETO SHALL BE REQUIRED TO AGREE TO ANY INCREASE
IN THE AMOUNT PAYABLE WITH RESPECT THERETO) AND (III) EXECUTING AGREEMENTS TO
EFFECT THE ASSUMPTION OF SUCH AGREEMENTS ON OR BEFORE THE CLOSING DATE.


 

4.5                               Further Action. Each of the parties hereto
shall use its respective commercially reasonable efforts to take or cause to be
taken all appropriate action, do or cause to be done all things necessary,
proper or advisable, and execute and deliver all such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated by this Agreement.

 

4.6                               Public Announcements.

 


(A)                                  HARBOR, ON THE ONE HAND, AND THE COMPANY,
ON THE OTHER HAND, SHALL CONSULT WITH EACH OTHER BEFORE ISSUING, AND PROVIDE
EACH OTHER THE OPPORTUNITY TO COMMENT UPON AND APPROVE OR DISAPPROVE IN WRITING,
ANY PRESS RELEASE OR OTHER PUBLIC STATEMENTS WITH RESPECT TO THE INITIAL PUBLIC
ANNOUNCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND SHALL NOT
ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY SUCH PUBLIC STATEMENT PRIOR TO SUCH
WRITTEN APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(B)                                 SUBJECT TO SECTION 4.6(A), THE COMPANY AND
THE STOCKHOLDERS ACKNOWLEDGE THAT, (I) UPON EXECUTION OF THIS AGREEMENT, HARBOR
WILL BE REQUIRED TO ISSUE A PRESS RELEASE AND FILE WITH THE SEC A CURRENT REPORT
ON FORM 8-K PURSUANT TO THE EXCHANGE ACT REPORTING THE EXECUTION OF THIS
AGREEMENT AND (II) UPON THE CLOSING, HARBOR WILL BE REQUIRED TO FILE WITH THE
SEC A CURRENT REPORT ON FORM 8-K PURSUANT TO THE EXCHANGE ACT REPORTING THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN CONNECTION WITH
THE PREPARATION OF THE FORM 8-K REPORTS, HARBOR ON THE ONE HAND, AND THE
COMPANY, ON THE OTHER HAND, SHALL, UPON THE REQUEST

 

36

--------------------------------------------------------------------------------


 


BY THE OTHER, FURNISH THE OTHER WITH ALL INFORMATION AS MAY BE REASONABLY
NECESSARY OR REQUIRED TO PREPARE THE FORM 8-K REPORT. EACH PARTY REPRESENTS AND
WARRANTS TO THE OTHER PARTY THAT WITH RESPECT TO THE INFORMATION THAT SUCH PARTY
PROVIDES, ALL SUCH INFORMATION SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS CONTAINED THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.


 


(C)                                  FOLLOWING THE INITIAL PUBLIC ANNOUNCEMENT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PARTIES HERETO WILL, AND
WILL CAUSE EACH OF THEIR AFFILIATES AND REPRESENTATIVES TO, MAINTAIN THE
CONFIDENTIALITY OF THIS AGREEMENT AND WILL NOT, AND WILL CAUSE EACH OF THEIR
AFFILIATES NOT TO, ISSUE OR CAUSE THE PUBLICATION OF ANY PRESS RELEASE OR OTHER
PUBLIC ANNOUNCEMENT WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED,
HOWEVER, THAT A PARTY MAY, WITHOUT THE PRIOR CONSENT OF THE OTHER PARTIES
HERETO, ISSUE OR CAUSE PUBLICATION OF ANY SUCH PRESS RELEASE OR PUBLIC
ANNOUNCEMENT AS AND TO THE EXTENT THAT SUCH PARTY REASONABLY DETERMINES, AFTER
CONSULTATION WITH OUTSIDE LEGAL COUNSEL, SUCH ACTION TO BE REQUIRED BY LAW OR BY
THE RULES OF ANY APPLICABLE SELF-REGULATORY ORGANIZATION, IN WHICH EVENT SUCH
PARTY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO ALLOW THE OTHER PARTIES
HERETO REASONABLE TIME TO COMMENT ON SUCH PRESS RELEASE OR PUBLIC ANNOUNCEMENT
IN ADVANCE OF ITS ISSUANCE.


 

4.7                               No Solicitation.

 


(A)                                  FROM AND AFTER THE DATE HEREOF, UNLESS AND
UNTIL THIS AGREEMENT SHALL HAVE BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS,
THE COMPANY AND THE STOCKHOLDERS SHALL, AND SHALL CAUSE THEIR RESPECTIVE
DIRECTORS, OFFICERS, AFFILIATES, EMPLOYEES, ATTORNEYS, ACCOUNTANTS,
REPRESENTATIVES, CONSULTANTS AND OTHER AGENTS (COLLECTIVELY, THE “SELLER
REPRESENTATIVES”) TO: (I) IMMEDIATELY CEASE ANY EXISTING DISCUSSIONS OR
NEGOTIATIONS WITH ANY PERSON CONDUCTED HERETOFORE, DIRECTLY OR INDIRECTLY, WITH
RESPECT TO ANY MERGER, REVERSE MERGER, STOCK SALE, ASSET SALE, RECAPITALIZATION
OR SIMILAR TRANSACTION INVOLVING OR WITH RESPECT TO THE STOCKHOLDERS, THE
COMPANY OR ANY SUBSIDIARY (A “BUSINESS COMBINATION”); (II) NOT DIRECTLY OR
INDIRECTLY SOLICIT, INITIATE, ENCOURAGE OR FACILITATE THE SUBMISSION OF
PROPOSALS OR OFFERS FROM ANY PERSON OTHER THAN HARBOR RELATING TO ANY BUSINESS
COMBINATION INVOLVING OR WITH RESPECT TO THE COMPANY OR ANY SUBSIDIARY, OR (III)
NOT DIRECTLY OR INDIRECTLY PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS
REGARDING, OR FURNISH ANY INFORMATION TO ANY PERSON OTHER THAN HARBOR OR ITS
REPRESENTATIVES IN CONNECTION WITH ANY PROPOSED OR ACTUAL BUSINESS COMBINATION
INVOLVING ANY PERSON OTHER THAN HARBOR. THE COMPANY AND THE STOCKHOLDERS SHALL
PROMPTLY NOTIFY HARBOR REGARDING ANY CONTACT WITH ANY OTHER PERSON REGARDING ANY
PROPOSED BUSINESS COMBINATION.


 


(B)                                 FROM THE DATE OF THIS AGREEMENT UNTIL THE
EARLIER OF THE CLOSING OR ONE YEAR FROM THE DATE OF THIS AGREEMENT, HARBOR SHALL
NOT, AND SHALL ENSURE THAT ITS DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS, AGENTS,
AFFILIATES, ADVISORS OR REPRESENTATIVES SHALL NOT, DIRECTLY OR INDIRECTLY, (I)
SOLICIT FOR EMPLOYMENT OR EMPLOY ANY OFFICER OR EMPLOYEE OF THE COMPANY, (II)
ENCOURAGE, INDUCE OR ATTEMPT TO INDUCE ANY OFFICER OR EMPLOYEE OF THE COMPANY TO
TERMINATE HIS OR HER EMPLOYMENT RELATIONSHIP WITH THE COMPANY, (III) INTERFERE
WITH THE BUSINESS OR OPERATIONS OF THE COMPANY, OR (IV) TAKE OR FAIL TO TAKE ANY
ACTIONS WHICH COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE COMPANY’S
BUSINESS RELATIONSHIPS WITH ITS CUSTOMERS AND SUPPLIERS OR

 

37

--------------------------------------------------------------------------------


 


GOODWILL; PROVIDED, HOWEVER, THAT HARBOR SHALL NOT BE IN VIOLATION OF CLAUSES
(III) OR (IV) AS A RESULT OF HARBOR’S ACQUISITION OF ANY PERSON THAT IS A
COMPETITOR OF THE COMPANY.


 


(C)                                  UNLESS AND UNTIL THIS AGREEMENT SHALL HAVE
BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS, HARBOR AGREES AND COVENANTS THAT
HARBOR SHALL NOT EXECUTE ANY BINDING OR NON-BINDING LETTER OF INTENT OR
DEFINITIVE AGREEMENT WITH ANY PERSON WITH RESPECT TO A MERGER, REVERSE MERGER,
STOCK SALE, ASSET SALE, RECAPITALIZATION OR SIMILAR TRANSACTION.


 

4.8                               Notice of Claims, Notice of Certain Facts.

 


(A)                                  PROMPTLY AFTER OBTAINING KNOWLEDGE OF THE
COMMENCEMENT OF, OR UPON RECEIPT OF A WRITING THREATENING THE COMMENCEMENT OF,
OF ANY CLAIM, ACTION, INVESTIGATION OR PROCEEDING AGAINST OR WITH RESPECT TO THE
COMPANY BY ANY PERSON OR GOVERNMENTAL AUTHORITY, THE COMPANY SHALL PROVIDE
HARBOR WITH WRITTEN NOTICE THEREOF. IN ADDITION, FROM THE DATE OF THIS AGREEMENT
UNTIL THE CLOSING, THE COMPANY AND EACH STOCKHOLDER SHALL PROMPTLY NOTIFY AND
INFORM HARBOR OF ANY MATERIAL VARIANCE OR INCORRECT STATEMENT IN THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 2 OF THIS AGREEMENT
DISCOVERED BY THE COMPANY, ANY STOCKHOLDERS OR THEIR REPRESENTATIVES OR AGENTS.


 


(B)                                 FROM THE DATE OF THIS AGREEMENT UNTIL THE
CLOSING, HARBOR SHALL PROMPTLY NOTIFY AND INFORM THE COMPANY AND THE
STOCKHOLDERS’ REPRESENTATIVE OF ANY MATERIAL VARIANCE OR INCORRECT STATEMENT IN
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3 OF THIS AGREEMENT
DISCOVERED BY HARBOR OR ITS REPRESENTATIVES OR AGENTS.


 

4.9                               Management Equity Transfers; Estimated Tax
Payments.

 


(A)                                  SUBJECT TO STEP 1 OF SECTION 4.1 OF THE
DISCLOSURE SCHEDULES, PRIOR TO THE CLOSING, THE COMPANY MAY EFFECT THE
MANAGEMENT EQUITY TRANSFERS, PROVIDED THAT SUCH MANAGEMENT EQUITY TRANSFERS MUST
BE EFFECTED THROUGH A TRANSACTION THAT IS, OR TRANSACTIONS THAT ARE, EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, RULES AND REGULATIONS.


 


(B)                                 THE COMPANY WILL MAKE ALL ESTIMATED TAX
PAYMENTS UP TO THE CLOSING DATE, CONSISTENT WITH PAST PRACTICE AND AS REQUIRED
BY APPLICABLE LAW, AND CALCULATED WITHOUT TAKING INTO ACCOUNT ANY DEDUCTIONS
WITH RESPECT TO THE MANAGEMENT EQUITY TRANSFERS OR THE DISCRETIONARY BONUSES.

 

4.10                        Proxy Statement; Harbor Stockholder Meeting.

 


(A)                                  AS SOON AS REASONABLY PRACTICABLE FOLLOWING
THE DATE OF THIS AGREEMENT, HARBOR SHALL PREPARE AND FILE WITH THE SEC A PROXY
STATEMENT AND OTHER PROXY SOLICITATION MATERIALS OF HARBOR CONSTITUTING A PART
THEREOF (THE “PROXY STATEMENT”), AND EACH OF THE COMPANY AND HARBOR SHALL USE
ITS REASONABLE BEST EFFORTS TO RESPOND AS PROMPTLY AS PRACTICABLE TO ANY
COMMENTS OF THE SEC WITH RESPECT THERETO.  THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO PROVIDE HARBOR WITH ALL INFORMATION RELATING TO THE COMPANY AND
ITS MANAGEMENT THAT IS REQUIRED TO BE INCLUDED IN THE PROXY STATEMENT PURSUANT
TO REGULATION 14A OF THE EXCHANGE

 

38

--------------------------------------------------------------------------------


 


ACT, AND TO COOPERATE WITH HARBOR IN CONNECTION WITH THE PREPARATION OF THE
PROXY STATEMENT AND ANY AMENDMENTS THERETO. HARBOR WILL USE ITS REASONABLE BEST
EFFORTS TO (I) PREPARE AND FILE WITH THE SEC ONE OR MORE AMENDMENTS TO THE PROXY
STATEMENT, AS NECESSARY, AND (II) CAUSE THE DEFINITIVE PROXY STATEMENT TO BE
MAILED TO HARBOR’S STOCKHOLDERS AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF
THIS AGREEMENT.    HARBOR SHALL ALSO TAKE ALL REASONABLE ACTION REQUIRED UNDER
ANY APPLICABLE STATE SECURITIES LAWS IN CONNECTION WITH THE ISSUANCE OF HARBOR
COMMON STOCK UNDER THIS AGREEMENT. THE PARTIES SHALL NOTIFY EACH OTHER PROMPTLY
OF THE RECEIPT OF ANY COMMENTS FROM THE SEC OR ITS STAFF AND OF ANY REQUEST BY
THE SEC OR ITS STAFF FOR AMENDMENTS OR SUPPLEMENTS TO THE PROXY STATEMENT OR FOR
ADDITIONAL INFORMATION AND SHALL SUPPLY EACH OTHER WITH COPIES OF ALL
CORRESPONDENCE BETWEEN SUCH OR ANY OF ITS REPRESENTATIVES, ON THE ONE HAND, AND
THE SEC OR ITS STAFF, ON THE OTHER HAND, WITH RESPECT TO THE PROXY STATEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 IF PRIOR TO THE CLOSING, ANY EVENT OCCURS
WITH RESPECT TO THE COMPANY OR THE STOCKHOLDERS, OR ANY CHANGE OCCURS WITH
RESPECT TO OTHER INFORMATION SUPPLIED BY THE COMPANY OR THE STOCKHOLDERS FOR
INCLUSION IN THE PROXY STATEMENT, WHICH IS REQUIRED TO BE DESCRIBED IN AN
AMENDMENT OF, OR A SUPPLEMENT TO, THE PROXY STATEMENT, THE COMPANY AND/OR THE
STOCKHOLDERS SHALL PROMPTLY NOTIFY HARBOR OF SUCH EVENT, AND THE COMPANY, THE
STOCKHOLDERS AND HARBOR SHALL COOPERATE IN THE PROMPT FILING WITH THE SEC OF ANY
NECESSARY AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT AND, AS REQUIRED BY
LAW, IN DISSEMINATING THE INFORMATION CONTAINED IN SUCH AMENDMENT OR SUPPLEMENT
TO HARBOR’S STOCKHOLDERS.


 


(C)                                  IF PRIOR TO THE CLOSING, ANY EVENT OCCURS
WITH RESPECT TO HARBOR, OR ANY CHANGE OCCURS WITH RESPECT TO OTHER INFORMATION
SUPPLIED BY HARBOR FOR INCLUSION IN THE PROXY STATEMENT, WHICH IS REQUIRED TO BE
DESCRIBED IN AN AMENDMENT OF, OR A SUPPLEMENT TO, THE PROXY STATEMENT, HARBOR
SHALL PROMPTLY NOTIFY THE COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE OF SUCH
EVENT, AND HARBOR, THE COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE SHALL
COOPERATE IN THE PROMPT FILING WITH THE SEC OF ANY NECESSARY AMENDMENT OR
SUPPLEMENT TO THE PROXY STATEMENT AND, AS REQUIRED BY LAW, IN DISSEMINATING THE
INFORMATION CONTAINED IN SUCH AMENDMENT OR SUPPLEMENT TO HARBOR’S STOCKHOLDERS.


 


(D)                                 HARBOR SHALL, AS SOON AS REASONABLY
PRACTICABLE FOLLOWING THE DATE OF THIS AGREEMENT, DULY CALL, GIVE NOTICE OF,
CONVENE AND HOLD A MEETING OF ITS STOCKHOLDERS (THE “HARBOR STOCKHOLDER
MEETING”) FOR THE PURPOSE OF SEEKING THE APPROVAL OF HARBOR STOCKHOLDERS FOR (I)
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (THE “HARBOR STOCKHOLDER
APPROVAL”) AND (II) THE CHANGE OF HARBOR’S NAME TO ELMET TECHNOLOGIES HOLDINGS,
INC. OR SUCH OTHER NAME AS HARBOR AND THE COMPANY’S CHIEF EXECUTIVE OFFICER
MUTUALLY AGREE UPON (THE “NAME CHANGE PROPOSAL”).  HARBOR SHALL USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE PROXY STATEMENT TO BE MAILED TO HARBOR’S
STOCKHOLDERS AS PROMPTLY AS PRACTICABLE AFTER THE DATE OF THIS AGREEMENT. HARBOR
SHALL, THROUGH THE HARBOR BOARD, RECOMMEND TO ITS STOCKHOLDERS THAT THEY GIVE
THE HARBOR STOCKHOLDER APPROVAL AND THAT THEY APPROVE THE NAME CHANGE PROPOSAL.

 

39

--------------------------------------------------------------------------------


 

4.11                        Directors and Officers of Harbor On Closing Date.
Harbor, the Company and the Stockholders shall take all necessary action so that
as of the Closing (a) the persons listed on Exhibit F hereto are elected to the
positions of officers and directors, respectively, of Harbor, as set forth
therein, to serve in such positions effective on the Closing Date and (b) the
persons listed on Exhibit G shall have resigned from all of their positions and
offices with Harbor.

 

4.12                        AMEX Matters. Harbor shall promptly prepare and
submit to the AMEX all reports, applications and other documents that may be
required to enable all of the shares of Harbor Common Stock that will be
outstanding or will be reserved for issuance at the Closing to be listed for
trading on the AMEX.

 

4.13                        Reasonable Efforts. Upon the terms and subject to
the conditions set forth in this Agreement, each of the parties agrees to use
its commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement in the most expeditious manner
practicable, including using commercially reasonable efforts to accomplish the
following: (a) the taking of all reasonable acts necessary to cause the
conditions precedent set forth in Section 6 to be satisfied, (ii) the obtaining
of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Authorities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Authorities, if any) and the taking of all
reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Authority, (iii) the obtaining
of all consents, approvals or waivers from third parties required as a result of
the transactions contemplated in this Agreement, (iv) the defending of any
suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed, and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement.

 

4.14                        Harbor Common Stock Issuable. On or before the
Closing Date, Harbor shall reserve for issuance the shares of Harbor Common
Stock issuable (a) in exchange for the Rollover Shares, (b) upon exercise of the
Put Right, and (c) in connection with the payment of the Contingent Payment, if
any, and such shares in each case, when issued, will be duly authorized, validly
issued, fully paid, non-assessable and issued in compliance with applicable
federal and state securities laws.

 

4.15                        No Claim Against Trust Fund. The Company and the
Stockholders acknowledge that, in the event that the transactions contemplated
by this Agreement are not consummated, Harbor may be required to return to its
stockholders the amounts being held in the Trust Fund. Accordingly,
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, the Company and the Stockholders agree, on behalf of
themselves and any and all of their officers, directors, stockholders, members
and Affiliates, that unless and until the Closing occurs or the Trust Fund is
otherwise released to Harbor, the Company and the

 

40

--------------------------------------------------------------------------------


 

Stockholders shall have no right to, and shall not under any circumstances
assert any claim against, the Trust Fund or otherwise in any manner seek to
recover against the Trust Fund for any losses related to this Agreement.

 


4.16                        RULE 144 HOLDING PERIOD.


 


(A)                                  EACH OF HARBOR, THE COMPANY AND THE
STOCKHOLDERS HEREBY ACKNOWLEDGES AND AGREES THAT THE “HOLDING PERIOD” UNDER RULE
144 OF THE SECURITIES ACT (“RULE 144”) SHALL COMMENCE AT THE CLOSING WITH
RESPECT TO ALL OF THE SHARES OF HARBOR COMMON STOCK THAT ARE ISSUABLE IN
CONNECTION WITH THE CONTINGENT PAYMENT (THE “CONTINGENT PAYMENT SHARES”).


 


(B)                                 HARBOR COVENANTS THAT IT WILL FILE SUCH
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
AND THAT IT WILL TAKE SUCH FURTHER ACTION AS REQUIRED BY RULE 144 TO THE EXTENT
REQUIRED FROM TIME TO TIME TO ENABLE THE STOCKHOLDERS TO SELL THE CONTINGENT
PAYMENT SHARES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 

Section 5.                                          Employee Matters.

 

5.1                               Employees; Benefits. (a)            Harbor
shall, and shall cause the Company to, ensure that all persons who were employed
by the Company immediately preceding the Closing Date, including those on
vacation, leave of absence or disability (the “Company Employees”), will remain
employed in a comparable position on and immediately after the Closing Date, at
not less than the same base rate of pay. Harbor shall not, and shall cause the
Company to not, at any time prior to one hundred eighty (180) days after the
Closing Date, effectuate a “mass layoff” as that term is defined in WARN or
comparable conduct under any applicable state law, affecting in whole or in part
any facility, site of employment, operating unit or employee of the Company
without complying fully with the requirements of WARN or such applicable state
law.


 


(B)                                 HARBOR ACKNOWLEDGES THAT CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MAY CONSTITUTE A CHANGE IN CONTROL
OF THE COMPANY (TO THE EXTENT SUCH CONCEPT IS APPLICABLE) FOR PURPOSES OF THE
BENEFIT PLANS. FROM AND AFTER THE CLOSING, HARBOR AND THE COMPANY WILL HONOR IN
ACCORDANCE WITH THEIR TERMS ALL CASH BONUS PLANS, EMPLOYMENT AGREEMENTS,
CONSULTING AGREEMENTS, CHANGE-OF-CONTROL AGREEMENTS, AND SEVERANCE AGREEMENTS OR
PLANS BETWEEN THE COMPANY AND ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY
IN EFFECT PRIOR TO THE CLOSING DATE AND SPECIFICALLY DISCLOSED ON THE FACE OF
SECTION 5.1 OF THE DISCLOSURE SCHEDULE.


 


(C)                                  FROM AND AFTER THE CLOSING DATE AND THROUGH
THE FIRST ANNIVERSARY OF THE CLOSING DATE, HARBOR AND THE COMPANY SHALL PROVIDE
THE COMPANY EMPLOYEES WITH BENEFITS (INCLUDING, WITHOUT LIMITATION, RETIREMENT
AND WELFARE BENEFITS) THAT ARE SUBSTANTIALLY COMPARABLE, IN THE AGGREGATE, TO
THE BENEFITS PROVIDED UNDER THE BENEFIT PLANS AS IN EFFECT IMMEDIATELY PRIOR TO
THE CLOSING DATE.

 

41

--------------------------------------------------------------------------------


 

5.2                               Books and Records; Insurance. Harbor shall,
and shall cause the Company to, until the sixth anniversary of the Closing Date,
retain all books, records and other documents pertaining to the business of the
Company in existence on the Closing Date and to make the same available for
inspection and copying by the Stockholders or any representative of the
Stockholders at the expense of the Stockholders during the normal business hours
of the Company, upon reasonable request and upon reasonable notice.

 

5.3                               Officers’ and Directors’ Indemnification. The
Company, the Stockholders and Harbor agree that all rights to exculpation and
indemnification existing in favor of, and all limitations on the personal
liability of, the directors, officers and employees of the Company and the
Company Subsidiary (“Indemnified Persons”) provided for in the Company Charter
and the Company Bylaws and the organizational documents of the Company
Subsidiary, as applicable, as in effect as of the date of this Agreement with
respect to matters occurring prior to and through the Closing, and specifically
including the transactions contemplated hereby, shall continue in full force and
effect for a period of six (6) years from the Closing; provided, however, that
all rights to indemnification in respect of any claims (each a “Claim”) asserted
or made within such period shall continue until the disposition of such Claim,
provided that this Section 5.3 shall not limit Harbor’s rights to modify such
rights as long as they provide substantially equivalent or greater protection
from Claims as is now set forth in the Company Charter and Company Bylaws and
the organizational documents of the Company Subsidiary, as applicable; provided
further, that this Section 5.3 shall not limit Harbor’s right to merge the
Company or the Company Subsidiary into another entity that contains
substantially similar protection from Claims as is set forth in the Company
Charter and Company Bylaws. Following the Closing, Harbor shall not, and shall
not permit the Company or the Company Subsidiary to, amend or modify the Company
Charter or the Company Bylaws or other organizational documents, as applicable,
except as required by applicable law, if the effect of such amendment or
modification would be to lessen or otherwise adversely affect the
indemnification rights of such Indemnified Persons as provided therein in any
material respect. Prior to the Closing, the Company, in its sole discretion, may
elect to purchase an extended reporting period endorsement under the Company’s
existing directors’ and officers’ liability insurance coverage for the Company’s
and its Subsidiaries’ directors and officers in a form acceptable to the Company
which shall provide such directors and officers with coverage for six (6) years
following the Closing of not less than the existing coverage under, and have
other terms not materially less favorable to, the insured persons than the
directors’ and officers’ liability insurance coverage presently maintained by
the Company; provided that the cost of any such insurance coverage shall be
fully accrued as a liability on the Post-Closing Audited Balance Sheet. This
Section 5.3 is intended to benefit each of the Indemnified Parties, each of whom
shall be entitled to enforce the provisions hereof. For the avoidance of doubt,
(a) nothing in this Section 5.3 shall limit or restrict the rights of any Harbor
Indemnified Party (as defined in Section 7.2(a)) to seek or obtain
indemnification from any Stockholder pursuant to Section 7 hereof, and (b) no
Stockholder shall be entitled to rely on the provisions of, or seek
indemnification under, the Company Charter or Company Bylaws for any claim by a
Harbor Indemnified Party against such Stockholder.

 

42

--------------------------------------------------------------------------------


 

Section 6.                                          Closing Conditions and
Deliveries.

 

6.1                               Conditions to Each Party’s Obligations to
Effect the Closing. The respective obligations of the parties to effect the
Closing shall be subject to the fulfillment or waiver on or before the Closing
of the following conditions:

 


(A)                                  HARBOR’S STOCKHOLDERS SHALL HAVE APPROVED
THE EQUITY INCENTIVE PLAN PURSUANT TO WHICH HARBOR WILL HAVE RESERVED FOR
ISSUANCE NO FEWER THAN 840,000 SHARES OF HARBOR COMMON STOCK;


 


(B)                                 THE COMPANY AND HARBOR SHALL HAVE MADE ALL
FILINGS WITH AND NOTIFICATIONS OF GOVERNMENTAL AUTHORITIES AND REGULATORY
AGENCIES REQUIRED TO BE MADE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE
CONTINUED OPERATION OF THE BUSINESS OF THE COMPANY SUBSEQUENT TO THE CLOSING.
ANY WAITING PERIOD (AND ANY EXTENSION THEREOF) UNDER THE HSR ACT APPLICABLE TO
THE TRANSACTIONS TO BE CONSUMMATED AT THE CLOSING SHALL HAVE EXPIRED OR BEEN
TERMINATED. HARBOR SHALL HAVE RECEIVED COPIES OF ALL MATERIAL AUTHORIZATIONS,
WAIVERS, CONSENTS AND PERMITS, INCLUDING ANY AND ALL MATERIAL NOTICES, CONSENTS
AND WAIVERS REQUIRED FROM APPLICABLE GOVERNMENTAL AUTHORITIES AND REGULATORY
AGENCIES REQUIRED TO PERMIT THE CONTINUATION OF THE BUSINESS OF THE COMPANY AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(C)                                  NO STATUTE, RULE OR REGULATION SHALL HAVE
BEEN ENACTED OR PROMULGATED BY ANY GOVERNMENTAL AUTHORITY WHICH DIRECTLY
PROHIBITS THE CONSUMMATION OF THE CLOSING;


 


(D)                                 THERE SHALL BE NO ORDER OR INJUNCTION OF A
COURT OF COMPETENT JURISDICTION IN EFFECT EXPRESSLY PRECLUDING CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, PROVIDED THAT THE PARTIES SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO HAVE ANY SUCH ORDER OR INJUNCTION VACATED OR
LIFTED;


 


(E)                                  THE COMPANY INDEBTEDNESS SET FORTH IN
SECTION 6.1 OF THE DISCLOSURE SCHEDULE SHALL BE PAID IN FULL AND THE COMPANY
SHALL BE RELEASED FROM ANY OBLIGATIONS WITH RESPECT TO SUCH INDEBTEDNESS;


 


(F)                                    HARBOR SHALL HAVE RECEIVED THE HARBOR
STOCKHOLDER APPROVAL; AND


 


(G)                                 HOLDERS OF NOT MORE THAN NINETEEN AND
NINETY-NINE ONE HUNDREDTHS PERCENT (19.99%) OF THE SHARES OF HARBOR COMMON STOCK
ISSUED IN HARBOR’S INITIAL PUBLIC OFFERING OF SECURITIES AND OUTSTANDING
IMMEDIATELY BEFORE THE CLOSING SHALL HAVE EXERCISED THEIR RIGHTS TO CONVERT
THEIR SHARES INTO A PRO RATA SHARE OF THE TRUST FUND IN ACCORDANCE WITH HARBOR
CHARTER.


 

6.2                               Conditions to Obligations of Harbor to Effect
the Closing.

 


(A)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE STOCKHOLDERS CONTAINED IN SECTION 2 SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES
THAT ARE QUALIFIED BY THEIR TERMS AS TO MATERIALITY, WHICH

 

43

--------------------------------------------------------------------------------


 


REPRESENTATIONS AND WARRANTIES AS SO QUALIFIED SHALL BE TRUE IN ALL RESPECTS),
IN EACH CASE, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE (AS
THOUGH MADE ON AND AS OF THE CLOSING DATE); EXCEPT FOR REPRESENTATIONS OR
WARRANTIES THAT WERE MADE AS OF A SPECIFIC DATE, WHICH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE AS OF SUCH DATE; AND THE COMPANY AND THE
STOCKHOLDERS SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED ON THEIR BEHALF, TO
HARBOR A CERTIFICATE OF THE COMPANY’S PRESIDENT AND CHIEF FINANCIAL OFFICER AND
OF THE STOCKHOLDERS’ REPRESENTATIVE ON BEHALF OF THE STOCKHOLDERS TO SUCH EFFECT
DATED AS OF THE CLOSING DATE AND SIGNED BY SUCH PERSONS.


 


(B)                                 ALL COVENANTS CONTAINED IN THIS AGREEMENT TO
BE COMPLIED WITH BY THE COMPANY AND THE STOCKHOLDERS ON OR BEFORE THE CLOSING
SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS, AND HARBOR SHALL HAVE
RECEIVED A CERTIFICATE OF THE COMPANY TO SUCH EFFECT DATED AS OF THE CLOSING
DATE AND SIGNED BY A DULY AUTHORIZED OFFICER OF THE COMPANY.


 


(C)                                  THE COMPANY SHALL HAVE OBTAINED ALL
MATERIAL CONSENTS, WAIVERS, APPROVALS AND AUTHORIZATIONS SET FORTH IN SECTION
2.2 OF THE DISCLOSURE SCHEDULE, EXCEPT FOR SUCH CONSENTS, WAIVERS, APPROVALS AND
AUTHORIZATIONS THE FAILURE OF WHICH TO OBTAIN WOULD NOT BE REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(D)                                 THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
EFFECT ON THE COMPANY SINCE THE DATE OF THIS AGREEMENT.


 


(E)                                  ALL AGREEMENTS LISTED ON SECTION 2.2(A) AND
SECTION 2.2(B) OF THE DISCLOSURE SCHEDULE SHALL HAVE BEEN TERMINATED AND HAVE NO
FURTHER FORCE OR EFFECT OTHER THAN THOSE AGREEMENTS THAT ARE NOT MARKED ON
SECTION 2.2(A) AND SECTION 2.2(B) OF THE DISCLOSURE SCHEDULES AS BEING
TERMINATED CONCURRENTLY WITH THE CLOSING, WITH RESPECT TO WHICH CONSENT SHALL
HAVE BEEN OBTAINED PURSUANT TO SECTION 6.2(C).


 


(F)                                    EACH ROLLOVER STOCKHOLDER SHALL HAVE
EXECUTED AND DELIVERED A LETTER AGREEMENT IN THE FORM OF EXHIBIT H ATTACHED
HERETO AND AN AWARD AGREEMENT REASONABLY SATISFACTORY TO HARBOR.


 


(G)                                 EACH OF THE STOCKHOLDERS IDENTIFIED IN
SECTION 6.2(H) OF THE DISCLOSURE SCHEDULE SHALL HAVE EXECUTED A NON-COMPETE AND
NON-SOLICITATION AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT I.


 


(H)                                 EACH OF THE STOCKHOLDERS SHALL HAVE EXECUTED
A STOCKHOLDER RELEASE IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE “STOCKHOLDER
RELEASES”).


 


(I)                                     HARBOR SHALL HAVE RECEIVED AN OPINION OF
COUNSEL FROM GOODWIN PROCTER LLP IN THE FORM ATTACHED HERETO AS EXHIBIT J.


 


(J)                                     THE EMPLOYMENT AGREEMENT, DATED AS OF
DECEMBER 31, 2003, BY AND BETWEEN THE COMPANY AND JOHN S. JENSEN, SHALL HAVE
BEEN EXTENDED FOR ONE (1) ADDITIONAL YEAR, THROUGH DECEMBER 31, 2008.

 

44

--------------------------------------------------------------------------------


 


6.3                               CONDITIONS TO OBLIGATIONS OF THE COMPANY AND
THE STOCKHOLDERS TO EFFECT THE CLOSING.


 


(A)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
OF HARBOR CONTAINED IN SECTION 3 SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY
THEIR TERMS AS TO MATERIALITY, WHICH REPRESENTATIONS AND WARRANTIES AS SO
QUALIFIED SHALL BE TRUE IN ALL RESPECTS), IN EACH CASE, AS OF THE DATE OF THIS
AGREEMENT AND AS OF THE CLOSING DATE (AS THOUGH MADE ON AND AS OF THE CLOSING
DATE); EXCEPT AS WOULD NOT, DELAY, HINDER OR PREVENT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY HARBOR; AND HARBOR SHALL HAVE
DELIVERED TO THE COMPANY AND THE STOCKHOLDERS A CERTIFICATE OF HARBOR’S CHIEF
EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER TO SUCH EFFECT DATED AS OF THE
CLOSING DATE AND SIGNED BY SUCH OFFICERS.


 


(B)                                 ALL COVENANTS CONTAINED IN THIS AGREEMENT TO
BE COMPLIED WITH BY HARBOR ON OR BEFORE THE CLOSING SHALL HAVE BEEN COMPLIED
WITH IN ALL MATERIAL RESPECTS, AND THE COMPANY AND THE STOCKHOLDERS SHALL HAVE
RECEIVED A CERTIFICATE FROM HARBOR TO SUCH EFFECT DATED AS OF THE CLOSING DATE
AND SIGNED BY A DULY AUTHORIZED OFFICER OF HARBOR.


 


(C)                                  IMMEDIATELY PRIOR TO THE CLOSING, HARBOR
SHALL BE IN COMPLIANCE WITH THE REPORTING REQUIREMENTS UNDER THE EXCHANGE ACT
AND ALL OF THE SHARES OF HARBOR COMMON STOCK ISSUED OR ISSUABLE PURSUANT TO THE
TERMS OF THIS AGREEMENT SHALL BE LISTED FOR TRADING ON THE AMEX.


 


(D)                                 THE COMPANY AND THE STOCKHOLDERS SHALL HAVE
RECEIVED AN OPINION OF COUNSEL FROM DAVIS, MALM & D’AGOSTINE, P.C. IN THE FORM
ATTACHED HERETO AS EXHIBIT K.


 

6.4                               Deliveries by Harbor to the Company and the
Stockholders. At the Closing, Harbor shall have delivered, or shall have caused
to be delivered, to the Company and the Stockholders, as the case may be, all in
form and substance reasonably satisfactory to the Company and the Stockholders’
Representative, the following:

 


(A)                                  A WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS BY HARBOR TO THE STOCKHOLDERS IN AN AGGREGATE AMOUNT EQUAL TO THE PORTION
OF THE CASH PURCHASE PRICE PAYABLE AT THE CLOSING (ALLOCATED AMONG THE
STOCKHOLDERS AND THE WARRANT HOLDERS AS SET FORTH ON SCHEDULE A-2 ATTACHED
HERETO);


 


(B)                                 A WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS BY HARBOR TO THE ESCROW AGENT ON BEHALF OF THE STOCKHOLDERS IN RESPECT OF
THEIR ESCROW OBLIGATIONS PURSUANT TO SECTION 1.10 EQUAL TO THE ESCROW AMOUNT;


 


(C)                                  A WIRE TRANSFER OR TRANSFERS OF IMMEDIATELY
AVAILABLE FUNDS BY HARBOR OR THE COMPANY FOR ALL OF THE SELLING EXPENSES TO THE
EXTENT NOT PAID PRIOR TO THE CLOSING DATE;


 


(D)                                 STOCK CERTIFICATES EVIDENCING THE HARBOR
COMMON STOCK ISSUED TO THE ROLLOVER STOCKHOLDERS IN EXCHANGE FOR THE ROLLOVER
SHARES;


 


(E)                                  THE REGISTRATION RIGHTS AGREEMENT EXECUTED
BY HARBOR;

 

45

--------------------------------------------------------------------------------


 


(F)                                    THE ESCROW AGREEMENT EXECUTED BY HARBOR
AND THE ESCROW AGENT;


 


(G)                                 CERTIFICATES ISSUED BY THE SECRETARY OF
STATE OF THE STATE OF DELAWARE CERTIFYING THAT (I) HARBOR HAS LEGAL EXISTENCE
AND IS IN GOOD STANDING, AND (II) THE COPY OF THE HARBOR CHARTER ATTACHED
THERETO IS TRUE AND CORRECT;


 


(H)                                 A CERTIFICATE EXECUTED BY THE SECRETARY OF
HARBOR CERTIFYING (I) THE NAMES OF THE OFFICERS OF HARBOR AUTHORIZED TO SIGN
THIS AGREEMENT AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED BY
HARBOR PURSUANT HERETO, TOGETHER WITH THE TRUE SIGNATURES OF SUCH OFFICERS AND
(II) COPIES OF CONSENT ACTIONS TAKEN BY THE HARBOR BOARD AUTHORIZING THE
APPROPRIATE OFFICERS OF HARBOR TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED BY HARBOR PURSUANT HERETO, AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT
LIMITATION:  (A) THE APPROVAL OF THE PUT RIGHT; AND (B) UPON EXERCISE OF THE PUT
RIGHT, THE ISSUANCE OF HARBOR COMMON STOCK INTO WHICH THE RETAINED SHARES ARE
EXCHANGEABLE;


 


(I)                                     THE OPINION OF COUNSEL OF DAVIS, MALM &
D’AGOSTINE, P.C.; AND


 


(J)                                     SUCH OTHER SUPPORTING DOCUMENTS AND
CERTIFICATES AS ARE REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT.


 

6.5                               Deliveries by the Company and the Stockholders
to Harbor. At the Closing, the Company and the Stockholders, as the case may be,
shall have delivered, or shall have caused to be delivered, to Harbor, all in
form and substance reasonably satisfactory to Harbor, the following:

 


(A)                                  THE REGISTRATION RIGHTS AGREEMENT EXECUTED
BY THOSE STOCKHOLDERS WHO ARE EITHER (I) CONTINUING STOCKHOLDERS OR (II) ANY
RECIPIENT OF ONE PERCENT (1%) OR MORE OF THE COMPANY’S OUTSTANDING COMMON STOCK
PURSUANT TO THE MANAGEMENT EQUITY TRANSFERS, SHOULD THEY OCCUR, AND ANY OTHER
RECIPIENT OF SHARES OF COMMON STOCK OF ELMET PURSUANT TO THE MANAGEMENT EQUITY
TRANSFERS WHO IS AN AFFILIATE OF HARBOR IMMEDIATELY FOLLOWING THE CLOSING DATE;


 


(B)                                 THE ESCROW AGREEMENT EXECUTED BY THE
COMPANY, THE STOCKHOLDERS’ REPRESENTATIVE AND THE ESCROW AGENT;


 


(C)                                  STOCK CERTIFICATES EVIDENCING THE COMPANY
SHARES (OTHER THAN THE RETAINED SHARES) AND CERTIFICATES, IF ANY, REPRESENTING
THE COMPANY WARRANTS, IN EACH CASE DULY ENDORSED OR PRESENTED WITH STOCK POWERS
OR OTHER DOCUMENTS COMPLYING WITH SECTION 1.1;


 


(D)                                 CERTIFICATES ISSUED BY THE SECRETARY OF
STATE OF THE STATE OF DELAWARE CERTIFYING THAT (I) THE COMPANY HAS LEGAL
EXISTENCE AND IS IN GOOD STANDING, AND (II) THE COPY OF THE COMPANY CHARTER
ATTACHED THERETO IS TRUE AND CORRECT;


 


(E)                                  A CERTIFICATE EXECUTED BY THE SECRETARY OF
THE COMPANY CERTIFYING (I) THE NAMES OF THE OFFICERS OF THE COMPANY AUTHORIZED
TO SIGN THIS AGREEMENT AND THE OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED BY THE COMPANY PURSUANT HERETO, TOGETHER WITH

 

46

--------------------------------------------------------------------------------


 


THE TRUE SIGNATURES OF SUCH OFFICERS AND (II) COPIES OF CONSENT ACTIONS TAKEN BY
THE BOARD OF DIRECTORS OF THE COMPANY AUTHORIZING THE APPROPRIATE OFFICERS OF
THE COMPANY TO EXECUTE AND DELIVER THIS AGREEMENT AND ALL AGREEMENTS, DOCUMENTS
AND INSTRUMENTS EXECUTED BY THE COMPANY PURSUANT HERETO, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(F)                                    THE ROLLOVER STOCKHOLDER LETTER
AGREEMENTS AND THE AWARD AGREEMENTS;


 


(G)                                 THE STOCKHOLDER RELEASES;


 


(H)                                 THE OPINION OF COUNSEL OF GOODWIN PROCTER
LLP;


 


(I)                                     RESIGNATIONS OF EACH OF THE DIRECTORS OF
THE COMPANY, OTHER THAN JOHN S. JENSEN;


 


(J)                                     ORIGINALS OF ALL MINUTE BOOKS, STOCK
TRANSFER BOOKS AND OTHER CORPORATE RECORDS OF THE COMPANY; AND


 


(K)                                  SUCH OTHER SUPPORTING DOCUMENTS AND
CERTIFICATES AS ARE REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT.


 

Section 7.                                          Survival of Representations
and Warranties; Transaction-Related Indemnification.

 


7.1                               SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS; STOCKHOLDERS’ AGREEMENT CONCERNING RELEASES FROM ESCROW FUND.


 


(A)                                  ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
AND AGREEMENTS OF THE COMPANY, THE STOCKHOLDERS AND HARBOR MADE IN THIS
AGREEMENT, IN THE DISCLOSURE SCHEDULE AND ALL AGREEMENTS, DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH (I) SHALL BE DEEMED TO
HAVE BEEN RELIED UPON BY THE PARTY OR PARTIES TO WHOM THEY ARE MADE, AND SHALL
SURVIVE THE CLOSING AND (II) SHALL BIND THE PARTIES’ SUCCESSORS AND ASSIGNS
(INCLUDING, WITHOUT LIMITATION, ANY SUCCESSOR TO THE COMPANY BY WAY OF
ACQUISITION, MERGER OR OTHERWISE), WHETHER SO EXPRESSED OR NOT, AND, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, ALL SUCH REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS SHALL INURE TO THE BENEFIT OF THE PARTIES (SUBJECT TO
SECTION 9.10 BELOW) AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WHETHER SO
EXPRESSED OR NOT.


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 2 AND SECTION 3 HEREOF (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
UNDER SECTION 2.15 AND 2.18) SHALL EXPIRE AND TERMINATE AND BE OF NO FURTHER
FORCE AND EFFECT AFTER THE FIRST ESCROW RELEASE DATE, EXCEPT THAT ANY WRITTEN
CLAIM FOR BREACH THEREOF MADE PRIOR TO SUCH EXPIRATION DATE AND DELIVERED TO THE
PARTY AGAINST WHOM SUCH INDEMNIFICATION IS SOUGHT SHALL SURVIVE THEREAFTER AND,
AS TO ANY SUCH CLAIM, SUCH APPLICABLE EXPIRATION WILL NOT EFFECT THE RIGHTS TO
INDEMNIFICATION OF THE PARTY MAKING SUCH CLAIM; PROVIDED, HOWEVER, THAT (I) THE
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY CONTAINED IN
SECTION 2.1 (ORGANIZATION AND CORPORATE POWER OF THE COMPANY), SECTION 2.2
(AUTHORIZATION AND NON-CONTRAVENTION), AND SECTION 2.3 (CAPITALIZATION) SHALL
SURVIVE INDEFINITELY AND (II) ANY CLAIM BY HARBOR WITH RESPECT TO A BREACH OF
THE REPRESENTATIONS

 

47

--------------------------------------------------------------------------------


 


AND WARRANTIES OF THE STOCKHOLDERS OR THE COMPANY MAY, WITH RESPECT TO A BREACH
OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 2.1, SECTION 2.2,
SECTION 2.3 OR WITH RESPECT TO FRAUD, INTENTIONAL MISREPRESENTATION OR A
DELIBERATE OR WILLFUL BREACH BY THE COMPANY OR THE STOCKHOLDERS, BE GIVEN AT ANY
TIME.


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 2.15 AND 2.18 SHALL EXPIRE AND TERMINATE AND BE OF NO
FURTHER FORCE AND EFFECT AFTER THE SECOND ESCROW RELEASE DATE, EXCEPT THAT ANY
WRITTEN CLAIM FOR BREACH THEREOF MADE PRIOR TO SUCH EXPIRATION DATE AND
DELIVERED TO THE PARTY AGAINST WHOM SUCH INDEMNIFICATION IS SOUGHT SHALL SURVIVE
THEREAFTER AND, AS TO ANY SUCH CLAIM, SUCH APPLICABLE EXPIRATION WILL NOT EFFECT
THE RIGHTS TO INDEMNIFICATION OF THE PARTY MAKING SUCH CLAIM.


 

7.2                               Transaction-Related Indemnification.

 


(A)                                  THE STOCKHOLDERS AGREE TO SEVERALLY, IN
ACCORDANCE WITH THEIR PRO RATA PARTICIPATION AS SET FORTH ON SCHEDULE A-2
HERETO, ON THEIR OWN BEHALF AND ON BEHALF OF THEIR SUCCESSORS, EXECUTORS,
ADMINISTRATORS, ESTATE, HEIRS AND ASSIGNS (COLLECTIVELY, FOR THE PURPOSES OF
THIS SECTION 7.2, THE “SELLER INDEMNIFYING PARTIES”, AND EACH INDIVIDUALLY, A
“SELLER INDEMNIFYING PARTY”) DEFEND, INDEMNIFY AND HOLD HARBOR AND ITS OFFICERS,
DIRECTORS, STOCKHOLDERS AND AGENTS (COLLECTIVELY, THE “HARBOR INDEMNIFIED
PARTIES” AND, INDIVIDUALLY, AN “HARBOR INDEMNIFIED PARTY”) HARMLESS FROM AND
AGAINST ANY AND ALL DAMAGES, LIABILITIES, LOSSES, CLAIMS, DIMINUTION IN VALUE,
OBLIGATIONS, LIENS, ASSESSMENTS, JUDGMENTS, FINES, PENALTIES, REASONABLE COSTS
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES OF A SINGLE LAW
FIRM REPRESENTING THE HARBOR INDEMNIFIED PARTIES), AS THE SAME ARE INCURRED, OF
ANY KIND OR NATURE WHATSOEVER (WHETHER OR NOT ARISING OUT OF THIRD-PARTY CLAIMS
AND INCLUDING ALL AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT OF THE
FOREGOING AND CONSEQUENTIAL DAMAGES; PROVIDED THAT CONSEQUENTIAL DAMAGES SHALL
NOT INCLUDE ANY PUNITIVE, SPECULATIVE OR REMOTE DAMAGES)) (“LOSSES”) WHICH MAY
BE SUSTAINED OR SUFFERED BY ANY SUCH HARBOR INDEMNIFIED PARTY BASED UPON,
ARISING OUT OF, OR BY REASON OF ANY BREACH OF (I) ANY REPRESENTATION OR WARRANTY
MADE BY THE COMPANY OR THE STOCKHOLDERS IN THIS AGREEMENT OR IN ANY CERTIFICATE
DELIVERED BY THE COMPANY OR THE STOCKHOLDERS PURSUANT TO THE TERMS OF THIS
AGREEMENT AND (II) ANY COVENANT OR AGREEMENT MADE BY THE COMPANY OR THE
STOCKHOLDERS CONTAINED IN THIS AGREEMENT, BUT ONLY TO THE EXTENT IN EACH CASE
THAT AMOUNTS ARE AVAILABLE IN THE ESCROW FUND (AS DEFINED IN SECTION 7.6(B)) TO
PAY FOR SUCH LOSSES. NOTWITHSTANDING THE SEVERAL NATURE OF THE OBLIGATIONS OF
THE STOCKHOLDERS SET FORTH IN THE PRECEDING SENTENCE, A HARBOR INDEMNIFIED PARTY
MAY MAKE A CLAIM AGAINST THE ESCROW FUND UP TO THE FULL AMOUNT THEN AVAILABLE IN
THE ESCROW FUND FOR ANY LOSSES REFERRED TO IN THE FOREGOING SENTENCE
IRRESPECTIVE OF WHETHER SUCH LOSSES ARE BASED UPON, ARISE OUT OF OR BY REASON OF
ANY BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF THE COMPANY
OR ANY STOCKHOLDER AND A HARBOR INDEMNIFIED PARTY SHALL NOT BE LIMITED IN ANY
SUCH CLAIM AGAINST THE ESCROW FUND TO ANY SUCH STOCKHOLDER’S PRO RATA
PARTICIPATION IN THE ESCROW FUND. FOR PURPOSES OF THE INDEMNITY PROVIDED BY THE
STOCKHOLDERS IN THIS SECTION 7, THE DISCLOSURES SET FORTH IN SECTION 2.18 OF THE
DISCLOSURE SCHEDULE SHALL BE DISREGARDED.


 


(B)                                 HARBOR, ON ITS OWN BEHALF AND ON BEHALF OF
ITS SUCCESSORS AND ASSIGNS (COLLECTIVELY, FOR THE PURPOSES OF THIS SECTION 7.2,
THE “HARBOR INDEMNIFYING PARTIES”, AND EACH INDIVIDUALLY, A “HARBOR INDEMNIFYING
PARTY,” AND TOGETHER WITH THE SELLER INDEMNIFYING PARTIES, THE “INDEMNIFYING
PARTIES”) AGREE TO DEFEND, INDEMNIFY AND HOLD THE STOCKHOLDERS AND THEIR

 

48

--------------------------------------------------------------------------------


 


RESPECTIVE OFFICERS AND DIRECTORS (COLLECTIVELY, THE “SELLER INDEMNIFIED
PARTIES” AND, INDIVIDUALLY, A “SELLER INDEMNIFIED PARTY,” AND TOGETHER WITH
HARBOR INDEMNIFIED PARTIES, THE “INDEMNIFIED PARTIES”) HARMLESS FROM AND AGAINST
ANY AND ALL LOSSES WHICH MAY BE SUSTAINED OR SUFFERED BY ANY SUCH SELLER
INDEMNIFIED PARTY BASED UPON, ARISING OUT OF, OR BY REASON OF ANY BREACH OF (I)
ANY REPRESENTATION OR WARRANTY MADE BY HARBOR IN SECTION 3 OF THIS AGREEMENT OR
IN ANY CERTIFICATE DELIVERED BY HARBOR PURSUANT TO THE TERMS OF THIS AGREEMENT
AND (II) ANY COVENANT OR AGREEMENT MADE BY HARBOR (AND THE COMPANY FOLLOWING THE
CLOSING) IN THIS AGREEMENT.


 

7.3                               Limitations on Transaction-Related
Indemnification. Notwithstanding anything in Section 7.2 to the contrary:

 


(A)                                  THE SELLER INDEMNIFYING PARTIES SHALL NOT
BE OBLIGATED TO PROVIDE INDEMNIFICATION FOR LOSSES IN RESPECT OF CLAIMS MADE BY
ANY INDEMNIFIED PARTY FOR INDEMNIFICATION UNDER SECTION 7.2 ABOVE UNTIL THE
AGGREGATE AMOUNT OF ALL LOSSES IN RESPECT OF CLAIMS MADE BY THE INDEMNIFIED
PARTIES FOR INDEMNIFICATION SHALL EXCEED $500,000 (THE “DEDUCTIBLE”) IN THE
AGGREGATE, AND THEN ONLY TO THE EXTENT THAT SUCH AGGREGATE AMOUNT EXCEEDS THE
DEDUCTIBLE.


 


(B)                                 EXCEPT AS DESCRIBED IN SECTION 7.3(C), THE
MAXIMUM AMOUNT PAYABLE BY THE SELLER INDEMNIFYING PARTIES TO ALL HARBOR
INDEMNIFIED PARTIES FOR LOSSES IN RESPECT OF CLAIMS MADE BY THE HARBOR
INDEMNIFIED PARTIES FOR INDEMNIFICATION UNDER SECTION 7.2 SHALL NOT EXCEED THE
ESCROW AMOUNT (THE “ESCROW CAP”). THE MAXIMUM AMOUNT PAYABLE BY THE HARBOR
INDEMNIFYING PARTIES TO ALL SELLER INDEMNIFIED PARTIES FOR LOSSES IN RESPECT OF
CLAIMS MADE BY SELLER INDEMNIFIED PARTIES FOR INDEMNIFICATION UNDER SECTION 7.2
SHALL NOT EXCEED $1,000,000 IN THE AGGREGATE.


 


(C)                                  THE HARBOR INDEMNIFIED PARTIES SHALL NOT BE
SUBJECT TO THE DEDUCTIBLE OR ESCROW CAP, AND SHALL BE ENTITLED TO
DOLLAR-FOR-DOLLAR RECOVERY FROM THE SELLER INDEMNIFYING PARTIES IN RESPECT OF
CLAIMS FOR INDEMNIFICATION FROM THE STOCKHOLDERS FOR LOSSES IN CONNECTION WITH
(I) FRAUD, INTENTIONAL MISREPRESENTATION OR A DELIBERATE OR WILLFUL BREACH BY
THE STOCKHOLDERS OR THE COMPANY OF ANY OF THEIR REPRESENTATIONS AND WARRANTIES
UNDER THIS AGREEMENT OR (II) THE BREACH BY THE COMPANY OR THE STOCKHOLDERS OF
ANY OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 2.1 (ORGANIZATION
AND CORPORATE POWER), SECTION 2.2 (AUTHORIZATION AND NON-CONTRAVENTION), AND
SECTION 2.3 (CAPITALIZATION) (COLLECTIVELY, THE “CARVE-OUT CLAIMS”); PROVIDED,
HOWEVER, THAT WITH RESPECT TO A BREACH BY ANY STOCKHOLDER OF THE REPRESENTATIONS
AND WARRANTIES IN SECTION 2.2(B) AND SECTION 2.3(B), THE HARBOR INDEMNIFIED
PARTIES SHALL BE ENTITLED TO SEEK INDEMNIFICATION (A) FROM THE ESCROW FUND AS
CONTEMPLATED BY SECTION 7.2(A) (INCLUDING THE SECOND SENTENCE THEREOF), AND (B)
IN THE EVENT THAT THE ESCROW FUND IS INSUFFICIENT TO SATISFY ANY SUCH CLAIM FOR
LOSSES OR THAT SUCH HARBOR INDEMNIFIED PARTY ELECTS NOT TO PURSUE A CLAIM
AGAINST THE ESCROW FUND, FROM SUCH STOCKHOLDER, BUT SHALL NOT BE PERMITTED TO
PURSUE ANY SUCH CLAIM AGAINST ANY OTHER STOCKHOLDER. THE HARBOR INDEMNIFIED
PARTIES SHALL NOT BE SUBJECT TO THE DEDUCTIBLE, BUT SHALL BE SUBJECT TO THE
ESCROW CAP, IN RESPECT OF CLAIMS FOR INDEMNIFICATION FROM THE STOCKHOLDERS FOR
LOSSES IN CONNECTION WITH THE BREACH BY THE COMPANY OR THE STOCKHOLDERS OF ANY
OF THE REPRESENTATIONS OR WARRANTIES CONTAINED IN SECTION 2.18 (ENVIRONMENTAL
MATTERS).


 


(D)                                 IN NO EVENT SHALL ANY STOCKHOLDER BE
OBLIGATED TO INDEMNIFY A HARBOR INDEMNIFIED PARTY FOR ANY LOSSES PURSUANT TO
THIS SECTION 7 IN EXCESS OF THE AGGREGATE

 

49

--------------------------------------------------------------------------------


 


CONSIDERATION RECEIVED BY SUCH STOCKHOLDER IN RESPECT OF SUCH STOCKHOLDER’S
COMPANY SHARES AND, IF APPLICABLE, COMPANY WARRANTS UNDER THE TERMS OF THIS
AGREEMENT. EXCEPT FOR CLAIMS MADE AGAINST THE ESCROW FUND (WHICH MAY BE MADE BY
A HARBOR INDEMNIFIED PARTY WITHOUT REGARD TO A STOCKHOLDER’S PRO RATA PORTION OF
SUCH LOSS), IN NO EVENT SHALL ANY STOCKHOLDER BE OBLIGATED TO INDEMNIFY A HARBOR
INDEMNIFIED PARTY FOR ANY LOSSES PURSUANT TO THIS SECTION 7, (I) IN EXCESS OF
SUCH STOCKHOLDER’S PRO RATA PORTION OF SUCH LOSS, WHICH PRO RATA PORTION SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH STOCKHOLDER’S PRO RATA PARTICIPATION SET
FORTH ON SCHEDULE A-2, OR (II) ATTRIBUTABLE TO A BREACH OF SECTION 2.2(B),
2.3(B) OR 2.23 OF THIS AGREEMENT BY ANY OTHER STOCKHOLDER.


 


(E)                                  PAYMENTS BY THE STOCKHOLDERS OR HARBOR
PURSUANT TO THIS SECTION 7 SHALL BE LIMITED TO THE AMOUNT OF ANY LIABILITY OR
DAMAGE THAT REMAINS AFTER DEDUCTING THEREFROM ANY INSURANCE PROCEEDS AND ANY
INDEMNITY, CONTRIBUTION OR OTHER SIMILAR PAYMENT ACTUALLY RECEIVED BY THE
RESPECTIVE INDEMNIFIED PARTIES FROM ANY THIRD PARTY WITH RESPECT THERETO;
PROVIDED, HOWEVER, THAT NO INDEMNIFIED PARTY SHALL BE OBLIGATED TO PURSUE A
CLAIM UNDER ANY INSURANCE POLICY OR RIGHT OF CONTRIBUTION OR INDEMNITY; PROVIDED
FURTHER, HOWEVER, THAT IN THE EVENT THAT ANY SUCH CLAIM IS PURSUED, PRIOR TO
RECEIVING ANY INDEMNIFICATION PAYMENT HEREUNDER, THE RECIPIENT SHALL ASSIGN THE
RIGHTS TO ANY PROCEEDS FROM SUCH INSURANCE CLAIM, TO THE INDEMNIFYING PARTY AS
AND TO THE EXTENT OF ANY PAYMENT MADE HEREUNDER BY THE INDEMNIFYING PARTY.


 


(F)                                    NO HARBOR INDEMNIFIED PARTY SHALL BE
ENTITLED TO INDEMNIFICATION HEREUNDER FOR ANY LOSS ARISING FROM A BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT SET FORTH HEREIN (AND THE AMOUNT OF ANY
LOSS INCURRED IN RESPECT OF SUCH BREACH SHALL NOT BE INCLUDED IN THE CALCULATION
OF ANY LIMITATIONS ON INDEMNIFICATION SET FORTH HEREIN) TO THE EXTENT THAT SUCH
LIABILITY IS DISCLOSED AS A LIABILITY ON THE ESTIMATED CLOSING DATE BASE BALANCE
AND INCLUDED IN THE CALCULATION OF THE CLOSING WORKING CAPITAL.


 


(G)                                 FOR PURPOSES OF DETERMINING WHETHER THERE
HAS BEEN ANY BREACH OF ANY REPRESENTATION OR WARRANTY, OR THE AMOUNT OF ANY LOSS
RELATED TO A BREACH OF ANY REPRESENTATION OR WARRANTY, THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT SHALL BE CONSIDERED WITHOUT REGARD TO ANY
“MATERIAL,” “MATERIAL ADVERSE EFFECT” OR SIMILAR QUALIFICATIONS.


 


(H)                                 THE RIGHT TO INDEMNIFICATION FOR LOSSES OR
OTHER REMEDY BASED ON A BREACH OF REPRESENTATIONS, WARRANTIES, COVENANTS, AND
OBLIGATIONS WILL NOT BE AFFECTED BY ANY INVESTIGATION CONDUCTED WITH RESPECT TO,
OR ANY KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING ACQUIRED) AT ANY TIME WHETHER
BEFORE OR AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CLOSING WITH
RESPECT TO THE ACCURACY OR INACCURACY OF OR COMPLIANCE WITH ANY SUCH
REPRESENTATION, WARRANTY, COVENANT, OR OBLIGATION.


 

7.4                               Notice; Payment of Losses; Defense of Claims.

 


(A)                                  AN INDEMNIFIED PARTY SHALL GIVE WRITTEN
NOTICE OF A CLAIM FOR INDEMNIFICATION UNDER SECTION 7.2 TO AN INDEMNIFYING PARTY
PROMPTLY AFTER RECEIPT OF ANY WRITTEN CLAIM BY ANY THIRD PARTY AND IN ANY EVENT
NOT LATER THAN TEN (10) BUSINESS DAYS AFTER RECEIPT OF ANY SUCH WRITTEN CLAIM,
SPECIFYING IN REASONABLE DETAIL THE AMOUNT, NATURE AND SOURCE OF THE CLAIM, AND
INCLUDING THEREWITH COPIES OF ANY NOTICES OR OTHER DOCUMENTS RECEIVED FROM THIRD
PARTIES WITH RESPECT TO SUCH CLAIM; PROVIDED, HOWEVER, THAT FAILURE TO GIVE SUCH
NOTICE SHALL NOT LIMIT THE

 

50

--------------------------------------------------------------------------------


 


RIGHT OF AN INDEMNIFIED PARTY TO RECOVER INDEMNITY OR REIMBURSEMENT EXCEPT TO
THE EXTENT THAT THE INDEMNIFYING PARTY SUFFERS ANY MATERIAL PREJUDICE OR
MATERIAL HARM WITH RESPECT TO SUCH CLAIM AS A RESULT OF SUCH FAILURE. THE
INDEMNIFIED PARTY SHALL ALSO PROVIDE THE INDEMNIFYING PARTY WITH SUCH FURTHER
INFORMATION CONCERNING ANY SUCH CLAIMS AS THE INDEMNIFYING PARTY MAY REASONABLY
REQUEST BY WRITTEN NOTICE. IN THE EVENT THAT A CLAIM FOR INDEMNIFICATION FROM A
SELLER INDEMNIFYING PARTY UNDER SECTION 7.2 IS BROUGHT AGAINST MORE THAN ONE
SELLER INDEMNIFYING PARTY, THE ACTIONS TO BE TAKEN BY, AND THE NOTICES TO BE
SENT TO, THE INDEMNIFYING PARTY UNDER THIS SECTION 7.4 MAY BE TAKEN BY, AND
SHALL BE SENT TO, THE STOCKHOLDERS’ REPRESENTATIVE ON BEHALF OF THE SELLER
INDEMNIFYING PARTIES OR THE SELLER INDEMNIFIED PARTIES.


 


(B)                                 WITHIN TEN (10) BUSINESS DAYS AFTER
RECEIVING NOTICE OF A CLAIM FOR INDEMNIFICATION OR REIMBURSEMENT, THE
INDEMNIFYING PARTY SHALL, BY WRITTEN NOTICE TO THE INDEMNIFIED PARTY, EITHER (I)
CONCEDE OR DENY LIABILITY FOR THE CLAIM IN WHOLE OR IN PART, OR (II) IN THE CASE
OF A CLAIM ASSERTED BY A THIRD PARTY, ADVISE THAT THE MATTERS SET FORTH IN THE
NOTICE ARE, OR WILL BE, SUBJECT TO CONTEST OR LEGAL PROCEEDINGS NOT YET FINALLY
RESOLVED. IF THE INDEMNIFYING PARTY DOES NOT RESPOND IN WRITING WITHIN SUCH TEN
(10) BUSINESS-DAY PERIOD, THE INDEMNIFYING PARTY SHALL BE DEEMED TO HAVE
CONCEDED LIABILITY FOR THE CLAIM AND SHALL HAVE NO RIGHT TO FURTHER CONTEST THE
VALIDITY OF SUCH CLAIM. IF THE INDEMNIFYING PARTY CONCEDES LIABILITY IN WHOLE OR
IN PART, IT SHALL, WITHIN TWENTY (20) BUSINESS DAYS OF SUCH CONCESSION, PAY THE
AMOUNT OF THE CLAIM TO THE INDEMNIFIED PARTY TO THE EXTENT OF THE LIABILITY
CONCEDED. ANY SUCH PAYMENT SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO
THE AMOUNT OF SUCH CLAIM SO PAYABLE. IF THE INDEMNIFYING PARTY DENIES LIABILITY
IN WHOLE OR IN PART, THE INDEMNIFIED PARTY SHALL BE FREE TO PURSUE SUCH REMEDIES
AS MAY BE AVAILABLE TO IT UNDER THIS AGREEMENT OR APPLICABLE LAW.


 


(C)                                  IN THE CASE OF ANY THIRD PARTY CLAIM, IF
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIVING THE NOTICE DESCRIBED IN THE
PRECEDING PARAGRAPH (A), THE INDEMNIFYING PARTY (I) GIVES WRITTEN NOTICE TO THE
INDEMNIFIED PARTY STATING THAT THE INDEMNIFYING PARTY WOULD BE LIABLE UNDER THE
PROVISIONS HEREOF FOR INDEMNITY IN THE AMOUNT OF SUCH CLAIM IF SUCH CLAIM WERE
VALID AND THAT THE INDEMNIFYING PARTY DISPUTES AND INTENDS TO DEFEND AGAINST
SUCH CLAIM, LIABILITY OR EXPENSE AT THE INDEMNIFYING PARTY’S OWN COST AND
EXPENSE AND (II) PROVIDES ASSURANCE REASONABLY ACCEPTABLE TO SUCH INDEMNIFIED
PARTY THAT SUCH INDEMNIFICATION WILL BE PAID FULLY AND PROMPTLY IF REQUIRED AND
SUCH INDEMNIFIED PARTY WILL NOT INCUR COST OR EXPENSE DURING THE PROCEEDING,
THEN COUNSEL FOR THE DEFENSE SHALL BE SELECTED BY THE INDEMNIFYING PARTY
(SUBJECT TO THE CONSENT OF SUCH INDEMNIFIED PARTY WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND SUCH INDEMNIFYING PARTY SHALL NOT BE REQUIRED TO MAKE
ANY PAYMENT TO THE INDEMNIFIED PARTY WITH RESPECT TO SUCH CLAIM, LIABILITY OR
EXPENSE AS LONG AS THE INDEMNIFYING PARTY IS CONDUCTING A GOOD FAITH AND
DILIGENT DEFENSE AT ITS OWN EXPENSE; PROVIDED, HOWEVER, THAT THE ASSUMPTION OF
DEFENSE OF ANY SUCH MATTERS BY THE INDEMNIFYING PARTY SHALL RELATE SOLELY TO THE
CLAIM, LIABILITY OR EXPENSE THAT IS SUBJECT OR POTENTIALLY SUBJECT TO
INDEMNIFICATION. IF THE INDEMNIFYING PARTY ASSUMES SUCH DEFENSE IN ACCORDANCE
WITH THE PRECEDING SENTENCE, IT SHALL HAVE THE RIGHT, WITH THE CONSENT OF SUCH
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, TO SETTLE
ALL INDEMNIFIABLE MATTERS RELATED TO CLAIMS BY THIRD PARTIES WHICH ARE
SUSCEPTIBLE TO BEING SETTLED PROVIDED THE INDEMNIFYING PARTY’S OBLIGATION TO
INDEMNIFY SUCH INDEMNIFIED PARTY THEREFOR WILL BE FULLY SATISFIED ONLY BY
PAYMENT OF MONEY BY THE INDEMNIFYING PARTY PURSUANT TO A SETTLEMENT WHICH
INCLUDES A COMPLETE GENERAL RELEASE OF SUCH INDEMNIFIED PARTY. THE INDEMNIFYING
PARTY SHALL KEEP SUCH INDEMNIFIED PARTY APPRISED OF THE STATUS OF THE CLAIM,
LIABILITY OR EXPENSE AND ANY RESULTING SUIT, PROCEEDING OR ENFORCEMENT ACTION.
NOTWITHSTANDING ANYTHING HEREIN STATED, SUCH

 

51

--------------------------------------------------------------------------------


 


INDEMNIFIED PARTY SHALL AT ALL TIMES HAVE THE RIGHT TO FULLY PARTICIPATE IN SUCH
DEFENSE AT ITS OWN EXPENSE DIRECTLY OR THROUGH COUNSEL; PROVIDED, HOWEVER, IF
THE NAMED PARTIES TO THE ACTION OR PROCEEDING INCLUDE BOTH THE INDEMNIFYING
PARTY AND THE INDEMNIFIED PARTY AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE UNDER APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT, THE REASONABLE EXPENSE OF SEPARATE COUNSEL FOR SUCH INDEMNIFIED PARTY
SHALL BE PAID BY THE INDEMNIFYING PARTY PROVIDED THAT SUCH INDEMNIFYING PARTY
SHALL BE OBLIGATED TO PAY FOR ONLY ONE COUNSEL FOR THE INDEMNIFIED PARTY IN ANY
JURISDICTION. IF NO SUCH NOTICE OF INTENT TO DISPUTE AND DEFEND IS GIVEN BY THE
INDEMNIFYING PARTY, OR IF SUCH DILIGENT GOOD FAITH DEFENSE IS NOT BEING OR
CEASES TO BE CONDUCTED, SUCH INDEMNIFIED PARTY MAY UNDERTAKE THE DEFENSE OF
(WITH COUNSEL SELECTED BY SUCH INDEMNIFIED PARTY), AND SHALL HAVE THE RIGHT TO
COMPROMISE OR SETTLE, SUCH CLAIM, LIABILITY OR EXPENSE (EXERCISING REASONABLE
BUSINESS JUDGMENT) WITH THE CONSENT OF THE INDEMNIFYING PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. IF SUCH CLAIM, LIABILITY OR
EXPENSE IS ONE THAT BY ITS NATURE CANNOT BE DEFENDED SOLELY BY THE INDEMNIFYING
PARTY, THEN SUCH INDEMNIFIED PARTY SHALL MAKE AVAILABLE ALL INFORMATION AND
ASSISTANCE THAT THE INDEMNIFYING PARTY MAY REASONABLY REQUEST AND SHALL
COOPERATE WITH THE INDEMNIFYING PARTY IN SUCH DEFENSE.


 

7.5                               Treatment of Indemnity Payments. All payments
made by the Stockholders or Harbor, as the case may be, to or for the benefit of
the other parties pursuant to this Section 7 shall be treated as adjustments to
the Aggregate Value for tax purposes, and such agreed treatment shall govern for
purposes of this Agreement.

 

7.6                               Exclusive Remedy; Setoff; Order of
Application.

 


(A)                                  THE SOLE AND EXCLUSIVE REMEDY OF THE
INDEMNIFIED PARTIES WITH RESPECT TO ANY AND ALL CLAIMS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT WILL BE
PURSUANT TO THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS SECTION 7. NOTHING
IN THIS SECTION 7.6(A) WILL PROHIBIT CLAIMS FOR EQUITABLE RELIEF MADE BY A
HARBOR INDEMNIFIED PARTY.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN (BUT SUBJECT TO SECTION 7.6(A) AND EXCEPT AS PROVIDED BELOW IN THIS
SECTION 7.6(B)), THE SOLE RECOURSE OF EACH HARBOR INDEMNIFIED PARTY ENTITLED TO
RECOVER ANY INDEMNIFICATION PAYMENT FOR LOSSES HEREUNDER, SUBJECT TO SECTION
7.3, WILL BE BY COLLECTING SUCH AMOUNTS FROM THE ESCROW AMOUNT DEPOSITED AND
HELD IN ESCROW IN ACCORDANCE WITH SECTION 1.10 (THE “ESCROW FUND”) IN ACCORDANCE
WITH THE TERMS OF THE ESCROW AGREEMENT. IF, AT ANY TIME PRIOR TO THE SECOND
ESCROW RELEASE DATE, THE ESCROW FUND DOES NOT HAVE SUFFICIENT FUNDS TO SATISFY
ALL OR A PORTION OF ANY INDEMNIFICATION PAYMENT FOR LOSSES HEREUNDER SOLELY AS A
RESULT OF A REDUCTION OF THE ESCROW FUND PURSUANT TO SECTION 1.6(B) (THE “ESCROW
REDUCTION AMOUNT”), THEN EACH STOCKHOLDER SHALL PROMPTLY CONTRIBUTE TO THE
ESCROW FUND AN AMOUNT EQUAL TO HIS, HER OR ITS PRO RATA SHARE (AS SET FORTH
OPPOSITE SUCH STOCKHOLDER’S NAME ON SCHEDULE A-2 HERETO) OF THE ESCROW REDUCTION
AMOUNT.

 

52

--------------------------------------------------------------------------------


 


7.7                               LIMITATION ON CONTRIBUTION AND CERTAIN OTHER
RIGHTS; CONTRIBUTION AMONG STOCKHOLDERS FOR CERTAIN BREACHES


 


(A)                                  THE STOCKHOLDERS HEREBY AGREE THAT IF,
FOLLOWING THE CLOSING, ANY CLAIM IS MADE BY ANY STOCKHOLDER, OR OTHERWISE
BECOMES DUE FROM ANY STOCKHOLDER, PURSUANT TO SECTION 7.2 IN RESPECT OF ANY
LOSSES (A “LOSS PAYMENT”), SUCH STOCKHOLDERS SHALL HAVE NO RIGHTS AGAINST THE
COMPANY, OR ANY DIRECTOR, OFFICER OR EMPLOYEE THEREOF (IN THEIR CAPACITY AS
SUCH), WHETHER BY REASON OF CONTRIBUTION, INDEMNIFICATION, SUBROGATION OR
OTHERWISE, IN RESPECT OF ANY SUCH LOSS PAYMENT, AND SHALL NOT TAKE ANY ACTION
AGAINST THE COMPANY OR ANY SUCH PERSON WITH RESPECT THERETO.


 


(B)                                 THE STOCKHOLDERS ACKNOWLEDGE AND AGREE AMONG
THEMSELVES THAT A HARBOR INDEMNIFIED PARTY MAY HAVE THE RIGHT TO MAKE CLAIMS FOR
LOSSES PURSUANT TO SECTION 7.2(A) AGAINST THE ESCROW FUND, INCLUDING CLAIMS THAT
MAY ARISE AS A RESULT OF A BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT MADE BY AN INDIVIDUAL STOCKHOLDER. THE STOCKHOLDERS AGREE AMONG
THEMSELVES THAT IN THE EVENT A HARBOR INDEMNIFIED PARTY RECEIVES AMOUNTS FROM
THE ESCROW FUND AS INDEMNIFICATION FOR LOSSES ARISING FROM AN INDIVIDUAL
STOCKHOLDER’S BREACH (THE “INDEMNIFIED AMOUNT”), THAT SUCH INDEMNIFIED AMOUNT
SHALL BE DEDUCTED FROM ANY AMOUNTS TO BE RELEASED TO SUCH BREACHING STOCKHOLDER
PURSUANT TO SECTION 1.10 OF THIS AGREEMENT AND THE ESCROW AGREEMENT. IN THE
EVENT THE INDEMNIFIED AMOUNT EXCEEDS THE AMOUNT TO BE SO RELEASED TO SUCH
BREACHING STOCKHOLDER AND, AS A RESULT, THE AMOUNTS TO BE RELEASED TO THE
NONBREACHING STOCKHOLDERS ARE LESS THAN THE AMOUNTS THAT WOULD OTHERWISE HAVE
BEEN RELEASED BASED UPON THE PRO RATA PARTICIPATION OF SUCH NONBREACHING
STOCKHOLDERS IN THE ESCROW FUND, THAT THE BREACHING STOCKHOLDER SHALL PROMPTLY
PAY TO THE STOCKHOLDERS’ REPRESENTATIVE THE FULL AMOUNT BY WHICH THE INDEMNIFIED
AMOUNT REDUCED THE AMOUNTS THAT WOULD HAVE BEEN RELEASED TO THE NONBREACHING
STOCKHOLDERS AND THE STOCKHOLDERS’ REPRESENTATIVE SHALL DISTRIBUTE SUCH AMOUNTS
TO THE NONBREACHING STOCKHOLDERS. FOR EXAMPLE, IN THE EVENT A BREACHING
STOCKHOLDER’S PRO RATA PARTICIPATION IN AN AMOUNT TO BE RELEASED FROM THE ESCROW
FUND WAS $50,000, AN INDEMNIFIED AMOUNT ATTRIBUTABLE TO SUCH BREACHING
STOCKHOLDER’S BREACH WAS $100,000 AND, AS A RESULT, THE $50,000 THAT THE
INDEMNIFIED AMOUNT EXCEEDED THE BREACHING STOCKHOLDER’S PRO RATA PARTICIPATION
RESULTED IN A REDUCTION OF THE AMOUNTS TO BE RELEASED TO THE NONBREACHING
STOCKHOLDERS OF $50,000, THE BREACHING STOCKHOLDER WOULD BE OBLIGATED TO PAY
SUCH $50,000 TO THE STOCKHOLDERS’ REPRESENTATIVE FOR PAYMENT TO THE NONBREACHING
STOCKHOLDERS.


 

Section 8.                                          Termination.

 

8.1                               Termination. This Agreement may be terminated:

 


(A)                                  AT ANY TIME, BY THE MUTUAL WRITTEN CONSENT
OF THE COMPANY, THE STOCKHOLDERS’ REPRESENTATIVE AND HARBOR;


 


(B)                                 BY THE COMPANY AND THE STOCKHOLDERS’
REPRESENTATIVE, IF THE COMPANY AND THE STOCKHOLDERS ARE NOT THEN IN MATERIAL
BREACH OF ANY TERM OF THIS AGREEMENT, UPON WRITTEN NOTICE TO HARBOR, UPON A
MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF HARBOR CONTAINED
IN THIS AGREEMENT, PROVIDED THAT SUCH BREACH IS NOT CAPABLE OF BEING CURED OR
HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER THE GIVING OF NOTICE THEREOF BY
THE COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE TO HARBOR;

 

53

--------------------------------------------------------------------------------


 


(C)                                  BY HARBOR, IF HARBOR IS NOT THEN IN
MATERIAL BREACH OF ANY TERM OF THIS AGREEMENT, UPON WRITTEN NOTICE TO THE
COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE, UPON A MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT OF THE COMPANY OR THE STOCKHOLDERS
CONTAINED IN THIS AGREEMENT, PROVIDED THAT SUCH BREACH IS NOT CAPABLE OF BEING
CURED OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER THE GIVING OF NOTICE
THEREOF BY HARBOR TO THE COMPANY AND THE STOCKHOLDERS’ REPRESENTATIVE;


 


(D)                                 BY THE COMPANY, THE STOCKHOLDERS’
REPRESENTATIVE OR HARBOR AT ANY TIME AFTER JUNE 30, 2007 IF THE CLOSING HAS NOT
OCCURRED AS OF SUCH DATE AND THE PARTY SEEKING TERMINATION IS NOT THEN IN BREACH
OF ANY OF THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
THE PROXY STATEMENT HAS BEEN MAILED TO THE RECORD OWNERS OF HARBOR COMMON STOCK
PRIOR TO JUNE 30, 2007, THEN SUCH PARTIES SHALL NOT HAVE THE RIGHT TO TERMINATE
UNTIL AFTER FIFTEEN (15) BUSINESS DAYS FOLLOWING THE DATE OF THE HARBOR
STOCKHOLDER MEETING SET FORTH IN THE PROXY STATEMENT;


 


(E)                                  BY THE COMPANY AND THE STOCKHOLDERS’
REPRESENTATIVE IF (I) THE HARBOR BOARD FAILS TO INCLUDE A RECOMMENDATION THAT
HARBOR STOCKHOLDERS APPROVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
THE PROXY STATEMENT, (II) THE HARBOR BOARD WITHDRAWS OR MODIFIES, IN ANY MANNER
ADVERSE TO THE COMPANY AND THE STOCKHOLDERS, THE HARBOR BOARD’S RECOMMENDATION
THAT HARBOR STOCKHOLDERS APPROVE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR (III) HARBOR FAILS TO OBTAIN HARBOR STOCKHOLDER APPROVAL AT THE
HARBOR STOCKHOLDER MEETING; AND


 


(F)                                    BY HARBOR IF THERE IS A MATERIAL ADVERSE
EFFECT ON THE COMPANY AT ANY TIME BETWEEN THE DATE OF THIS AGREEMENT AND THE
CLOSING.


 

8.2                               Effect of Termination. In the event of
termination of this Agreement as provided in Section 8.1, this Agreement shall
forthwith become void and there shall be no further liability or obligations
hereunder on the part of any party hereto or their respective Affiliates except
for the obligations of the parties pursuant to this Section 8.2 and Sections
4.2(b) (Access to Information), 4.3 (Confidentiality), 4.7(b) (No Solicitation),
8.3 (Termination Fee) and 9.11 (Expenses); provided, however, that nothing
herein shall relieve either party from liability for any willful breach of this
Agreement existing at the time of such termination.

 

8.3                               Termination Fee. If, subsequent to the
termination of this Agreement as provided in Section 8.1(e), Harbor completes a
business combination that results in the release of the proceeds held in the
Trust Fund, Harbor shall pay to the Company, concurrently with the consummation
of such business combination, a termination fee in the amount $3,000,000.

 

8.4                               Waiver. At any time prior to the Closing, the
Company and the Stockholders’ Representative, as one party, and Harbor, as the
other party, may (a) extend the time for the performance of any of the
obligations or other acts of the other party hereto, (b) waive any inaccuracies
in the representations and warranties of the other party contained herein or in
any document delivered by the other party pursuant hereto or (c) waive
compliance with any of the agreements of the other party or conditions to its
own obligations contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party

 

54

--------------------------------------------------------------------------------


 

to be bound thereby. Waiver of any term or condition of this Agreement by a
party shall not be construed as a waiver of any subsequent breach or waiver of
the same term or condition by such party, or a waiver of any other term or
condition of this Agreement by such party.

 

Section 9.                                          General.

 

9.1                               Waivers and Consents; Amendments.

 


(A)                                  FOR THE PURPOSES OF THIS AGREEMENT AND ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED PURSUANT HERETO, NO COURSE OF
DEALING BETWEEN OR AMONG ANY OF THE PARTIES HERETO AND NO DELAY ON THE PART OF
ANY PARTY HERETO IN EXERCISING ANY RIGHTS HEREUNDER OR THEREUNDER SHALL OPERATE
AS A WAIVER OF THE RIGHTS HEREOF AND THEREOF. NO COVENANT OR PROVISION HEREOF
MAY BE WAIVED OTHERWISE THAN BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY OR
PARTIES SO WAIVING SUCH COVENANT OR OTHER PROVISION AS CONTEMPLATED HEREIN.


 


(B)                                 THIS AGREEMENT MAY NOT BE AMENDED, WAIVED OR
MODIFIED EXCEPT BY A WRITING DULY AND VALIDLY EXECUTED BY THE COMPANY, THE
STOCKHOLDERS’ REPRESENTATIVE AND HARBOR. NOTWITHSTANDING THE FOREGOING, SCHEDULE
A-2 OF THIS AGREEMENT MAY BE AMENDED BY THE COMPANY FROM TIME TO TIME PRIOR TO
THE CLOSING TO REFLECT THE MANAGEMENT EQUITY TRANSFERS WITH THE PRIOR WRITTEN
CONSENT OF HARBOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 

9.2                               Governing Law. This Agreement shall be deemed
to be a contract made under, and shall be construed in accordance with, the laws
of the State of Delaware, without giving effect to conflict of laws principles
thereof.

 

9.3                               Section Headings; Construction. The
descriptive headings in this Agreement have been inserted for convenience only
and shall not be deemed to limit or otherwise affect the construction of any
provision thereof or hereof. The use in this Agreement of the masculine pronoun
in reference to a party hereto shall be deemed to include the feminine or
neuter, and vice versa, as the context may require. The parties have
participated jointly in the negotiation and drafting of this Agreement and the
other agreements, documents and instruments executed and delivered in connection
herewith with counsel sophisticated in investment transactions. In the event an
ambiguity or question of intent or interpretation arises, this Agreement and the
agreements, documents and instruments executed and delivered in connection
herewith shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement and the agreements,
documents and instruments executed and delivered in connection herewith.

 

9.4                               Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute but one and the same document.

 

55

--------------------------------------------------------------------------------


 

9.5                               Notices and Demands. Any notice or demand
which is required or provided to be given under this Agreement shall be deemed
to have been sufficiently given and received for all purposes when delivered in
writing by hand, or five (5) days after being sent by certified or registered
mail, postage and charges prepaid, return receipt requested, or two (2) days
after being sent by overnight delivery providing receipt of delivery, to the
following addresses:

 

if to the Company:

 

Elmet Technologies, Inc.

1560 Lisbon Street

Lewiston, ME  04240

Attn:  John S. Jensen

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

53 State Street

Boston, MA  02109

Attn:  Stuart M. Cable

 

if to the Stockholders’ Representative:

 

Argosy Investment Partners II, L.P.

950 W. Valley Road, Suite 2900

Wayne, PA  19087

Attn:  Knute C. Albrecht

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

53 State Street

Boston, MA  02109

Attn:  Stuart M. Cable

 

if to Harbor:

 

Harbor Acquisition Corporation

One Boston Place

Suite 3630

Boston, MA  02108

Attn:  Robert J. Hanks

 

56

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Davis, Malm & D’Agostine P.C.

One Boston Place

Boston, MA  02108

Attn:  Andrew D. Myers

 

or to such other address that may be designated in writing from time to time by
the Company, the Stockholders’ Representative or Harbor to the other parties
hereto.

 

9.6                               Dispute Resolution.

 


(A)                                  ALL DISPUTES, CLAIMS, OR CONTROVERSIES
ARISING OUT OF OR RELATING TO AN INDEMNIFICATION CLAIM MADE UNDER THIS
AGREEMENT, THE ESCROW AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, OR ANY
OTHER AGREEMENT EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT OR THE
NEGOTIATION, BREACH, VALIDITY OR PERFORMANCE HEREOF AND THEREOF OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION, THE
PUT RIGHT, IN EACH CASE THAT IS NOT RESOLVED BY MUTUAL AGREEMENT SHALL BE
RESOLVED BY BINDING ARBITRATION TO BE CONDUCTED BEFORE J.A.M.S./ENDISPUTE, INC.
IN BOSTON, MASSACHUSETTS BEFORE A PANEL OF THREE (3) NEUTRAL ARBITRATORS (THE
“ARBITRATORS”). THE PARTIES UNDERSTAND AND AGREE THAT THIS ARBITRATION SHALL
APPLY EQUALLY TO CLAIMS OF FRAUD OR FRAUD IN THE INDUCEMENT.


 


(B)                                 THE PARTIES COVENANT AND AGREE THAT THE
ARBITRATION SHALL COMMENCE WITHIN NINETY (90) DAYS OF THE DATE ON WHICH A
WRITTEN DEMAND FOR ARBITRATION IS FILED BY ANY PARTY HERETO (THE “FILING DATE”).
IN CONNECTION WITH THE ARBITRATION PROCEEDING, THE ARBITRATORS SHALL HAVE THE
POWER TO ORDER THE PRODUCTION OF DOCUMENTS BY EACH PARTY AND ANY THIRD-PARTY
WITNESSES. IN ADDITION, EACH PARTY MAY TAKE UP TO THREE DEPOSITIONS AS OF RIGHT,
AND THE ARBITRATORS MAY IN THEIR DISCRETION ALLOW ADDITIONAL DEPOSITIONS UPON
GOOD CAUSE SHOWN BY THE MOVING PARTY. HOWEVER, THE ARBITRATORS SHALL NOT HAVE
THE POWER TO ORDER THE ANSWERING OF INTERROGATORIES OR THE RESPONSE TO REQUESTS
FOR ADMISSION. IN CONNECTION WITH ANY ARBITRATION, EACH PARTY SHALL PROVIDE TO
THE OTHER, NO LATER THAN SEVEN (7) BUSINESS DAYS BEFORE THE DATE OF THE
ARBITRATION, THE IDENTITY OF ALL PERSONS THAT MAY TESTIFY AT THE ARBITRATION AND
A COPY OF ALL DOCUMENTS THAT MAY BE INTRODUCED AT THE ARBITRATION OR CONSIDERED
OR USED BY A PARTY’S WITNESSES OR EXPERTS. THE ARBITRATORS’ DECISION AND AWARD
SHALL BE MADE AND DELIVERED WITHIN THIRTY (30) DAYS OF THE CLOSING OF THE
ARBITRATION HEARING. THE ARBITRATORS’ DECISION SHALL SET FORTH A REASONED BASIS
FOR ANY AWARD OF DAMAGES OR FINDING OF LIABILITY. THE ARBITRATORS SHALL NOT HAVE
POWER TO AWARD DAMAGES IN EXCESS OF ACTUAL COMPENSATORY DAMAGES AND SHALL NOT
MULTIPLY ACTUAL DAMAGES OR AWARD PUNITIVE DAMAGES OR ANY OTHER DAMAGES THAT ARE
SPECIFICALLY EXCLUDED UNDER THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY CLAIM TO SUCH DAMAGES.


 


(C)                                  THE PARTIES COVENANT AND AGREE THAT THEY
WILL PARTICIPATE IN THE ARBITRATION IN GOOD FAITH AND THAT THEY WILL, EXCEPT AS
PROVIDED IN SECTION 7.2 OF THIS AGREEMENT, (I) BEAR THEIR OWN ATTORNEYS’ FEES,
COSTS AND EXPENSES IN CONNECTION WITH THE ARBITRATION, AND (II) SHARE EQUALLY IN
THE FEES AND EXPENSES CHARGED BY THE ARBITRATORS. ANY PARTY UNSUCCESSFULLY
REFUSING TO COMPLY WITH AN ORDER OF THE ARBITRATORS SHALL BE LIABLE FOR COSTS
AND EXPENSES, INCLUDING ATTORNEYS’ FEES, INCURRED BY THE OTHER PARTY IN
ENFORCING THE AWARD. NOTWITHSTANDING ANYTHING TO

 

57

--------------------------------------------------------------------------------


 


THE CONTRARY CONTAINED IN THIS AGREEMENT, THIS SECTION 9.6 SHALL NOT APPLY TO
ANY REQUEST BY ANY PARTY TO THIS AGREEMENT FOR TEMPORARY, PRELIMINARY OR
PERMANENT INJUNCTIVE RELIEF OR OTHER FORMS OF EQUITABLE RELIEF.


 

9.7                               Consent to Jurisdiction. Except as provided in
Sections 1.5(e), 1.6(b), 9.6(c) and 9.8, each of the parties hereto irrevocably
and unconditionally consents to the jurisdiction of J.A.M.S./Endispute, Inc. to
resolve all disputes, claims or controversies arising out of or relating to (i)
this Agreement, the Escrow Agreement, the Registration Rights Agreement or any
other agreement executed and delivered pursuant to this Agreement or the
negotiation, breach, validity or performance hereof and thereof or the
transactions contemplated hereby and thereby, or (ii) the Put Right, and further
consents to the sole and exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts for the purposes of enforcing the arbitration
provisions of Section 9.6 of this Agreement. Each party further irrevocably
waives any objection to proceeding before the Arbitrators based upon lack of
personal jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before the Arbitrator has been brought in an inconvenient forum.
Each of the parties hereto hereby consents to service of process by registered
mail at the address to which notices are to be given. Each of the parties hereto
agrees that its or his submission to jurisdiction and its or his consent to
service of process by mail is made for the express benefit of the other parties
hereto.

 

9.8                               Remedies; Severability. Notwithstanding
Sections 9.6 and 9.7 above, it is specifically understood and agreed that any
breach of the provisions of this Agreement, the Escrow Agreement, the
Registration Rights Agreement or any other agreement executed and delivered
pursuant to this Agreement, or any other Transaction Document, by any Person
subject hereto will result in irreparable injury to the other parties hereto,
that the remedy at law alone will be an inadequate remedy for such breach, and
that, in addition to any other remedies which they may have, such other parties
may enforce their respective rights by actions for specific performance (to the
extent permitted by law). Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Agreement.

 

9.9                               Integration. This Agreement, including the
exhibits, documents and instruments referred to herein or therein constitute the
entire agreement, and supersede all other prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and thereof, including, without limitation, (a) the provisions of the
letter of intent between the parties hereto in respect of the transactions
contemplated herein, which provisions of the letter of intent shall be
completely superseded by the representations, warranties, covenants and
agreements contained herein, and (b) the Waiver Letter by and between the
Company and Harbor, dated May 31, 2006.

 

9.10                        Assignability; Binding Agreement. Harbor may assign
any or all of its rights hereunder to any transferee of its shares. This
Agreement may not otherwise be assigned by any

 

58

--------------------------------------------------------------------------------


 

party hereto without the prior written consent of each other party hereto. This
Agreement (including, without limitation, the provisions of Section 7) shall be
binding upon and enforceable by, and shall inure to the benefit of, the parties
hereto and their respective successors, heirs, executors, administrators and
permitted assigns, and no others. Notwithstanding the foregoing, and except as
expressly provided in Sections 5.3, 7.2 and 7.3 hereof, nothing in this
Agreement is intended to give any Person not named herein the benefit of any
legal or equitable right, remedy or claim under this Agreement, except as
expressly provided herein.

 

9.11                        Expenses.

 


(A)                                  ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
HARBOR SHALL BE BORNE BY HARBOR, AND ALL COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE
COMPANY AND THE STOCKHOLDERS SHALL BE BORNE BY THE COMPANY; PROVIDED, HOWEVER,
THAT IN THE EVENT THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE
TOTAL AMOUNT OF SUCH COMPANY AND STOCKHOLDER COSTS AND EXPENSES SHALL BE BORNE
BY THE STOCKHOLDERS IN ACCORDANCE WITH THEIR PRO RATA SHARE (AS SET FORTH
OPPOSITE EACH STOCKHOLDER’S NAME ON SCHEDULE A-2 HERETO).


 


(B)                                 NOTWITHSTANDING SECTION 9.11(A), IN THE
EVENT THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE ACCOUNTABLE
FEES AND EXPENSES OF THE COMPANY’S ATTORNEYS AND INDEPENDENT ACCOUNTANTS
INCURRED BY THE COMPANY AFTER AUGUST 23, 2006 THAT ARE RELATED TO (I) THE
PREPARATION AND REVIEW OF THE PROXY STATEMENT, INCLUDING ANY AMENDMENTS THERETO,
(II) THE PREPARATION OF A NINE-MONTH AUDIT OF THE COMPANY, IF REQUIRED BY THE
SEC, AND ANY ADJUSTMENTS REQUIRED BY THE SEC TO THE COMPANY’S 2004 OR 2005
FINANCIAL STATEMENTS, (III) THE PREPARATION AND REVIEW OF ANY OTHER SEC FILINGS
OR CORRESPONDENCE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, (IV) THE REVIEW AND TESTING OF THE COMPANY’S INTERNAL CONTROLS AND
PROCEDURES, AND THE IMPLEMENTATION OF ANY CHANGES THERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (EACH AS SPECIFICALLY AUTHORIZED IN
ADVANCE IN WRITING BY HARBOR AND AS EVIDENCED BY WRITTEN DOCUMENTATION RELATING
TO SUCH REVIEW, TESTING AND IMPLEMENTATION AS SHALL BE PROVIDED TO HARBOR), AND
(V) THE REVIEW AND PREPARATION OF ANY OTHER DOCUMENTS OR MATERIALS REQUIRED
SOLELY AS A DIRECT RESULT OF THE ACQUISITION OF THE COMPANY BY A PUBLIC COMPANY
SHALL, IN EACH CASE, BE BORNE BY THE COMPANY UP TO A MAXIMUM AGGREGATE AMOUNT OF
$350,000, WHICH AMOUNT SHALL BE EXCLUDED FROM THE CALCULATION OF THE CLOSING
WORKING CAPITAL. THE FEES AND EXPENSES OF THE COMPANY’S ATTORNEYS AND
INDEPENDENT ACCOUNTANTS INCURRED BY THE COMPANY BEFORE OR AFTER THE DATE OF THIS
AGREEMENT THAT ARE RELATED TO THE MANAGEMENT EQUITY TRANSFERS AND THE COMPANY
BONUS PLAN SHALL BE SPECIFICALLY EXCLUDED FROM FOREGOING, WITHOUT LIMITATION.


 

9.12                        Certain Definitions. For purposes of this Agreement,
the term:

 


(A)                                  “AFFILIATE” OF A PERSON SHALL MEAN (I) WITH
RESPECT TO A PERSON, ANY MEMBER OF SUCH PERSON’S FAMILY (INCLUDING ANY CHILD,
STEP-CHILD, PARENT, STEP-PARENT, SPOUSE, SIBLING, MOTHER-IN-LAW, FATHER-IN-LAW,
SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW OR SISTER-IN-LAW); (II) WITH RESPECT
TO AN ENTITY, ANY OFFICER, DIRECTOR, STOCKHOLDER, PARTNER OR INVESTOR IN SUCH
ENTITY OR OF OR IN ANY AFFILIATE OF SUCH ENTITY; AND (III) WITH RESPECT TO A
PERSON OR ENTITY,

 

59

--------------------------------------------------------------------------------


 


ANY PERSON OR ENTITY WHICH DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH SUCH PERSON OR ENTITY.


 


(B)                                 “COMPANY DEBT” MEANS, WITHOUT DUPLICATION,
THE AGGREGATE AMOUNT (INCLUDING THE CURRENT PORTIONS THEREOF) OF ALL (I)
INDEBTEDNESS FOR BORROWED MONEY OF THE COMPANY, (II) INDEBTEDNESS FOR THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, (III) ANY INDEBTEDNESS OF THE
COMPANY EVIDENCED BY ANY NOTE, BOND, DEBENTURE OR OTHER DEBT SECURITY; (IV)
OBLIGATIONS OF THE COMPANY AS LESSEE UNDER LEASES WHICH HAVE BEEN OR SHOULD BE,
IN ACCORDANCE WITH GAAP, RECORDED AS CAPITAL LEASES; (V) ALL ACCRUED AND UNPAID
INTEREST ON OR ANY PREMIUMS, FEES, PENALTIES, EXPENSES OR OTHER AMOUNTS DUE WITH
RESPECT TO ANY SUCH COMPANY DEBT; (VI) ALL UNPAID DIVIDENDS THAT WERE DECLARED
PRIOR TO THE DATE OF THIS AGREEMENT; AND (VII) ANY OBLIGATIONS OF ANY OTHER
PERSON OR A TYPE REFERRED TO IN CLAUSES (I) THROUGH (VI) TO THE EXTENT DIRECTLY
OR INDIRECTLY GUARANTEED BY THE COMPANY.


 


(C)                                  “CONTROL” (INCLUDING THE TERMS “CONTROLLED
BY” AND “UNDER COMMON CONTROL WITH”) MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OR AS TRUSTEE OR EXECUTOR, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP
OF STOCK, AS TRUSTEE OR EXECUTOR, BY CONTRACT OR CREDIT ARRANGEMENT OR
OTHERWISE.


 


(D)                                 “GAAP” MEANS UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.


 


(E)                                  “GOVERNMENTAL AUTHORITY” MEANS ANY FEDERAL,
STATE, LOCAL, OR ANY FOREIGN GOVERNMENT, GOVERNMENTAL, REGULATORY OR
ADMINISTRATIVE AUTHORITY, AGENCY OR COMMISSION OR ANY COURT, TRIBUNAL, OR
JUDICIAL OR ARBITRAL BODY.


 


(F)                                    “MATERIAL ADVERSE EFFECT” MEANS A
MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OR BUSINESS OF THE COMPANY OR
HARBOR, AS APPLICABLE, EXCEPT FOR ANY SUCH EFFECTS RESULTING FROM (I) THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ANNOUNCEMENT THEREOF,
(II) CHANGES IN GENERAL ECONOMIC OR POLITICAL CONDITIONS OR THE SECURITIES
MARKETS IN GENERAL, (III) CHANGES, AFTER THE DATE OF THIS AGREEMENT, IN
CONDITIONS GENERALLY APPLICABLE TO BUSINESSES IN THE SAME INDUSTRIES AS THE
COMPANY OR HARBOR, AS APPLICABLE, INCLUDING CHANGES IN LAWS GENERALLY APPLICABLE
TO SUCH BUSINESSES OR INDUSTRY; PROVIDED THAT SUCH CHANGES DO NOT
DISPROPORTIONATELY AFFECT THE COMPANY OR HARBOR, AS APPLICABLE; OR (IV) CHANGES
IN GAAP OR ITS APPLICATION.


 


(G)                                 “NET COMPANY DEBT” MEANS COMPANY DEBT LESS,
TO THE EXTENT A POSITIVE NUMBER, CASH ON THE COMPANY’S BALANCE SHEET.


 


(H)                                 “PERSON” MEANS AN INDIVIDUAL, CORPORATION,
PARTNERSHIP, ASSOCIATION, TRUST, ANY UNINCORPORATED ORGANIZATION OR ANY OTHER
ENTITY.


 


(I)                                     “SELLING EXPENSES” MEANS ALL OF THE
COSTS AND EXPENSES INCURRED BY THE COMPANY AND THE STOCKHOLDERS IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, FEES AND EXPENSES OF FINANCIAL ADVISORS, ATTORNEYS,
ACCOUNTANTS AND CONSULTANTS, PAYABLE IN ACCORDANCE WITH SECTION 9.11 HEREOF AND,
SOLELY WITH RESPECT TO THE EXPENSES DESCRIBED IN SECTION 9.11(B)(V) OF THIS
AGREEMENT, A REASONABLE ACCOUNTING OF SUCH EXPENSES SHALL HAVE BEEN PROVIDED TO
HARBOR NO LATER THAN TWO (2) DAYS PRIOR TO THE CLOSING DATE.

 

60

--------------------------------------------------------------------------------


 


(J)                                     “SUBSIDIARY” OF A PERSON MEANS ANY
CORPORATION MORE THAN FIFTY (50%) PERCENT OF WHOSE OUTSTANDING VOTING
SECURITIES, OR ANY PARTNERSHIP, LIMITED LIABILITY COMPANY JOINT VENTURE OR OTHER
ENTITY MORE THAN FIFTY PERCENT (50%) OF WHOSE TOTAL EQUITY INTEREST, IS DIRECTLY
OR INDIRECTLY OWNED BY SUCH PERSON.


 


(K)                                  “TRANSACTION DOCUMENTS” MEAN THIS AGREEMENT
(INCLUDING THE EXHIBITS AND THE DISCLOSURE SCHEDULE), THE ESCROW AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT AND THE ROLLOVER STOCKHOLDER LETTER AGREEMENTS.


 

9.13                        Terms Defined Elsewhere. The following terms are
defined elsewhere in this Agreement, as indicated below:

 

Defined Term

 

Section

2007/2008 EBITDA

 

1.5(d)

2007 Contingent Payment Shortfall

 

1.5(d)

2007 EBITDA

 

1.5(d)

Accountant

 

1.6(b)

Affiliate

 

9.12

Aggregate Value

 

1.2(b)

Agreement

 

Preamble

AMEX

 

1.5(c)

Arbitrators

 

9.6(a)

Award Agreement

 

Preamble

Base Balance Sheet

 

2.5(a)

Base Working Capital

 

1.6(a)

Benefit Plans

 

2.15(a)

Business Combination

 

4.7(a)

Carve-Out Claims

 

7.3(c)

Cash Purchase Price

 

1.2(b)

Claim

 

5.3

Closing

 

1.7

Closing Consideration

 

1.2(b)

Closing Date

 

1.7

Closing Working Capital

 

1.6(b)

Code

 

1.12

Company

 

Preamble

 

61

--------------------------------------------------------------------------------


 

Defined Term

 

Section

Company Bonus Plan

 

Recitals

Company Bylaws

 

2.1

Company Charter

 

2.1

Company Common Stock

 

1.2(a)

Company Debt

 

9.12

Company EBITDA

 

1.5(d)

Company Employees

 

5.1(a)

Company Shares

 

Recitals

Company Subsidiary

 

2.4

Company Warrants

 

1.2(a)

Confidentiality Agreement

 

4.3

Contingent Payment

 

1.5

Contingent Payment Amount

 

1.5(d)

Contingent Payment Note

 

1.5(c)

Contingent Payment Report

 

1.5(e)

Contingent Payment Shares

 

4.16(a)

Continuing Stockholders

 

1.3(b)

Continuing Stockholder Value

 

1.2(b)

Contributing Stockholder

 

4.1

Control

 

9.12

Customers

 

2.19

Deductible

 

7.3(a)

Disclosure Schedule

 

2

Discretionary Bonuses

 

1.4

Distributors

 

2.19

EBITDA

 

1.5(d)

Employer Payroll Taxes

 

2.9(d)

Encumbrances

 

1.1

Environment

 

2.18(f)

Environmental Laws

 

2.18(f)

Equity Incentive Plan

 

Recitals

 

62

--------------------------------------------------------------------------------


 

Defined Term

 

Section

ERISA

 

2.15(a)

Escrow Agent

 

1.10

Escrow Agreement

 

1.10

Escrow Amount

 

1.10

Escrow Cap

 

7.3(b)

Escrow Fund

 

7.6(b)

Escrow Reduction Amount

 

7.6(b)

Estimated Closing Date Balance Sheet

 

1.6(a)

Estimated Closing Working Capital

 

1.6(a)

Exchange Act

 

1.5(d)

Filing Date

 

9.6(b)

Financial Statements

 

2.5(a)

First Escrow Release Date

 

1.10

First Measurement Period

 

1.5(d)

GAAP

 

9.12

Governmental Authority

 

9.12

Harbor

 

Preamble

Harbor Board

 

3.11(a)

Harbor Bylaws

 

3.2

Harbor Charter

 

3.2

Harbor Common Stock

 

Recitals

Harbor EBITDA

 

1.5(d)

Harbor Financial Advisor

 

3.11(c)

Harbor Indemnified Party/Parties

 

7.2(a)

Harbor Indemnifying Party/Parties

 

7.2(b)

Harbor Stockholder Approval

 

4.10(d)

Harbor Stockholder Meeting

 

4.10(d)

Harbor SEC Reports

 

3.4(a)

Hazardous Material

 

2.18(f)

HSR Act

 

4.4(a)

Indemnified Parties

 

7.2(b)

 

63

--------------------------------------------------------------------------------


 

Defined Term

 

Section

Indemnified Persons

 

5.3

Indemnifying Parties

 

7.2(b)

Intellectual Property Rights

 

2.11(d)

Investment Company Act

 

3.12(a)

IRS

 

2.9(a)

Leases

 

2.8(a)

Loss Payment

 

7.7

Losses

 

7.2(a)

Management Equity Transfers

 

4.1

Material Adverse Effect

 

9.12

Measurement Period

 

1.5(d)

NASD

 

3.10

Net Company Debt

 

9.12

Net Equity Value

 

1.2(b)

Net Working Capital Adjustment Amount

 

1.6(c)

Neutral Auditor

 

1.5(e)

Permits

 

2.14

Person

 

9.12

Post-Closing Audited Balance Sheet

 

1.6(b)

Proxy Statement

 

4.10(a)

Public Company Expenses

 

1.5(d)

Put Right

 

1.3(b)

Put Right Exchange Ratio

 

1.3(b)

Put Notice

 

1.3(b)

Real Property

 

2.8(a)

Registration Rights Agreement

 

Recitals

Retained Shares

 

1.3(b)

Rollover Shares

 

1.3(a)

Rollover Stockholders

 

1.3(a)

Rollover Stockholder Letter Agreements

 

1.3(a)

Rollover Stockholder Value

 

1.2(b)

 

64

--------------------------------------------------------------------------------


 

Defined Term

 

Section

SEC

 

3.4(a)

Second Escrow Release Date

 

1.10

Second Measurement Period

 

1.5(d)

Securities Act

 

1.11

Seller Indemnified Party/Parties

 

7.2(b)

Seller Indemnifying Party/Parties

 

7.2(a)

Selling Expenses

 

9.12

Stock Sale

 

1.2(a)

Stockholder Releases

 

6.2(h)

Stockholders

 

Preamble

Stockholders’ Representative

 

1.9(a)

Stockholders’ Representative Accountant

 

1.5(e)

Subsidiary

 

9.12

Tax Returns

 

2.9(b)

Taxes

 

2.9(b)

Trade Secrets

 

2.11(d)

Trustee

 

3.12(a)

Trust Fund

 

3.12(a)

WARN

 

2.13

Working Capital

 

1.6(e)

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement or
have caused this Stock Purchase Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the day and year first set forth
above.

 

 

THE COMPANY:

 

ELMET TECHNOLOGIES, INC.

 

 

 

By:

/s/  John S. Jensen

 

 

 

Name: John S. Jensen

 

 

Title: President

 

 

 

THE STOCKHOLDERS:

 

 

 

 

 

 

/s/ John S. Jensen

 

 

John S. Jensen

 

 

 

 

 

 

ARGOSY INVESTMENT PARTNERS II,
L.P.

 

By: Argosy Associates II, L.P., its general
partner

 

By: Argosy Associates II, Inc., its general
partner

 

 

 

By:

/s/ Knute C. Albrecht

 

 

Name: Knute C. Albrecht

 

Title: President

 

 

 

SEACOAST CAPITAL PARTNERS II,
L.P.

 

By: Seacoast Advisors II, LLC, its general
partner

 

 

 

 

 

 

By:

/s/ Thomas W. Gorman

 

 

Name: Thomas W. Gorman

 

Title: Member

 

66

--------------------------------------------------------------------------------


 

 

NEW ENGLAND PARTNERS CAPITAL,
L.P.

 

By: NEP Capital, LLC, its general partner

 

 

 

 

 

By:

/s/ Robert J. Hanks

 

 

Name: Robert J. Hanks

 

Title: General Partner

 

 

 

HARBOR PARTNERS II, L.P.

 

 

 

 

 

By:

/s/ Robert J. Hanks

 

 

Name: Robert J. Hanks

 

Title: General Partner

 

 

 

 

 

LATONA ASSOCIATES FUND I, L.L.C.

 

 

 

 

 

By:

/s/ Timothy J. Durkin

 

 

Name: Timothy J. Durkin

 

Title:

VP, Latona Associates Inc., for
Latona Fund Manager LLC, Manager

 

 

 

 

 

 

 

APPLEDORE INVESTMENT ADVISORS,
LLC

 

 

 

 

 

By:

/s/ Terence J. Conklin

 

 

Name: Terence J. Conklin

 

Title: President

 

 

 

 

 

/s/ Edward Paslawski

 

 

Edward Paslawski

 

 

 

/s/ Ronald Popolizio

 

 

Ronald Popolizio

 

 

 

/s/ Robert Fraser

 

 

Robert Fraser

 

67

--------------------------------------------------------------------------------


 

 

HARBOR:

 

 

 

HARBOR ACQUISITION
CORPORATION

 

 

 

 

 

By:

/s/ John Carson

 

 

Name:

John Carson

 

Title:

Chairman of the Board

 

68

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Counterpart Signature Page

 

The undersigned, desiring to become a “Stockholder” pursuant to that certain
Stock Purchase Agreement, dated as of October 17, 2006, as amended and in effect
from time to time, by and among Elmet Technologies, Inc., a Delaware
corporation, the Stockholders named therein, and Harbor Acquisition Corporation,
a Delaware corporation (the “Purchase Agreement”), hereby becomes a party to the
Purchase Agreement, and agrees to be bound by the terms and conditions thereof
as if it were an original signatory thereto. The undersigned hereby agrees to
all of the provisions of the Purchase Agreement, and agrees that this
counterpart signature page may be attached to any counterpart copy of the
Purchase Agreement as evidence of the undersigned’s agreement to the terms
thereof.

 

 

By:

 

 

 

Name:

 

Title

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

Date:

 

 

 

A-1

--------------------------------------------------------------------------------